     Case 4:14-cv-04480-YGR Document 312 Filed 10/25/19 Page 1 of 5



 1   MAYER BROWN LLP
     ANDREW JOHN PINCUS (Pro Hac Vice)
 2   apincus@mayerbrown.com
     1999 K Street, NW
 3   Washington, DC 20006
     Tel: (202) 263-3220 / Fax (202) 263-3300
 4
     MAYER BROWN LLP
 5   LEE H. RUBIN (SBN 141331)
     lrubin@mayerbrown.com
 6   DONALD M. FALK (SBN 150256)
     dfalk@mayerbrown.com
 7   SAMANTHA C. BOOTH (SBN 298852)
     sbooth@mayerbrown.com
 8   Two Palo Alto Square, Suite 300
     3000 El Camino Real
 9   Palo Alto, CA 94306-2112
     Tel: (650) 331-2000 / Fax (650) 331-2060
10
     Attorneys for Plaintiff Twitter, Inc.
11

12                               UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14

15   TWITTER, INC.,                                  Case No. 14-cv-4480-YGR

16                          Plaintiff,               DECLARATION OF LEE RUBIN IN
                                                     SUPPORT OF TWITTER, INC.’S
17          v.                                       OPPOSITION TO DEFENDANTS’
                                                     MOTION FOR SUMMARY JUDGMENT
18   WILLIAM P. BARR, United States Attorney         AND TWITTER’S CROSS-MOTION
     General, et al.,                                FOR SUMMARY JUDGMENT
19

20          Defendants.

21

22

23

24

25

26

27

28

          RUBIN DECL. ISO TWITTER’S OPPOSITION TO DEFENDANTS’ MSJ AND TWITTER’S CROSS-MSJ
                                                                      Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 312 Filed 10/25/19 Page 2 of 5



 1          I, Lee H. Rubin, do hereby declare:

 2          1.         I am a partner with the law firm Mayer Brown LLP and lead counsel to Plaintiff

 3   Twitter, Inc. (“Twitter”) in the above-captioned proceeding. I am a member of the State Bar of

 4   California and admitted to practice, inter alia, in the United States District Court for the Northern

 5   District of California. I submit this declaration in support of Twitter’s Opposition to Defendants’

 6   Motion for Summary Judgment and Twitter’s Cross-Motion for Summary Judgment (“Motion”),

 7   submitted herewith. I certify that I have personal knowledge of the matters asserted herein—

 8   except as otherwise indicated—and, if called as a witness, could testify competently thereto.

 9          2.         By virtue of my representation of Twitter in this litigation, I am aware that, on

10   April 1, 2014, Twitter submitted to the FBI for review a draft Transparency Report describing the

11   amount of national security letters (“NSLs”) and Foreign Intelligence Surveillance Act (“FISA”)

12   orders (collectively, “national security process”) Twitter had received in 2012 and 2013 (and

13   focusing particularly on the period running from July 1 to December 31, 2013) (“Transparency

14   Report”).

15          3.         At the time of Twitter’s publication request, the Government permitted electronic

16   communications service providers (“ECSPs”) to disclose the number of NSLs and FISA orders

17   the ECSP had received only in certain aggregate bands set forth in a January 27, 2014

18   memorandum issued by the Director of National Intelligence (“DNI”). Attached hereto as

19   Exhibit 1 is a true and correct copy of the DNI’s January 27, 2014 memorandum, which was

20   previously filed in this action as Exhibit 1 to the Complaint (Dkt. No. 1-1).

21          4.         With its draft Transparency Report, Twitter also submitted a cover letter, in which

22   Twitter explained that it did “not see itself as ‘similarly situated’ to the five communications

23   providers” with whom the Government had reached the agreement memorialized in the DNI’s

24   January 27, 2014 letter. Attached hereto as Exhibit 2 is a true and correct copy of Twitter’s April

25   1, 2014 letter to the Federal Bureau of Investigation (“FBI”), enclosing its 2014 draft

26   Transparency Report; this letter was previously filed in this action as Exhibit 3 to the Complaint

27   (Dkt. No. 1-1).

28

           RUBIN DECL. ISO TWITTER’S OPPOSITION TO DEFENDANTS’ MSJ AND TWITTER’S CROSS-MSJ
                                                                     – Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 312 Filed 10/25/19 Page 3 of 5



 1          5.      The Government responded to Twitter’s publication request via letter on

 2   September 9, 2014. Attached hereto as Exhibit 3 is a true and correct copy of a September 9,

 3   2014 letter from James Baker, FBI General Counsel, to Twitter’s counsel, which was previously

 4   filed in this action as Exhibit 5 to the Complaint (Dkt. No. 1-1).

 5          6.      On November 17, 2014, the Department of Justice (“DOJ”) conveyed to Twitter an

 6   “unclassified” version of its 2014 draft Transparency Report, from which all information the

 7   Government deemed “classified” had been redacted. Attached hereto as Exhibit 4 is a true and

 8   correct copy of the unclassified (redacted) version of Twitter’s 2014 draft Transparency Report,

 9   which was previously filed in this action as part of Dkt. No. 21-1.

10          7.      Since 2016, Twitter has sought to obtain relevant discovery in this case. Twitter

11   served its first requests for production and first set of interrogatories on November 10, 2016.

12   Twitter served a second set of interrogatories and requests for production on February 5, 2018.

13          8.      Defendants served their responses to Twitter’s second set of discovery requests on

14   March 13, 2018. Attached hereto as Exhibit 5 is a true and correct of Defendants’ responses to

15   Twitter’s second set of interrogatories.

16          9.      Starting in approximately April 2018 and continuing through approximately

17   February 2019, Defendants produced documents responsive to Twitter’s discovery requests.

18   However, to the extent those documents contained non-public material, virtually all the

19   substantive content of the documents had been redacted. The Government also produced more

20   than one thousand pages of privilege logs reflecting responsive documents withheld from Twitter

21   under claims of classification, attorney-client privilege, attorney work product, and/or the

22   deliberative process privilege. The Government produced a handful of documents of substance,

23   including communications from 2013 between FBI personnel and various other ECSPs (Apple,

24   AOL, Yahoo, Microsoft, and Facebook).

25          10.     Attached hereto as Exhibit 6 is a true and correct copy of a letter dated June 14,

26   2013 from FBI General Counsel, Andrew Weissmann, to Facebook, which was produced in this

27

28

           RUBIN DECL. ISO TWITTER’S OPPOSITION TO DEFENDANTS’ MSJ AND TWITTER’S CROSS-MSJ
                                                                     – Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 312 Filed 10/25/19 Page 4 of 5



 1   litigation as 14CV4480TW008482–83 and which the Government has designated as

 2   “Confidential.”

 3          11.     Attached hereto as Exhibit 7 is a true and correct copy of a letter dated June 14,

 4   2013 from FBI General Counsel, Andrew Weissmann, to Microsoft, which was produced in this

 5   litigation as 14CV4480TW008843–44 and which the Government has designated as

 6   “Confidential.”

 7          12.     Attached hereto as Exhibit 8 is a true and correct copy of a letter dated June 15,

 8   2013 from FBI General Counsel, Andrew Weissmann, to Apple, which was produced in this

 9   litigation as 14CV4480TW001809–10 and which the Government has designated as

10   “Confidential.”

11          13.     Attached hereto as Exhibit 9 is a true and correct copy of a June 2013 email

12   exchange between the FBI and AOL, including a draft letter to AOL, which was produced in this

13   litigation as 14CV4480TW001814–16, and which the Government has designated as

14   “Confidential.”

15          14.     Attached hereto as Exhibit 10 is a true and correct copy of a September 2013

16   email exchange between the FBI and Yahoo, including a letter to Yahoo dated June 17, 2013,

17   which was produced in this litigation as 14CV4480TW001718–19, 14CV4480TW001726–27,

18   and 14CV4480TW001811–13, and which the Government has designated as “Confidential.”

19          15.     The Government also produced a September 2013 audit report prepared by the

20   U.S. Office of the Inspector General, entitled “Audit of the Department of Justice’s

21   Implementation of and Compliance with Certain Classification Requirements,” a true and correct

22   copy of which is attached hereto as Exhibit 11, which was produced in this litigation as

23   14CV4480TW001061–143.

24          16.     Pursuant to the Court’s order dated July 6, 2017 (Dkt. No. 172), in which the Court

25   granted Twitter’s motion for an order directing the Government to initiate an expedited security

26   clearance process, I completed a Questionnaire for National Security Positions that was provided

27   to me by the Litigation Security Group for the Department of Justice. Thereafter, the federal

28

           RUBIN DECL. ISO TWITTER’S OPPOSITION TO DEFENDANTS’ MSJ AND TWITTER’S CROSS-MSJ
                                                                     – Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 312 Filed 10/25/19 Page 5 of 5



 1   government conducted a background investigation to determine my eligibility to receive a

 2   security clearance.

 3           17.    On September 17, 2018, I received an email from Scooter Slade, Classified

 4   Information Security Officer for the U.S. Department of Justice, informing me that my

 5   background investigation had been “favorably adjudicated,” but that I would not be granted a

 6   security clearance unless “the government’s attorneys” determine that I have a “‘need-to-know’

 7   the particular classified information in this case.” A true and correct copy of Mr. Slade’s email is

 8   attached hereto as Exhibit 12, which was previously filed in this action as part of Dkt. No. 250-1.

 9   The Government has taken the position that I have no “need to know” the classified evidence in

10   this case.

11           18.    On April 29, 2019, Twitter filed an Opposition to the Government’s Invocation of

12   State Secrets (Dkt. No. 292). In support thereof, Twitter submitted the Declaration of Linda Isley

13   and Exhibits A–C thereto, which are true and correct copies of NSLs that Twitter has received

14   and made public, with limited redactions of personally identifying information. Attached hereto

15   as Exhibit 13 is a true and correct copy of the Linda Isley Declaration and exhibits thereto, which

16   were originally filed in this action as Dkt. No. 292-2.

17           I declare under penalty of perjury that the foregoing is true and correct. Executed this 25th

18   day of October, 2019, at Palo Alto, CA.

19
                                                           /s/ Lee H. Rubin
20                                                         Lee H. Rubin
21

22

23

24

25

26

27

28

            RUBIN DECL. ISO TWITTER’S OPPOSITION TO DEFENDANTS’ MSJ AND TWITTER’S CROSS-MSJ
                                                                      – Case No. 14-cv-4480-YGR
Case 4:14-cv-04480-YGR Document 312-1 Filed 10/25/19 Page 1 of 5




                 EXHIBIT 1
            to Rubin Declaration
    Case
    Case4:14-cv-04480-YGR
         4:14-cv-04480-YGR Document
                           Document312-1
                                    1-1 Filed
                                          Filed
                                              10/07/14
                                                10/25/19Page
                                                         Page2 of
                                                               2 of
                                                                  165


                       Offire of the       pepatgjAttariwg 05eneru1
                                     CI*          P.a.205311


                                           January 27,2014


Sent via Email
Colin Stretch, Esquire
Vice President and General Counsel
Facebook Corporate Office
1601 Willow Road
Menlo Park,CA 94025

Kent Walker,Esquire
Senior Vice President and General Counsel
Google Corporate Office Headquarters
1600 Amphitheater Parkway
Mountain View,CA 94043

Erika Rottenberg, Esquire
Vice President, General Counsel/Secretary
LinkedIn Corporation
2029 Stierlin Court
Mountain View,CA 94043

Brad Smith,Esquire
Executive Vice President and General Counsel
Microsoft Corporate Office Headquarters
One Microsoft Way
Redmond,WA 98052-7329

Ronald Bell,Esquire
General Counsel
Yahoo Inc.Corporate Office and Headquarters
701 First Avenue
Sunnyvale,CA 94089

Dear General Counsels:

       Pursuant to my discussions with you over the last month,this letter memorializes the new
and additional ways in which the government,will permit your company to report data
concerning requests for customer information. We are sending this in connection with the
Notice we tiled with the Foreign Intelligence Surveillance Court today.

        In the summer of 2013,the government agreed that providers could report in aggregate
the total number of all requests received for customer data,including all criminal process,NSLs,
     Case
     Case4:14-cv-04480-YGR
          4:14-cv-04480-YGR Document
                            Document312-1
                                     1-1 Filed
                                           Filed
                                               10/07/14
                                                 10/25/19Page
                                                          Page3 of
                                                                3 of
                                                                   165


Letter to Colin Stretch,Kent Walker,Erika Rottenberg,Brad Smith and Ronald Bell
Page 2

and FISA orders,and the total number of accounts targeted by those requests,in bands of 1000.
In the alternative,the provider could separately report precise numbers of criminal process
received and number of accounts affected thereby,as well as the number of NSLs received and
the number of accounts affected thereby in bands of 1000. Under this latter option,however,a
provider could not include in its reporting any data about FISA process received.

        The government is now providing two alternative ways in which companies may inform
their customers about requests for data. Consistent with the President's direction in his speech
on January 17,2014,these new reporting methods enable communications providers to make
public more information than ever before about the orders that they have received to provide data
to the government.

Option One.

A provider may report aggregate data in the following separate categories:

   1. Criminal process,subject to no restrictions.

   2. The number of NSLs received,reported in bands of 1000 starting with 0-999.

   3. The number of customer accounts affected by NSLs,reported in bands of 1000 starting
      with 0-999.

   4. The number of FISA orders for content,reported in bands of 1000 starting with 0-999.

   5. The number of customer selectors targeted under FISA content orders,in bands of 1000
      starting with 0-999.

   6. The number of FISA orders for non-content,reported in bands of 1000 starting with
      0-999.1

   7. The number of customer selectors targeted under FISA non-content orders,in bands of
      1000 starting with 0-999.

       A provider may publish the FISA and NSL numbers every six months. For FISA
information,there will be a six-month delay between the publication date and the period covered

 As the Director of National Intelligence stated on November 18,2013,the Government several
years ago discontinued a program under which it collected bulk internet metadata,and no longer
issues FISA orders for such information in bulk. See
htto:llicontherecord.tumblr.cotn/post/67419963949/dni-ctapper-declassifies-additional-
intelligence. With regard to the bulk collection of telephone metadata,the President has ordered
a transition that will end the Section 215 bulk metadata program as it currently exists and has
requested recommendations about how the program should be restructured. The result of that
transition will determine the manner in which data about any continued collection of that kind is
most appropriately reported.
     Case
     Case4:14-cv-04480-YGR
          4:14-cv-04480-YGR Document
                            Document312-1
                                     1-1 Filed
                                           Filed
                                               10/07/14
                                                 10/25/19Page
                                                          Page4 of
                                                                4 of
                                                                   165

Letter to Colin Stretch, Kent Walker,Erika Rottenbcrg, Brad Smith and Ronald Bell
Page 3

by the report. For example,a report published on July 1,2015,will reflect the FISA data for the
period ending December 31,2014.

        In addition,there will be a delay of two years for data relating to the first order that is
served on a company for a platform,product,or service (whether developed or acquired) for
which the company has not previously received such an order,and that is designated by the
government as a "New Capability Order" because disclosing it would reveal that the platform,
product,or service is subject to previously undisclosed collection through FISA orders. For
example,a report published on July 1,2015,will not reflect data relating to any New Capability
Order received during the period ending December 31,2014. Such data will be reflected in a
report published on January 1,2017. After data about a New Capability Order has been
published,that type of order will no longer be considered a New Capability Order,and the
ordinary six-month delay will apply.

        The two-year delay described above does not apply to a FISA order directed at an
enhancement to or iteration of an existing,already publicly available platform,product,or
service when the company has received previously disclosed FISA orders of the same type for
that platform, product,or service.

        A provider may include in its transparency report general qualifying language regarding
the existence of this additional delay mechanism to ensure the accuracy of its reported data,to
the effect that the transparency report may or may not include orders subject to such additional
delay (but without specifically confirming or denying that it has received such new capability
orders).

Option Two.

In the alternative,a provider may report aggregate data in the following separate categories:

    1. Criminal process,subject to no restrictions.

    2. The total number of all national security process received,including all NSLs and FISA
       orders,reported as a single number in the following bands: 0-249 and thereafter in bands
       of 250.

    3. The total number of customer selectors targeted under all national security process,
       including all NSLs and FISA orders,reported as a single number in the following bands,
       0-249,and thereafter in bands of 250.
                                                      •      •

       I have appreciated the opportunity to discuss these issues with you,and I am grateful for
the time,effort,and input of your companies in reaching a result that we believe strikes an
appropriate balance between the competing interests of protecting national security and
furthering transparency. We look forward to continuing to discuss with you ways in which the
     Case
     Case4:14-cv-04480-YGR
          4:14-cv-04480-YGR Document
                            Document312-1
                                     1-1 Filed
                                           Filed
                                               10/07/14
                                                 10/25/19Page
                                                          Page5 of
                                                                5 of
                                                                   165


Letter to Colin Stretch, Kent Walker,Erika Rottenberg,Brad Smith and Ronald Bell
Page 4

government and industry can similarly find common ground on other issues raised by the
surveillance debates of recent months.

                                                  Sincerely,




                                                  James M.Cole
                                                  Deputy Attorney General
Case 4:14-cv-04480-YGR Document 312-2 Filed 10/25/19 Page 1 of 3




                 EXHIBIT 2
            to Rubin Declaration
          Case 4:14-cv-04480-YGR Document 312-2
                                          1-1 Filed
                                                 Filed
                                                    10/07/14
                                                       10/25/19Page
                                                                 Page
                                                                    112ofof16
                                                                            3

                                          UNCLASSIFIED
                                                                                                   Perkins
                                                                                                      Cole
                                                                                         70o Thirteenth Street N.A.,Suite 600
                                                                                                  Washington,D.C.20005-3960
MIchud A Sussmann                                                                                         PHONE: 202.654.6200
PHO'Q (202)654-6333
                                                                                                               PAZ 202.654.6211
tAX   (202)654.9127
                                                                                                         www.perkinSCOte.COM
!MAIL MSussmann@perkinsuoic.com




April 1,2014


VIA HAND DELIVERY

Mr.Richard McNally
Section Chief,NSLB
Federal Bureau of Investigation
935 Pennsylvania Avenue,NW
Room 7947
Washington,DC 20525-0001

Re:      Classification Review of Twitter 2014 Transparency Report

Dear Mr.McNally:

In a recent meeting with representatives of the Department of Justice, Dave O'Neil offered that
the FBI would review proposed communication provider transparency reports for classified
information (in conformity with the Deputy Attorney General's letter of January 27,2014 to the
general counsels of Facebook,Googlc,LinkedIn,Microsoft and Yahoo!),and that it had already
conducted such reviews for certain providers. Twitter has prepared a Transparency Report
(enclosed) and has asked me to deliver it to you for review.

As Twitter has expressed in person to Mr.O'Neil and others at the Department,it does not see
itself as "similarly situated" to the five communications providers who were recipients of the
DAG's letter—notwithstanding the Department's view that it is—for purposes of transparency
reporting. Therefore,in the attached Transparency Report,Twitter has expressed its uniqueness,
both in terms of the nature of its platform and service and regarding the relative amount of
government surveillance it has been compelled to provide,in a number of different ways.

We arc sending this to you so that Twitter may receive a determination as to exactly which,if
any,parts of its Transparency Report are classified or,in the Department's view,otherwise may
not lawfully be published online.




                                          UNCLASSIFIED
      ANCHORAL,L • BEIJING HELLAVut UOISE L.HILACO DAILAS       DENVER    LOS ANGLLES   MADISON     NEW YORK
    PALO A( 0  PHOENIX PORTLAND SAN 0'1'60 SAN FRANCISCO        SEATTLE   SHANGHAI • TAIPEI • wASHIRELTON, O,C,
                                             Perkins Coie LIP
       Case 4:14-cv-04480-YGR Document 312-2
                                       1-1 Filed
                                              Filed
                                                 10/07/14
                                                    10/25/19Page
                                                              Page
                                                                 123ofof16
                                                                         3

                                         UNCLASSIFIED



Mr.Richard McNally
April 1,2014
Page 2


Please note that,in an abundance of caution,I have marked the attached Transparency Report
"SECRET" pending your classification review,but by that marking(and related handling),
Twitter is not taking a position regarding the appropriateness of national security classification as
to the whole or any part of the Transparency Report.

Thank you for taking the time for this review. We hope to receive the results of your review on
or before April 22,2014.

Sincerely,




Michael A.Sussmann

Enclosure

cc:    David O'Neil,Chief of Staff, Office of the Deputy Attorney General
       Tashina Gauhar, Deputy Assistant Attorney General, National Security Division
       Steven Hugie,Deputy Section Chief,National Security Division




                                        UNCLASSIFIED
Case 4:14-cv-04480-YGR Document 312-3 Filed 10/25/19 Page 1 of 3




                 EXHIBIT 3
            to Rubin Declaration
      Case4:14-cv-04480-YGR
      Case 4:14-cv-04480-YGR Document
                             Document312-3
                                      1-1 Filed
                                            Filed 10/25/19Page
                                                10/07/14   Page152of
                                                                  of16
                                                                     3


                                                     U.S. Department of Justice


                                                     Federal Bureau of Investigation


                                                     Washington, 13 C 20535-0001




                                                     September 9,2014



Michael A.Sussmann
Perkins Cole,1,1,13
700 1311' Street, N.W.- Suite 600
Washington, D.C.20005

Dear Michael:

       Thank you for your letter dated April 1,2014,and for the opportunity to review Twitter's
proposed transparency report. We thought our discussion with Twitter on August 21,2014,was
very productive and we want to thank you and Ms.Gadde and her team for meeting with us. We
have carefully reviewed Twitter's proposed transparency report and have concluded that
information contained in the report is classified and cannot be publicly released.

        As you know,on January 27,2014,the Department of Justice provided multiple
frameworks for certain providers and others similarly situated to report aggregated data under the
Foreign Intelligence Surveillance Act,as amended (F1SA),and the National Security Letter
(NSI,) statutes in hands. Twitter's proposed transparency report seeks to publish data regarding
any process it may have received under FISA in ways that would reveal classified details about
the surveillance and that go beyond what the government has permitted other companies to
report. More specifically, it would disclose specific numbers of orders received,including
characterizing the numbers in fractions or percentages,and would break out particular types of
process received. This is inconsistent with the January 27th framework and discloses properly
classified information. The aggregation of FISA numbers,the requirement to report in bands,
and the prohibition on breaking out the numbers by type of authority are important ways the
framework mitigates the risks to sources and methods posed by disclosing F1SA statistics.

        As we have discussed, we believe there is significant room for Twitter to place the
numbers in context,consistent with the terms of the January 27th framework. For example, we
believe Twitter can explain that only an infinitesimally small percentage of its total number of
active users was affected by highlighting that less than 250 accounts were subject to all
combined national security legal process - including process pertaining to U.S.persons and non-
U.S.persons as well as for content and non-content. That would allow Twitter to explain that
      Case 4:14-cv-04480-YGR Document 312-3
                                      1-1 Filed
                                             Filed
                                                10/07/14
                                                   10/25/19Page
                                                             Page
                                                                163ofof16
                                                                        3




Mr.Michael A.Sussmann
September 9,2014
Page 2


all national security legal process received from the United States affected,at maximum,only
0.0000919 percent (calculated by dividing 249 by 271 million) of Twitter's total users. In other
words,Twitter is permitted to qualifi,its description of the total number of accounts affected by
all national security legal process it has received but it cannot quantilj,that description with the
specific detail that goes well beyond what is allowed under the January 27th framework and that
discloses properly classified information.

        We appreciate Twitter's willingness to work with us to ensure that Twitter's proposed
report provides transparency to its customers and the public in a manner that also protects
national security, consistent with applicable law.

                                              Sincerely,




                                              James A.Baker
                                              General Counsel
                                              Federal Bureau of Investigation
Case 4:14-cv-04480-YGR Document 312-4 Filed 10/25/19 Page 1 of 3




                 EXHIBIT 4
            to Rubin Declaration
        Case
        Case4:14-cv-04480-YGR
             4:14-cv-04480-YGR Document
                               Document312-4 Filed11/17/14
                                        21-1 Filed 10/25/19 Page
                                                            Page12of
                                                                  of23



Empowering users with more #transparency on national security
surveillance

[Date]      , 2014 I By                    [title] [time]
Twitter is a unique global platform. It provides a public voice to people all over the
world—people who inform and educate others, express their individuality, and seek
positive change. Because we are committed to free expression, we vigilantly protect
our users' right to know when others threaten their privacy and their freedom to
communicate by trying to unmask them or seeking other information about
them. Like all companies, Twitter can be compelled by court orders and other means
to release user information to the government. Unless our users understand how
much, how often. and what kinds of information Twitter is forced to disclose, our users
cannot make informed decisions when posting their often courageous
Tweets. Therefore, it is vital that Twitter be transparent with its users and be able to
communicate this information in a manner that is relevant. understandable and useful.

For the past two years, Twitter has published a Transparency Report, which includes
aggregate numbers of requests for account information received from the U.S.
government and from other governments around the world. However, our reporting
has not included U.S. national security requests such as National Security Letters
("NSLs") or court orders issued pursuant to the Foreign Intelligence Surveillance Act
("FISA"). The truth is that from January 1, 2012,to December 31, 2013,the U.S.
government issued a relativelysw \\number of national security requests to Twitter
for information concerning its users and their communications.

                            during this period. The primary reason for this
volume is that Twitter's platform is inherently open, and almost all communications
are broadcast publicly for everyone to see. (In fact. only a small number of
"protected" Tweets and direct messages are not publicly available for all to see.) In
this way,Twitter's situation is quite different from that of other communications
providers, such as Web-based email services, where most communications are
private.

Recently, in order to settle a lawsuit brought before the secret FISA court, the
government agreed that companies could disclose their receipt of NSLs and FISA
orders separately, for six-month periods. in nonsensical ranges of 0-999 and, if NSLs
are lumped together with FISA orders, in ranges of 0-249. Notably, this agreement
does not even permit a company to state truthfully that it has not received any
national security requests, or any of a particular kind of national security request,
when none have been issued to it.
         Case
         Case4:14-cv-04480-YGR
              4:14-cv-04480-YGR Document
                                Document312-4 Filed11/17/14
                                         21-1 Filed 10/25/19 Page
                                                             Page23of
                                                                   of23




Given the recent disclosures regarding U.S.government surveillance, as well as our
government's related statements and selective declassifications, Twitter needs to be
in a position to dispel our users'fears and provide meaningful information about the
1,0-edscope of U.S.surveillance on its platform. The current government policy
forbids us from responding to one-sided government speech and forces us to mislead
our users by reporting overly broad ranges of requests. Forcing Twitter to use only
government-sanctioned speech is wrong and unlawful. It is harmful to the public's
trust in Twitter, and it violates Twitter's First Amendment right to free speech.

We want everyone to know that the U.S. government's surveillance of Twitter users
through NSLs and FISA orders is                  The number of national security
requests Twitter receives has ‘in (1--<(,s.,,P  over time, but even during the last six
months of 2013,the combined number of NSLs and FISA orders that Twitter received
was                                  f the 249 combined requests that the government


                   If Twitter decided to report its receipt of national security requests in
ranges, we would use ranges that are more proportional to what we receive—e.g.,
IMINDf the scale that the other providers are using—and report illotal NSLs
and FISA orders received in that period (July 1 — December 31,2013),that is,
      NSLs and          FISA orders. More precisely, Twitter receivedy.154.IINSLs and
    FISA orders over this six-month period. Thesellirequests affected a total of IIII
 users, out of approximately 240 million active ser accounts. Tha 's *ust                    .
of Lyle ercqn-1- f o r s r       In    ition




These are s 061 \ numbers, whether considered individually, in the aggregate,or as
a percentage of Twitter's total number of active users. Therefore, it is important that
we be able to share our version of the surveillance story that so many others are
trying to tell now. We intend to make this kind of report on a regular basis and hope
that, in doing so, we can continue to give our users valuable information that will help
them trust in the safety of their communications as they use Twitter to voice their
opinions, views, and ideas.

                                           ###
Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 1 of 15




                 EXHIBIT 5
             to Rubin Declaration
             Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 2 of 15



     CHAD A. READLER
 1
     Acting Assistant Attorney General
 2   BRIAN STRETCH
     United States Attorney
 3   ANTHONY J. COPPOLINO
     Deputy Branch Director
 4
     JULIA A. BERMAN
 5   Senior Counsel
     United States Department of Justice
 6   Civil Division, Federal Programs Branch
 7
       P.O. Box 883
 8     Washington, D.C. 20044
       Telephone: (202) 616-8480
 9     Facsimile: (202) 616-8470
10     Email: julia.berman@usdoj.gov

11   Attorneys for Defendants the Attorney General, et al.
12                               IN THE UNITED STATES DISTRICT COURT

13                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
     __________________________________________
14                                              )
15   TWITTER, INC.,                             ) Case No. 14-cv-4480
                                                )
16         Plaintiff,                           )
                                                )
17                      v.                      )
18                                              )
     JEFFERSON B. SESSIONS, III, United States  ) DEFENDANTS’ RESPONSES
19         Attorney General, et al.,            ) TO PLAINTIFF’S SECOND
                                                ) SET OF INTERROGATORIES
20         Defendants.                          )
21   __________________________________________)  No hearing scheduled

22
23
24            Pursuant to Federal Rules of Civil Procedure 26 and 33 and the Local Rules of the United
25   States District Court for the Northern District of California, Defendants, by and through their
26   undersigned counsel, hereby submit the following responses and objections to Plaintiff’s Second
27   Set of Interrogatories:
28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                    1
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
             Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 3 of 15




 1                                              GENERAL RESPONSE
 2            The information submitted herewith is being provided in accordance with the Federal
 3   Rules of Civil Procedure, which generally permit discovery of matters not privileged that are
 4   relevant to the claims or defenses in this civil action. Fed. R. Civ. P. 26 (b)(1). Accordingly,
 5   Defendants do not, by providing such information, waive any objection to its admissibility on the
 6   grounds of relevance, materiality, or any other appropriate ground. Furthermore, nothing
 7   contained in the following objections and responses shall be construed as a waiver of any
 8   applicable objection or privilege as to any interrogatory or as a waiver of any objection or
 9   privilege generally. Inadvertent disclosure or unauthorized disclosure of information subject to a
10   claim of privilege shall not be deemed a waiver of such privilege.
11            Defendants reserve the right to amend, supplement, or alter these objections and
12   responses to the interrogatories at any time. The following responses are based upon information
13   currently known to Defendants, and Defendants reserve the right to supplement or amend the

14   responses should additional or different information become available.

15
16                        OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

17            For the convenience of the Court and the parties, the Defendants set forth below their

18   general objections to Plaintiffs’ Interrogatories, although each objection is also set forth in

19   response to the specific requests to which it applies.1

20            1.       Defendants object to the interrogatories to the extent they seek disclosure of

21   information subject to the attorney-client privilege, the attorney work product doctrine, the

22   deliberative process privilege, the presidential communications privilege, the state secrets

23
24            1
               In addition to the objections set forth herein, Defendants object to the relevance of each
25   of Plaintiff’s Interrogatories, because Plaintiff, as a party under nondisclosure obligations, has no
     First Amendment right to publish classified information. However, Defendants recognize that
26   the Court has ruled, in its decision on Defendants’ summary judgment motion, that the
27   classification of the information Plaintiff seeks to publish is not dispositive. While Defendants
     respectfully disagree with the Court’s determination, Defendants are not withholding any
28   information solely on the basis of this relevance objection at this time.

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                       2
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
             Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 4 of 15




 1   privilege, other applicable government privileges, other applicable privileges, or any statutory,
 2   judicial, or regulatory restriction upon disclosure.
 3            2.       Defendants object to the interrogatories to the extent that they call for legal
 4   conclusions and analysis. Defendants further object to the interrogatories insofar as they call for
 5   speculation as to the application of the law to a hypothetical set of facts.
 6            3.       Defendants object to the definitions of “You,” “Your” and “Employee” including
 7   attorneys, which implicates the attorney-client privilege and work product doctrine.
 8            4.       Defendants object to the definition of “Communication” and its variations in
 9   Definition 3 as overly broad, unduly burdensome, and imposing obligations beyond those
10   contained in the Federal Rules of Civil Procedure.
11            5.       Defendants object to Instruction 2 to the extent it calls for information that is
12   protected by the Privacy Act, 5 U.S.C. § 552a, or other provisions of law protecting individual
13   identifying information.

14            6.       Defendants object to Instructions 6 and 7 to the extent those Instructions seek to

15   impose obligations beyond those contained in Rule 26(b)(6)(5) of the Federal Rules of Civil

16   Procedure.

17            7.       Defendants object to the interrogatories to the extent they are overboard or

18   attempt to impose obligations on Defendants that are unduly burdensome, expensive, and/or

19   oppressive.

20            8.       Defendants object to the interrogatories as vague, overly broad, and unduly

21   burdensome to the extent that they do not specify an applicable time period for response. Unless

22   otherwise stated below, Defendants will provide responses for the time period from the date of

23   filing of the Second Amended Complaint, ECF No. 114 (May 24, 2016) to the present.

24            9.       Defendants object to the interrogatories to the extent that they assume the

25   existence of certain kinds of information. By objecting and responding to these interrogatories,

26   Defendants do not concede that any such information exists.

27
28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                          3
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
             Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 5 of 15




 1                            SPECIFIC RESPONSES TO INTERROGATORIES
 2   INTERROGATORY NO. 1:
 3   Identify any statute, regulation, policy, procedure, order, or other authority which You contend
 4   authorizes You to permit a person subject to a nondisclosure requirement accompanying any
 5   National Security Process to make a public disclosure regarding the aggregate number of such
 6   National Security Process received that is more granular than the reporting authorized by 50
 7   U.S.C. § 1874(a)–(b).
 8   OBJECTION
 9   Defendants object to Interrogatory No. 1 because it calls for a legal conclusion. Data regarding
10   the aggregate number of National Security Process received that is more granular than the
11   reporting authorized by 50 U.S.C. § 1874(a)–(b) is classified. Therefore, such data may not be
12   disclosed by a person subject to a nondisclosure obligation unless it is declassified. The
13   authorities that provide for the declassification of information, when appropriate, are Executive

14   Order 13526, § 3.1 and 32 C.F.R. § 2001.35(a).

15
16   INTERROGATORY NO. 2:

17   State whether You have received any request(s) to make any disclosure about aggregate receipt

18   of National Security Process more granular than the disclosure authorized by 50 U.S.C. §

19   1874(a)–(b) (whether pursuant to section 1874(c) or any other authority identified in response to

20   (1)). For clarity, this Interrogatory does not seek information regarding any requests to disclose

21   individual nondisclosure orders (i.e., pursuant to 18 U.S.C. § 3511).

22   OBJECTION

23   Defendants object to Interrogatory No. 2 as vague, overly broad, and unduly burdensome to the

24   extent that it does not specify an applicable time period for response, and to the extent the term

25   “request” is undefined, vague and overbroad. Defendants will provide their response for the time

26   period from the date of filing of the Second Amended Complaint, ECF No. 114 (May 24, 2016)

27   to the present. Furthermore, Defendants will construe Interrogatory No. 2 to include formal

28   requests for disclosures about aggregate receipt of National Security Process more granular than

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                       4
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
             Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 6 of 15




 1   the disclosure authorized by 50 U.S.C. § 1874(a)–(b), and not informal discussions about such
 2   matters.
 3   RESPONSE
 4   Subject to the above limitations and objections, and without waiving them, Defendants respond
 5   that they have not received any formal requests to make a disclosure about aggregate receipt of
 6   National Security Process more granular than the disclosure authorized by 50 U.S.C. § 1874(a)–
 7   (b).2
 8
 9   INTERROGATORY NO. 3:
10   For each request identified pursuant to Interrogatory No. 2, state:
11            i. The date of such request;
12            ii. The person who made such request;
13            iii. The government agency and individual employee(s) who considered such request;

14            iv. The government’s response to such request; and

15            v. The date of such response.

16   RESPONSE

17   Subject to the above limitation and objections, and without waiving them, because there were no

18   formal requests to make a disclosure about aggregate receipt of National Security Process more

19   granular than the disclosure authorized by 50 U.S.C. § 1874(a)–(b) identified pursuant to

20   Interrogatory No. 2, Defendants do not respond to Interrogatory No. 3.

21
22   INTERROGATORY NO. 4:

23   State whether any request to make more granular disclosures about the aggregate number of

24   National Security Process requests received than authorized by 50 U.S.C. § 1874(a)–(b) led to or

25   involved any judicial proceedings in a FISA court (again, excluding proceedings challenging

26   individual nondisclosure obligations pursuant to 18 U.S.C. § 3511).

27            2
               Consistent with Plaintiff’s Definition No. 9, “National Security Process” herein refers,
28   together, to National Security Letters and orders issued under the Foreign Intelligence
     Surveillance Act.
     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                      5
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
             Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 7 of 15




 1   OBJECTION
 2   Defendants object to Interrogatory No. 4 as vague, overly broad, and unduly burdensome to the
 3   extent that it does not specify an applicable time period for response. Defendants will provide
 4   their response for the time period from the date of filing of the Second Amended Complaint,
 5   ECF No. 114 (May 24, 2016) to the present.
 6   RESPONSE
 7   Subject to the above limitation and objections, and without waiving them, Defendants respond:
 8   No.
 9
10   INTERROGATORY NO. 5:
11   For any FISA court proceedings identified in response to Interrogatory No. 4, state:
12            i. The date such proceedings were commenced;
13            ii. The name(s) of the party or parties who initiated those proceedings; and

14            iii. The resolution of such proceedings (namely, whether any disclosure of aggregate

15                information more granular than that permitted under 50 U.S.C. § 1874(a)–(b) was

16                authorized).

17   RESPONSE

18   Subject to the above limitation and objections, and without waiving them, because there were no

19   proceedings identified pursuant to Interrogatory No. 4, Defendants do not respond to

20   Interrogatory No. 5.

21
22
23
24   INTERROGATORY NO. 6:

25   Identify the operative provision(s) of any statute, regulation, policy, procedure, order, or other

26   authority which You contend prohibits persons who have received one or more FISA Order(s)

27   from making public disclosures regarding the aggregate number of FISA Orders that such

28   persons have received.

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                      6
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
             Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 8 of 15




 1   OBJECTION
 2   Defendants object to Interrogatory No. 6 on the grounds that it calls for legal conclusions.
 3   Defendants further object that Interrogatory No. 6 is vague and ambiguous and calls for
 4   speculation because it asks Defendants to speculate regarding the legal authority that may apply
 5   to a hypothetical situation, where the legal authority applicable may vary based on the specific
 6   information at issue. Among the authorities that might apply are, for example: Executive Order
 7   13526, Sections 1.1–1.4, 2.1; 50 U.S.C. § 3605(a); any provisions of any FISA order(s) received
 8   by such persons that require the recipient not to reveal the existence of that order, to protect the
 9   secrecy of that order, or to maintain any records concerning the acquisition or the aid furnished
10   under that order under security procedures approved by the Attorney General and the Director of
11   National Intelligence; 50 U.S.C. § 1861(d), as to any order issued under FISA, Title V; 18 U.S.C.
12   §§ 793, 794, 798; and any applicable nondisclosure agreement such a person may have signed.
13
14   INTERROGATORY NO. 7:

15   Identify the operative provision(s) of any statute, regulation, policy, procedure, order, or other

16   unclassified authority which You contend limits the temporal scope of the prohibition (identified

17   in Interrogatory No. 6) on public disclosures regarding aggregate FISA Orders received—that is,

18   authority which would permit a recipient to disclose the specific, aggregate number of FISA

19   Orders it received over a period of time after a specified time has passed since those FISA

20   Orders were received—or, if no such authority exists, so state.

21   OBJECTION

22   Defendants object to Interrogatory No. 7 on the grounds that it calls for legal conclusions.

23   Defendants further object that Interrogatory No. 7 is vague and ambiguous and calls for

24   speculation because it asks Defendants to speculate regarding the legal authority that may apply

25   to a hypothetical situation, where the legal authority applicable may vary based on the specific

26   information at issue. For example, such authority may include Executive Order 13526, Sections

27   1.5, 2.1.

28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                       7
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
             Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 9 of 15




 1   INTERROGATORY NO. 8:
 2   Identify the operative provision(s) of any classified authority which You contend limits the
 3   temporal scope of the prohibition (identified in Interrogatory No. 6) on a recipient’s ability to
 4   disclose the specific, aggregate number of FISA Orders it has received over a period of time after
 5   a specified time has passed since those FISA Orders were received—or, if no such authority
 6   exists, so state.
 7   OBJECTION
 8   Defendants object to Interrogatory No. 8 on the grounds that it calls for legal conclusions.
 9   Defendants further object that Interrogatory No. 8 is vague and ambiguous and calls for
10   speculation because it asks Defendants to speculate regarding the legal authority that may apply
11   to a hypothetical situation, where the legal authority applicable may vary based on the specific
12   information at issue. Defendants are not aware of classified authority that limits the temporal
13   scope of the prohibition identified in Interrogatory 6.

14
15   INTERROGATORY NO. 9:

16   Identify the operative provision(s) of any statute, regulation, policy, procedure, order, or other

17   unclassified authority which You contend authorizes You to limit—on a case-by-case basis—the

18   temporal scope of the prohibition (identified in Interrogatory No. 6) on public disclosures

19   regarding aggregate FISA Orders received—that is, authority which would permit a recipient of

20   national security process to disclose the specific, aggregate number of FISA Orders received

21   over a period of time after sufficient time has passed—or, if no such authority exists, so state.

22   OBJECTION

23   Defendants object to Interrogatory No. 9 because it calls for a legal conclusion. Defendants

24   further object to Interrogatory No. 9 as vague and ambiguous, insofar as it refers to a limit, on a

25   case by case basis, on the temporal scope of prohibitions on the disclosure of aggregate data

26   regarding the receipt of FISA process. Since such information cannot be disclosed because of its

27   classification, Defendants understand Interrogatory No. 9 to be asking what authority permits

28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                      8
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
            Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 10 of 15




 1   discretionary declassification of information, and such authority may include Executive Order
 2   13526, § 3.1 and 32 C.F.R. § 2001.35(a).
 3
 4   INTERROGATROY NO. 10:
 5   Identify the operative provision(s) of any classified authority which You contend authorizes You
 6   to limit—on a case-by-case basis—the temporal scope of the prohibition (identified in
 7   Interrogatory No. 6) on public disclosures regarding aggregate FISA Orders received—that is,
 8   authority which would permit a recipient of national security process to disclose the specific,
 9   aggregate number of FISA Orders received over a period of time after sufficient time has
10   passed—or, if no such authority exists, so state.
11   OBJECTION
12   Defendants object to Interrogatory No. 10 because it calls for a legal conclusion, and Defendants
13   are not aware of any classified authority responsive to Interrogatory No. 10.

14
15   INTERROGATROY NO. 11:

16   For any authority identified in response to Interrogatory Nos. 9–10, state whether You have

17   exercised that authority and what temporal limitation was imposed.

18   OBJECTION

19   Defendants object to Interrogatory No. 11 as vague and ambiguous, unduly burdensome and

20   oppressive, and irrelevant insofar as it may be read as seeking information regarding any

21   exercise of Defendants’ discretionary declassification authority under Executive Order 13526, §

22   3.1 and 32 C.F.R. § 2001.35(a). Defendants understand Interrogatory No. 11 to be asking

23   whether they have exercised their discretionary declassification authority to impose shorter

24   temporal limitations, on a case-by-case basis, on restrictions on disclosure of aggregate data

25   about the receipt of national security process, different from the temporal limitations that

26   otherwise would be controlling based on the classification of the national security process

27   underlying that aggregate data.

28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                         9
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
            Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 11 of 15




 1   RESPONSE
 2   Subject to the limitations and objections above, and without waiving them, Defendants respond
 3   to Interrogatory No. 11 as follows:
 4   Defendants have not exercised their authority under Executive Order 13526, § 3.1 and 32 C.F.R.
 5   § 2001.35(a) to impose shorter temporal limitations, on a case-by-case basis, on restrictions on
 6   disclosure of aggregate data about the receipt of orders issued under the Foreign Intelligence
 7   Surveillance Act, different from the temporal limitations that otherwise would be controlling
 8   based on the classification of the national security process underlying that aggregate data.
 9
10   INTERROGATROY NO. 12:
11   Identify any unclassified documents that reflect the exercise of authority identified in response to
12   Interrogatory No. 11.
13   RESPONSE

14   Subject to the above limitation and objections, and without waiving them, because there were no

15   instances of the exercise of such authority identified in response to Interrogatory No. 11,

16   Defendants do not respond to Interrogatory No. 12.

17
18   INTERROGATROY NO. 13:

19   Identify any classified documents that reflect the exercise of authority identified in response to

20   Interrogatory No. 11.

21   RESPONSE

22   Subject to the above limitation and objections, and without waiving them, because there were no

23   instances of the exercise of such authority identified in response to Interrogatory No. 11,

24   Defendants do not respond to Interrogatory No. 13.

25
26
27
28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                     10
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
            Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 12 of 15




 1   INTERROGATORY NO. 14:
 2   Identify any policies, procedures, orders, or other authority relating to the declassification of
 3   FISA Orders.
 4   OBJECTION
 5   Defendants object to Interrogatory No. 14 as compound, vague and ambiguous insofar as it may
 6   be read as seeking information regarding policies, procedures, orders, or other authority relating
 7   to declassification of any information or document, generally. Defendants understand
 8   Interrogatory No. 14 to be seeking policies, procedures, orders, or other authority that
 9   specifically address the declassification of orders issued by the Foreign Intelligence Surveillance
10   Court. Defendants also object to Interrogatory No. 14 to the extent it calls for legal conclusions
11   regarding “orders or other authority” related to the declassification of FISC orders, and note that,
12   for example 50 U.S.C. § 1872 addresses the declassification of orders issued by the Foreign
13   Intelligence Surveillance Court. Defendants further object to Interrogatory No. 14 to the extent a

14   response would require the disclosure of classified information.

15   RESPONSE

16   Subject to the limitations and objections above, and without waiving them, Defendants respond

17   that they are not aware of policies or procedures that specifically address the declassification of

18   orders issued by the Foreign Intelligence Surveillance Court.

19
20   INTERROGATORY NO. 15:

21   Identify any unclassified Legislative or Executive reports, findings, conclusions, studies, or other

22   Documents, created or published between January 2013 and the present, relating to the

23   systematic overclassification or improper classification of information by You. For clarity, this

24   Interrogatory does not seek information relating to the improper classification of individual

25   documents.

26   OBJECTION

27   Defendants object to the terms “systemic,” “overclassification,” and “improper” as vague and

28   ambiguous. Defendants further object to Interrogatory No. 15 as unduly burdensome and

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                      11
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
            Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 13 of 15




 1   oppressive insofar as it seeks information related to the activities of the entirety of the
 2   Legislative and Executive Branches. Defendants have limited their search to the components of
 3   the Department of Justice and Federal Bureau of Investigation reasonably likely to have
 4   information pertaining to Twitter’s request to publish aggregate data regarding its receipt of
 5   national security process.
 6   RESPONSE
 7   Subject to the limitations and objections above, and without waiving them, Defendants respond
 8   to Interrogatory No. 15 that the following reports may be responsive insofar as they consider the
 9   propriety of classification decisions and procedures:
10                1) Office of the Inspector General, U.S. Dep’t of Justice, Follow-Up Audit of the
11                     Department of Justice’s Implementation of and Compliance with Certain
12                     Classification Requirements, Audit Report 16-26 (Sept. 2016)
13                2) Office of the Inspector General, U.S. Dep’t of Justice, Press Release: DOJ OIG

14                     Releases Follow-Up Report on the Justice Department’s Implementation of

15                     Certain Classification Requirements (Sept. 13, 2016)

16                3) Office of the Inspector General, U.S. Dep’t of Justice, Audit of the Department of

17                     Justice’s Implementation of and Compliance with Certain Classification

18                     Requirements, Audit Report 13-4 (Sept. 2013)

19                4) Office of the Inspector General, U.S. Dep’t of Justice, Press Release: Audit of the

20                     Department of Justice’s Implementation of and Compliance with Certain

21                     Classification Requirements, Audit Report 13-4 (Sept. 2013)

22
23   INTERROGATORY NO. 16:

24   Identify any classified Legislative or Executive reports, findings, conclusions, studies, or

25   other Documents, created or published between January 2013 and the present, relating to

26   the systematic overclassification or improper classification of information by You. For

27   clarity, this Interrogatory does not seek information relating to the improper classification

28   of individual documents.

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                        12
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
            Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 14 of 15




 1   OBJECTION
 2   Defendants object to the terms “systemic,” “overclassification,” and “improper” as vague and
 3   ambiguous. Defendants further object to Interrogatory No. 16 as unduly burdensome and
 4   oppressive insofar as it seeks information related to the activities of the entirety of the
 5   Legislative and Executive Branches. Defendants have limited their search to the components of
 6   the Department of Justice and Federal Bureau of Investigation reasonably likely to have
 7   information pertaining to Plaintiff’s request to publish aggregate data regarding its receipt of
 8   national security process. Defendants also object to identifying any such report to the extent
 9   such a classified report is protected from disclosure by the state secrets privilege, and the related
10   statutory privileges under 50 U.S.C. § 3024(i)(1) and 50 U.S.C. § 3605(a).
11   RESPONSE
12   Subject to the limitations and objections above, and without waiving them, Defendants respond
13   that they are aware of no materials responsive to Interrogatory No. 16.

14
15   Dated: March 13, 2018                                    As to Objections,

16
                                                              CHAD A. READLER
17
                                                              Acting Assistant Attorney General
18
                                                              BRIAN STRETCH
19                                                            United States Attorney
20
                                                              ANTHONY J. COPPOLINO
21                                                            Deputy Branch Director

22                                                                   /s/ Julia A. Berman
                                                              JULIA A. BERMAN, Bar No. 241415
23
                                                              Senior Counsel
24                                                            U.S. Department of Justice
                                                              Civil Division, Federal Programs Branch
25                                                            P.O. Box 883
26                                                            Washington, D.C. 20044
                                                              julia.berman@usdoj.gov
27
                                                              Attorneys for Defendants
28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480                                             13
     Defendants’ Responses to Plaintiff’s
     Second Set of Interrogatories
            Case 4:14-cv-04480-YGR Document 312-5 Filed 10/25/19 Page 15 of 15




 1
2            I,Trisha B.Anderson,declare under penalty of perjury that I am a Deputy General
3     Counsel in the Federal Bureau of Investigation,Office of the General Counsel,and based upon
 4    information provided to me in my official capacity,the foregoing Responses to Plaintiffs
 5    Second Set of Interrogatories are true and correct to the best of my knowledge and belief.
 6
                                           a---
 7                                       z) 2018,pursuant to 28 U.S.C.§1746.
             Executed this day of March I'
 8
 9
10                                         Trisha B.Anderson
11                                         Deputy General Counsel
                                           Federal Bureau of Investigation
12.                                        Office of the General Counsel
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
  Case 4:14-cv-04480-YGR Document 312-6 Filed 10/25/19 Page 1 of 1




Exhibits 6-10 to the Rubin Declaration
        FILED UNDER SEAL
Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 1 of 84




                EXHIBIT 11
             to Rubin Declaration
 Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 2 of 84




                                                         •                 •




AUDIT OF THE DEPARTMENT OF JUSTICE'S
 IMPLEMENTATION OF AND COMPLIANCE
    WITH CERTAIN CLASSIFICATION
           REQUIREMENTS

               U.S. Department of Justice
             Office of the Inspector General
                      Audit Division

                     Audit Report 13-40
                      September 2013




                                                             14CV4480TW-001061
Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 3 of 84




                                                         14CV4480TW-001062
       Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 4 of 84




       AUDIT OF THE DEPARTMENT OF JUSTICE’S
  IMPLEMENTATION OF AND COMPLIANCE WITH CERTAIN
          CLASSIFICATION REQUIREMENTS

                               EXECUTIVE SUMMARY

       In 2010, Congress passed Public Law 111-258, the Reducing
Over-Classification Act (Act), which, among other things, directed the
Inspector General of certain federal agencies, including the Department of
Justice (DOJ), to: (1) assess whether applicable classification policies,
procedures, rules, and regulations have been adopted, followed, and are
effectively administered within such department, agency, or component; and
(2) identify policies, procedures, rules, regulations, or management practices
that may be contributing to persistent misclassification of material within
such department, agency, or component. The Act requires the evaluation to
be completed by September 30, 2013. A second evaluation required by the
Act, which is due by September 30, 2016, will review DOJ’s progress in
implementing the recommendations of this audit.

Background

      The appropriate classification of information is critical to the
government’s efforts to ensure national security. However, the
9/11 Commission, Congress, and the White House have recognized that
over-classification of information interferes with accurate and actionable
information sharing, increases the cost of information security, and
needlessly limits stakeholder and public access to information.1

       When information is identified as posing a risk to national security, an
official with “Original Classification Authority” (OCA) designates the
information as classified, known as an original classification decision.2 OCA
officials convey their classification decisions by marking the original
document (or source document) or, more often, by capturing the

       1
          The National Archives and Records Administration’s (NARA) Information Security
Oversight Office developed the working definition of “over-classification” as the designation
of information as classified when the information does not meet one or more of the
standards for classification under section 1.1 of Executive Order (EO) 13526. In other
words, over-classification is either treating unclassified information as if it were classified, or
classifying information at a higher level of classification than is appropriate.
       2
          According to EO 13526, original classification authority is delegated by the
President and the Vice President and can be further delegated by an agency head or certain
other officials designated with original classification authority.



                                                 i
                                                                                  14CV4480TW-001063
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 5 of 84



classification decision in a security classification guide. Once an OCA official
classifies information, that information may be paraphrased, extracted, or
summarized, which is known as a derivative classification decision. A
derivative classifier must observe and respect the original classification
decision and carry forward to any newly created document the pertinent
classification markings from the source document(s) or the security
classification guide.

       Within DOJ, the Security and Emergency Planning Staff (SEPS) is
responsible for implementing DOJ’s classification management program and
ensuring DOJ’s organizational compliance with classified national security
information laws, regulations, directives, and other guidance, as
appropriate.3 In addition, the Federal Bureau of Investigation’s (FBI)
National Security Branch and the Drug Enforcement Administration’s (DEA)
Office of National Security Intelligence are members of the Intelligence
Community and as such also are subject to the classification policies
established by the Office of the Director of National Intelligence (ODNI).
Finally, DOJ is required to establish and implement uniform security polices
and operational procedures for the classification, safeguarding, and
declassification of national security information.

Results in Brief

      We found that DOJ has established classification policies and
procedures, but has not effectively administered those policies and
procedures to ensure that information is classified and disseminated
appropriately. Although our review of a small sample of classified
documents created during fiscal year (FY) 2012 did not find indications of
widespread misclassification, we did identify deficiencies with the
implementation of DOJ’s classification program, including persistent
misunderstanding and lack of knowledge of certain classification processes
by officials within DOJ components.

       Based on these findings, we believe that the types of discrepancies we
identified and the causes of those discrepancies indicate that DOJ is
susceptible to misclassification.

       Specifically, we found several documents in which unclassified
information was inappropriately identified as being classified. We also
identified many documents that either did not contain required classification
markings or contained incorrect classification markings. Some of these

      3
          SEPS is a component of DOJ’s Justice Management Division.



                                            ii
                                                                      14CV4480TW-001064
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 6 of 84



marking errors included missing, incomplete, or incorrect classification
blocks, source references, portion markings, dissemination markings, and
declassification instructions. DOJ component officials generally agreed with
our findings that some information in certain documents should not have
been classified and that the markings on many documents were not
accurate.

      In addition, we found that the National Security Division, Criminal
Division, and the DEA incorrectly categorized many decisions to classify
information as “original” classification decisions when these decisions
actually were derivative classification decisions, as the classified information
in the documents had been classified previously. The risk inherent in this
practice is that individuals who inappropriately apply original decisions could
apply these decisions inconsistently for the same types of information and
information that should be treated similarly will be classified differently
across programs. Also, this practice could result in classifiers believing that
they could establish the classification levels, dissemination controls, or
declassification dates of their choosing rather than the ones previously
established by the actual original classification decision.

       We found several factors that we believe contributed to DOJ
components incorrectly classifying and marking documents, including
weaknesses in DOJ’s implementation classification standards, the limited
distribution of automated tools designed to improve the classification and
marking processes, and weaknesses in the application of security education
and training programs.

       Ensuring that information is classified and marked appropriately falls
within SEPS’s responsibilities for developing and managing DOJ policy for
classified national security information. With nearly 60,000 personnel
authorized to access and derivatively classify national security information,
SEPS’s responsibilities are significant. SEPS has developed oversight and
review processes for classified national security information, as directed by
EO 13526, which prescribes a uniform system for classifying, safeguarding,
and declassifying national security information. But SEPS has encountered
problems executing and overseeing those procedures, in part because of
insufficient resources devoted to these responsibilities and weaknesses in
infrastructure, training, and controls throughout DOJ.

      To help improve DOJ’s classification management program and
implementation of classification procedures, we made 14 recommendations
to SEPS. These recommendations include determining the classified
infrastructure enhancements that are needed to successfully use and share
appropriate types of classified information; enhancing DOJ’s classification


                                       iii
                                                                   14CV4480TW-001065
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 7 of 84



training programs to ensure that all personnel are aware of policies,
procedures, and requirements for classifying national security information;
and improving oversight practices to ensure that all DOJ components are
reporting accurate information in classification-related reports and are in
compliance with all regulatory requirements.




                                     iv
                                                                14CV4480TW-001066
           Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 8 of 84



                   AUDIT OF THE DEPARTMENT OF JUSTICE’S
              IMPLEMENTATION OF AND COMPLIANCE WITH CERTAIN
                      CLASSIFICATION REQUIREMENTS


                                        TABLE OF CONTENTS
INTRODUCTION .......................................................................................... 1
      Classified Information ...................................................................... 2
      The Classification Process ................................................................. 3
      Classification Marking Requirements .................................................... 5
      DOJ’s Classification Structure ............................................................ 9
      Prior Audits and Reviews .................................................................. 9
      OIG Audit Approach ...................................................................... 11
FINDINGS AND RECOMMENDATIONS........................................................ 13
I. DOJ CLASSIFICATION POLICIES, PROCESSES, AND PRACTICES .......... 13
      DOJ Original and Derivative Classifiers ............................................... 13
      DOJ Security Classification Guides .................................................... 15
      DOJ’s FY 2012 Classification Decisions ............................................... 22
      Factors Contributing to Classification Deficiencies ................................. 33
      Classification of Otherwise Unclassified Information .............................. 42
      Recommendations ........................................................................ 43
II. DOJ CLASSIFICATION OVERSIGHT AND MANAGEMENT........................ 45
      SEPS Classification Management and Oversight .................................... 45
      Special Access Programs ................................................................ 46
      Classification Program Reporting Requirements .................................... 47
      Self-Inspections ........................................................................... 48
      Oversight of Compromised Classified Information ................................. 49
      DOJ Implementation of Regulatory Requirements ................................. 50
      Recommendations ........................................................................ 51
STATEMENT ON INTERNAL CONTROLS...................................................... 52
STATEMENT ON COMPLIANCE WITH LAWS AND REGULATIONS ................ 53
APPENDIX I: AUDIT OBJECTIVES, SCOPE, AND METHODOLOGY .............. 55
APPENDIX II: CLASSIFIED DOCUMENT MARKING REQUIREMENTS .......... 61
APPENDIX III: JUSTICE MANAGEMENT DIVISION’S RESPONSE TO THE
              DRAFT REPORT ................................................................ 62
APPENDIX IV: OFFICE OF THE INSPECTOR GENERAL ANALYSIS AND
             SUMMARY OF ACTIONS NECESSARY TO CLOSE THE
             REPORT ............................................................................ 69




                                                                                           14CV4480TW-001067
Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 9 of 84




                This page intentionally left blank




                                                         14CV4480TW-001068
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 10 of 84




                                  INTRODUCTION

       The appropriate classification of information is critical to the
government’s efforts to ensure national security. However, the
9/11 Commission, Congress, and the White House have recognized that the
over-classification of information interferes with accurate and actionable
information sharing, increases the cost of information security, and
needlessly limits stakeholder and public access to information.4 In 2010,
Congress passed Public Law 111-258, the Reducing Over-Classification Act,
requiring federal agencies that classify information to implement programs
that enforce compliance with applicable laws, executive orders, and other
authorities pertaining to the proper classification of information and use of
classification markings.

       Executive Order (EO) 13526, which is referred to in the Reducing
Over-Classification Act, prescribes a uniform system for classifying,
safeguarding, and declassifying national security information.5 The National
Archives and Records Administration’s (NARA) Information Security
Oversight Office is responsible for issuing directives for implementing
EO 13526 to all government agencies that come into possession of classified
information.6 In turn, DOJ is required to establish and implement uniform
security polices and operations procedures for the classification,
safeguarding, and declassification of national security information within the
Department. In addition, the Office of the Director of National
Intelligence (ODNI) is responsible for issuing implementation directives to
the Intelligence Community related to the protection of intelligence sources,
methods, and activities.7 Within the Department of Justice (DOJ), the
Federal Bureau of Investigation’s (FBI) National Security Branch and the
Drug Enforcement Administration’s (DEA) Office of National Security
Intelligence are members of the Intelligence Community and therefore must

       4
          The National Archives and Records Administration’s (NARA) Information Security
Oversight Office developed the working definition of “over-classification” as the designation
of information as classified when the information does not meet one or more of the
standards for classification under section 1.1 of EO 13526. In other words,
over-classification is either treating unclassified information as if it were classified, or
classifying it at a higher level of classification than is appropriate.
       5
           EO 13526, Classified National Security Information, December 29, 2009.
       6
        These directives are identified in the Federal Register as 32 CFR Part 2001 and
2003 Part V Classified National Security Information; Final Rule, June 28, 2010.
       7
       ODNI issues Intelligence Community policies and directives to the Intelligence
Community through the Intelligence Community Policy System as designated by EO 12333.


                                              1
                                                                              14CV4480TW-001069
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 11 of 84



abide by ODNI guidelines and directives in addition to those promulgated by
DOJ.

Classified Information

       EO 13526 mandates that information should be considered for
classification when its unauthorized disclosure could reasonably be expected
to cause identifiable damage to national security.8 Such national security
information may be classified as Top Secret, Secret, or Confidential, as
shown in Exhibit I-1.9 EO 13526 specifies that if significant doubt exists
about what level information should be classified at, the information should
be classified at the lower level.




       8
          Classified information is not the only information that is shielded from the public.
For instance, unclassified information that is law enforcement sensitive, information that is
subject to executive, deliberative, or attorney-client privilege, and personally identifiable
information, may all be withheld from the public under appropriate circumstances.
       9
           Classified information also may be identified as Sensitive Compartmented
Information (SCI). SCI is also referred to as "codeword" information. SCI is not a
classification level, but rather a requirement for formal access controls. SCI refers to
information associated with certain intelligence sources, methods, or analytical processes.
The sensitivity of SCI requires that it be protected in a much more controlled environment
than other classified information and requires handling exclusively within formal access
control systems.


                                               2
                                                                               14CV4480TW-001070
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 12 of 84



                                         EXHIBIT I-1
                               CLASSIFICATION LEVELS
                                      AND THE
                            ASSOCIATED DEGREE OF DAMAGE

                     TOP SECRET     Top Secret – Unauthorized
                                    disclosure could cause
                                    exceptionally grave damage to
                     TOP SECRET
                                    national security.


                      SECRET

                                    Secret - Unauthorized disclosure
                                    could cause serious damage to
                                    national security.
                      SECRET




                     CONFIDENTIAL

                                    Confidential - Unauthorized
                                    disclosure could cause damage to
                                    national security.
                     CONFilEITIAL
                     CONFIDENTIAL



               Source: Executive Order 13526

The Classification Process

       When information is first identified as posing a risk to national security
if disclosed without authorization, an official with “Original Classification
Authority” (OCA) designates the information as classified.10 This initial
designation is referred to as the “original classification decision.” The
original classification decision must include a justification for why the
information needs to be classified based on eight categories prescribed in
EO 13526, the potential damage to national security, and the date the




      10
           According to EO 13526, original classification authority is delegated by the
President and the Vice President and can be further delegated by an agency head or certain
other officials designated with original classification authority.


                                             3
                                                                           14CV4480TW-001071
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 13 of 84



information shall be declassified.11 OCA officials convey their original
classification decisions either by marking the original document, or, more
often, by including their decision in a “security classification guide” that can
be used to assist in future decisions about whether to classify information in
other documents.

       Once an OCA official classifies specific information or issues a security
classification guide identifying information categories and the appropriate
classification levels, the information may be used by others in a derivative
form, such as through paraphrasing, direct quotation, or summarization.
When classified information is used in this manner by others after the initial
designation, it also requires classification, and the information receives what
is referred to as a “derivative classification decision.” When making a
derivative classification decision, the derivative classifier must observe and
respect the original classification decision and carry forward to any newly
created document the pertinent classification markings from the source
document or the security classification guide.

       Derivative classifiers are responsible for ensuring that the information
in the documents they produce is appropriately classified and properly
marked. Any individual with a current security clearance has the authority
to make derivative classification decisions in conjunction with their
performance of their official duties. Exhibit I-2 provides an overview of the
classification process.




       11
           Section 1.4 of EO 13526 prescribes the following eight categories for classified
national security information: (a) military plans, weapons systems, or operations;
(b) foreign government information; (c) intelligence activities (including covert action),
intelligence sources or methods, or cryptology; (d) foreign relations or foreign activities of
the U.S., including confidential sources; (e) scientific, technological, or economic matters
relating to the national security; (f) U.S. government programs for safeguarding nuclear
materials or facilities; (g) vulnerabilities or capabilities of systems, installations,
infrastructures, projects, plans, or protection services relating to the national security; and
(h) the development, production, or use of weapons of mass destruction.


                                               4
                                                                                14CV4480TW-001072
       Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 14 of 84



                                                                EXHIBIT I-2
                       OVERVIEW OF THE CLASSIFICATION PROCESS

                                               Original Classification

                    OCA official identifies national security information that fits into at least 1 of
                     the 8 categories identified in E.0.13526 and makes an initial decision to
                                                classify the information.




                                                 Classification Level
                                     OCA official determines the level at which to
                                   classify the information - Top Secret, Secret, or
                                                     Confidential.



                                                            V
                                               Classification Duration

                                        OCA official determines how long the
                                        information should remain classified -
                                                declassification date.




          Security Classification Guide                                           Source Document(s)

   OCA official codifies classification decisions in a
                                                                     OCA official creates a classified document that
       security classification guide. A security                          codifies the decision to classify certain
    classification guide is a collection of precise,               information. Classified source documents contain
 comprehensive guidance about a specific program,                     classification markings that indicate the OCA
 system, operations, or weapons system identifying                      official who classified the information, the
  what elements of information are classified. For                  classification level, reason for classification, and
  each piece of national security information there                             declassification instructions.
   are Instructions on the classification level, the
    reason for classification, and declassification.




                                              Derivative Classification
                              gi. An individual with the proper security clearance




                                                                                                                                        DAp.eApaa
                                 incorporates, paraphrases, restates, or generates
                                     in a new form, information that is already
                                    classified in a security classification guide or
                                                 source document(s).


                                                                                                                                 O
                                                                                                                                      uonepwsseij


                                                                                                                                 fD
                        Marking Derivatively Classified National Security Information                                            In
                                                                                                                                 cn
                    Derivative classifiers follow the classification markings instruction from the
                  security classification guide or carry over the classification markings from the
                   source document(s),including the identification of the classifier and when to
                  declassify the information. When the derivative classifiers use multiple source
                 documents to create a new document, they must identify the highest level of the
                     classified information and ensure that all classified sources are identified.




Source: Office of the Inspector General (OIG) Analysis of DOJ Documentation

Classification Marking Requirements

     A critical part of any uniform classification management program is to
ensure that standard markings or other indicia be applied to classified

                                                                             5
                                                                                                                           14CV4480TW-001073
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 15 of 84



information to identify the level of classification. In addition, federal
agencies have a system of restrictive caveats and associated dissemination
control and handling markings that can be added to a document. These
markings, which are defined in classification marking guides, provide
instruction on how to control and handle the dissemination of classified
information. For instance, control markings might indicate that information
may not be disseminated to a non-U.S. person and should include the
marking, Not Releasable to Foreign Nationals (NOFORN).

       To help standardize the marking of classified information throughout
the U.S. government, NARA’s Information Security Oversight Office has
issued classification guidance and a booklet containing instructions for
marking classified national security information. The NARA Information
Security Oversight Office’s Marking Classified National Security Information
booklet is the baseline marking system that federal agencies are required to
use to mark classified information. The booklet briefly describes how
classified documents should be marked, although it also acknowledges that
its guidance cannot anticipate every conceivable situation.

       To supplement the Information Security Oversight Office’s Marking
Classified National Security Information booklet, ODNI established the
Intelligence Community Authorized Classification and Control Marking
Manual (Manual) through its Controlled Access Program Coordination Office
(CAPCO). The CAPCO Manual, which is longer and more detailed than the
Information Security Oversight Office’s Marking Classified National Security
Information booklet, prescribes a standard set of markings to be applied to
classified documents and information created within the Intelligence
Community, including agency-specific markings. In addition to classification
markings, the CAPCO Manual includes instructions for the Intelligence
Community on using markings to communicate the nature of the
information, as well as dissemination control markings that indicate how and
with whom the information should be shared. Unlike the Information
Security Oversight Office’s Marking Classified National Security Information
booklet, which applies to all federal agencies, the CAPCO Manual only applies
to members of the Intelligence Community and agencies that have an
established written agreement with the Intelligence Community. Inside of
DOJ, the CAPCO Manual only applies to those sections of DEA and FBI that
are recognized members of the Intelligence Community.

       Original and derivative classifiers are required to refer to these
classification marking guides to ensure that national security information is
appropriately marked, which in turn helps ensure the proper dissemination
and protection of classified information. The following exhibit identifies the
primary classification and control markings that should be identified on all

                                       6
                                                                  14CV4480TW-001074
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 16 of 84



classified documents.12 These classification marking requirements are for all
classified information whether it is in a hard copy document, an e-mail, or
another electronic form.




     12
          Appendix II provides a sample document that displays these required markings.


                                            7
                                                                          14CV4480TW-001075
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 17 of 84



                                       EXHIBIT 1-3
                   Classified Document Marking Requirements
    Marking
                        Original Classification           Derivative Classification
  Requirement
  Overall           The overall classification level must be included in a banner at the
  Classification    top and bottom of every classified document and indicate the
  Marking           highest level of classification within any portion of the document.

  Classification    Classified By: Identifies the       Classified By: Identifies the
  Block             Original Classification Authority   derivative classifier by name and
                    by name and position or personal    position or by personal identifier
                    identifier, and the agency and      and the derivative classifier's
                    office of origin.                   agency and office.
                    Reason: Identifies at least one     Derived From: Lists the source
                    of eight categories of classified   document(s) or the security
                    information from EO 13526           classification guide relied upon
                    1.4(a-h)                            for the classification, and the
                                                        agency or office and date of the
                                                        source or guide.
                    Declassify On: Lists date or        Declassify On: Must carry
                    event by which classified           forward the declassification
                    information can be declassified.    instruction from the source
                                                        document(s) or classification
                                                        guide.

  Portion           All portions of the document        All portions of the document
  Markings13        must be separately and properly     must be separately and properly
                    marked with the classification of   marked with the classification
                    that portion. The portion           carried over from the source
                    marking precedes the portion to     document(s) or security
                    which it applies.                   classification guide(s) to the
                                                        derivatively classified document.
                                                        The portion marking precedes
                                                        the portion to which it applies.

                                  Additional Markings
  Dissemination     Dissemination control markings are used to indicate restrictions on
  Control           who may have access to the information. If dissemination control
  Markings          markings are necessary, they must be included in the overall
  (if necessary)    marking of the document and within each portion to which they
                    apply. The Intelligence Community requires its member agencies to
                    include dissemination control markings on all pieces of information.

    Source: OIG Analysis of DOJ Documentation


       13 Portions may include sections, parts, paragraphs, sub-paragraphs, subjects, titles,
graphics, tables, and bullets within a document.


                                              8
                                                                             14CV4480TW-001076
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 18 of 84



DOJ’s Classification Structure

       Federal government organizations that create or hold classified
information are responsible for its proper management. Classification
management includes various activities, such as developing classification
guides, conducting comprehensive mandatory training for classifiers, and
implementing a robust self-inspection program. Within DOJ, the Director of
the Security and Emergency Planning Staff (SEPS) in DOJ’s Justice
Management Division is the designated Department Security Officer. SEPS
is responsible for implementing DOJ’s classification management program
and ensuring DOJ’s organizational compliance with classification
requirements pursuant to national security information laws, regulations,
directives, and other guidance from NARA’s Information Security Oversight
Office and ODNI, as appropriate. SEPS established the Security Program
Operating Manual (SPOM), which prescribes uniform security policies and
operating procedures for the protection of classified national security
information within DOJ.

       SEPS relies on a Security Programs Manager in each DOJ component
to implement and manage security policies and procedures within the
component, including policies and procedures relating to the classification
and security of national security information. Security Programs Managers
are accountable to the Department Security Officer for matters related to the
management and coordination of all security programs and plans within their
respective organizations. In general, Security Programs Managers are
responsible for administering education and training programs, overseeing
physical and classification security procedures, supervising annual
self-inspections, initiating risk assessments, coordinating security clearances
for personnel, and reporting and resolving security violations for their
respective agencies. The Security Programs Managers are the security
experts for DOJ components and serve as the first line of reference for
personnel who have questions related to the classification and security of
national security information.

Prior Audits and Reviews

      In 2004 and 2006, NARA’s Information Security Oversight Office
conducted on-site inspections of DOJ classification and security practices and
found that improvements were needed in program management and
organization, security education and training, classification guidance,
tracking security violations, self-inspections, and the marking of classified
documents. NARA’s Information Security Oversight Office determined that
DOJ needed to take corrective action to improve essential classification and
security policies and procedures, including increasing resources to oversee

                                      9
                                                                 14CV4480TW-001077
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 19 of 84



DOJ’s classified national security information program. In addition, NARA’s
Information Security Oversight Office conducted reviews of the DEA and FBI
classification programs in 2006 and 2009, respectively. These reviews
identified classified document discrepancies, including over-classified
information, missing or improper portion markings, improper use of original
classification authority, incorrect declassification instructions, and
information not properly referenced to source documents.

       In 2006, the Government Accountability Office (GAO) also reviewed
DOJ’s management of classified information.14 This review included an
assessment of DOJ’s implementation of NARA’s Information Security
Oversight Office on-site inspection recommendations. GAO reported that
DOJ did not know the optimum number of staff it needed for its classification
program because it had not assessed its needs and did not have a strategy
to identify how it would use additional resources to address classification
program deficiencies. GAO found that, as a result of these resource issues,
DOJ had not fully implemented various recommendations from NARA’s
Information Security Oversight Office and DOJ’s ability to oversee
classification practices across components was insufficient.

       The Office of the Inspector General (OIG) reviewed personnel security
processes throughout DOJ and issued reports in September 2012 and
March 2013 that included recommendations to increase resources devoted to
certain security program issues.15 These reports found that SEPS did not
implement adequate personnel security processes to identify security
violations and enforce security policies. Moreover, SEPS issued minimal
guidance for components to follow in managing their contractor security
programs and the guidance does not provide standards for maintaining
accurate rosters on contract employees or periodic reinvestigations. The
OIG made a total of 17 recommendations in these 2 reports to improve
DOJ’s timeliness in processing background investigations and adjudications,
ensure that only individuals with the appropriate clearance level have access
to sensitive and classified information, and improve DOJ’s management of its
personnel security process for contractors. These recommendations
included increasing the amount of SEPS staff dedicated to conducting

       14
          U.S. Government Accountability Office, Managing Sensitive Information: DOJ
Needs a More Complete Staffing Strategy for Managing Classified Information and a Set of
Internal Controls for Other Sensitive Information. GAO-07-83 (October 2006).
       15
          U.S. Department of Justice, Office of the Inspector General (OIG), Department’s
and Component’s Personnel Security Processes. I-2012-003 (September 2012) and OIG,
Review of the Department’s Contractor Personnel Security Process. I-2013-003
(March 2013).


                                            10
                                                                           14CV4480TW-001078
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 20 of 84



security compliance reviews. Although SEPS concurred with this
recommendation, at the time of the report SEPS was uncertain when it
would be able allocate additional resources to compliance review efforts due
to the fiscally conservative environment and the current DOJ hiring freeze.

OIG Audit Approach

       Pursuant to Section 6(b) of the Reducing Over-Classification Act, the
Inspector General of any Department with an official with original
classification authority, which includes DOJ, must conduct two evaluations
to: (1) assess whether applicable classification policies, procedures, rules,
and regulations have been adopted, followed, and are effectively
administered within such department, agency, or component; and
(2) identify policies, procedures, rules, regulations, or management practices
that may be contributing to persistent misclassification of material within
such department, agency, or component. The Reducing Over-Classification
Act requires the first evaluation to be completed by September 30, 2013,
which this audit report satisfies. The second evaluation, which is due by
September 30, 2016, will review DOJ’s progress implementing the
recommendations of this audit.

       Section 6(b) of the Reducing Over-Classification Act also requires
individual Inspectors General coordinate to ensure that the evaluations
follow a consistent methodology. In accordance with this requirement, the
ODNI Office of the Inspector General and the Department of Defense Office
of the Inspector General established an Inspectors General Working Group
to develop a standardized approach for the first evaluation. We participated
in the Inspectors General Working Group and used the standardized
evaluation guide during the course of our review. However, the DOJ OIG’s
audit focused exclusively within DOJ, and we have not conducted any
cross-agency comparisons of classification policies and practices. We are
therefore unable to assess whether different agencies treat the same
information the same way.

      During this audit, we conducted over 100 interviews with officials from
SEPS, the FBI, the DEA, the Criminal Division, the National Security Division,
and the United States Marshals Service (USMS).16 In addition, we reviewed
10 security classification guides and a sample of 141 classified documents
created during fiscal year (FY) 2012 comprised of finished reports,
memoranda, legal documents, summary reports, e-mails, case file
documents, Intelligence Information Reports (IIR), and DEA Analysis

      16
           For more information about our audit scope and methodology, see Appendix I.


                                            11
                                                                          14CV4480TW-001079
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 21 of 84



Reports. During our review, we also reviewed classified information from
programs that require special access controls.17

       The results of our review are detailed in Findings I and II. Finding I
provides the results of the OIG’s evaluation of DOJ’s classification policies,
processes, and practices, including a review of DOJ’s classified national
security information decisions and its use of classification management tools.
Finding II provides our analysis of DOJ’s management and oversight of the
classification program, including an overview of DOJ’s implementation of
statutory and regulatory requirements.




       17
          Due to the sensitivity of the classified information related to these programs, the
responsible component instituted special access controls, including logging the individuals
who are granted access, providing these individuals a “read-on briefing” to present
background information on the program, and requiring the individuals to sign a
non-disclosure agreement.


                                             12
                                                                              14CV4480TW-001080
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 22 of 84




                  FINDINGS AND RECOMMENDATIONS

I.     DOJ CLASSIFICATION POLICIES, PROCESSES, AND PRACTICES

       DOJ has established classification policies and procedures, but
       has not effectively administered those policies and procedures to
       ensure that information is classified and disseminated
       appropriately. Although our review of a small sample of
       documents did not find indications of widespread
       misclassification, we did identify deficiencies with the
       implementation of DOJ’s classification program, including
       persistent misunderstanding and lack of knowledge of certain
       classification processes by officials within various DOJ
       components. We also found various classification marking errors
       throughout the classified documents we reviewed. These
       marking errors stemmed from reliance on historical practices and
       had been overlooked because of inadequate training and
       oversight. We believe that DOJ could improve its classification
       program by enhancing security classification and marking guides
       to better explain why and how information is classified, and by
       using existing automated tools to improve classification and
       marking practices. Moreover, we believe that SEPS should work
       with component Security Programs Managers to improve
       personnel training on classification requirements, procedures,
       and guidance.

DOJ Original and Derivative Classifiers

       The act of original classification requires that an OCA official identify
the elements of information regarding a specific subject that must be
classified, describe the damage to national security that could reasonably be
expected if the information is disclosed, determine how long that information
needs to be protected, and document these decisions in a security
classification guide or to the original (source) document.18 Derivative
classifiers must interpret the OCA guidance from the classification guide or
from various source documents and determine how to mark classified
products they produce.

       Pursuant to EO 13526, the President has delegated original
classification authority to the Attorney General, who has further delegated
       18
          An element of information is a specific piece of information related to an overall
subject area that an OCA official has determined meet the requirements for classification.


                                             13
                                                                              14CV4480TW-001081
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 23 of 84



original classification authority to 63 DOJ officials from 13 components. In
addition, DOJ has nearly 60,000 personnel that hold security clearances and
are therefore eligible to derivatively classify information in the performance
of their duties. Exhibit 1-1 identifies the number of DO] personnel by
component with authority to make original classification decisions, as well as
those who can derivatively classify information.

                                     EXHIBIT 1-1
                         DO) Officials with Original and
                       Derivative Classification Authority
                                as of April 2013
                                                               OCA         Derivative
  DO) Component
                                                               Officials   Classifiers
 Office of the Attorney General                                2           17
 Office of the Deputy Attorney General                         3           45
 Office of the Associate Attorney General                      1           8
 Office of the Inspector General                               1           421
 Antitrust Division                                            1           79
  Bureau of Alcohol, Tobacco, Firearms, and Explosives         1           4,224
 Criminal Division                                             7           749
  Drug Enforcement Administration                              20          7,160
  Federal Bureau of Investigation                              17          35,951
  Federal Bureau of Prisons                                    1           14
 Justice Management Division                                   2           524
  National Security Division                                   7           364
 U.S. Marshals Service                                         1           3,096
 All Other DO] Components19                                    0           5,327
 TOTAL                                                         64          57,97920
 Source: SEPS

      According to EO 13526,the delegations of OCA officials shall be limited
to the minimum required to ensure the consistency and integrity of classified
national security information, and agency heads are responsible for ensuring
that designated subordinate officials have a demonstrable and continuing
need to exercise this authority. To ensure that DOJ had the appropriate


      19 According to the list provided by SEPS, there were 28 DO] components that
comprised the "all other Dal components" category as of April 2013.

       20 These figures were obtained from SEPS and represent the number of people in its
database of security clearance holders. This figure only includes full-time Dal employees
and does not include DO] contractors who have security clearances and are able to
derivatively classify information. We did not verify these figures with each component and
they were not used in the development of our conclusions or recommendations.


                                           14
                                                                           14CV4480TW-001082
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 24 of 84



number of OCA officials, DOJ conducted a Department-wide evaluation
between fiscal years (FY) 2011 and 2012. SEPS directed each component to
determine which positions require original classification authority and to
reduce the number, if possible. SEPS concluded its review in July 2012 and
proposed to reduce the number of DOJ OCA officials by 38, from 102 to 64.
The Attorney General approved these changes in April 2013.

       The OIG found that DOJ’s reduction of OCA officials was the result of
the FBI reducing its number of OCA officials from 55 in FY 2012 to 17 in
FY 2013. During this initiative, the Criminal Division, the National Security
Division, and the DEA did not reduce the number of authorized OCA officials.
Although the DEA previously reduced its number of positions with original
classification authority in 2007, the DEA maintained its level of 20 OCA
officials from FY 2012 to FY 2013 even though only 7 of these 20 OCA
officials made “original classification decisions” in FY 2012. In addition,
although the National Security Division did not reduce the number of OCA
officials during the SEPS review, National Security Division officials informed
the OIG that the number of OCA officials could be decreased by at least one.

       Based on our review of types of information classified within DOJ, we
believe that the frequency in which information is classified in the first
instance should be extremely rare. Therefore, having more individuals with
original classification could contribute to information being classified at
different levels and retained for varying periods of time. As a result, we
believe that the number of OCA officials within DOJ could be further reduced,
particularly at the DEA, which has the highest ratio of DCA officials to OCA
officials at 358 to 1, as illustrated in Exhibit 1-1. In comparison, the FBI, the
largest component within DOJ, has a DCA-to-OCA ratio of 2,115 to 1, and
the DOJ-wide ratio is 905 to 1. We recommend that SEPS, in conjunction
with the components, re-evaluate the number and types of positions that
require original classification authority to ensure compliance with EO 13526.

DOJ Security Classification Guides

       Security classification guides contain original classification decisions
and provide derivative classifiers with a set of instructions from an OCA
official to use when making derivative classification decisions. Security
classification guides identify predetermined classification decisions on
various topics of program-specific information, the classification level of that
information, the nature of the risk to national security, the length of time the
information should remain classified, and the reason for classification, which
identifies the specific category of national security information from
Section 1.4 of EO 13526 into which the information falls. As an example,


                                       15
                                                                   14CV4480TW-001083
       Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 25 of 84



Exhibit 1-2 includes an excerpt from the DOJ's National Security Information
Security Classification Guide.

                                      EXHIBIT 1-2
         Example of a DO) Security Classification Guide Element
Item                                         Classification     Declassify    Classification
            Category of Information
 No.                                             Level              On           Reason
  2    Individually unclassified or           Confidential      +25 years       1.4 (c),(g)
       controlled unclassified data items
       that the compilation would
       provide insight into DOJ's
       functions, staffing, activities,
       capabilities, vulnerabilities, or
       intelligence sources and methods.
 Source: DOJ National Security Information Security Classification Guide

      In FY 2012, DOJ had ten approved security classification guides: one
comprehensive guide established by SEPS for Department-wide use and nine
additional guides created by the FBI, DEA, Criminal Division, and USMS for
use by the individual components. The SPOM requires DO] components to
submit initial and updated security classification guides to the Department
Security Officer for approval. The following exhibit provides the number of
SEPS-approved DO] security classification guides by component as of
July 2013.

                                      EXHIBIT 1-3
                 Approved DO) Security Classification Guides
                             as of June 2013
                                                       Approved
                            DO)                         Security
                         Component                   Classification
                                                         Guides
                   SEPS/Department-wide                     1
                      Criminal Division                     1
                            DEA                             1
                             FBI                            6
                           USMS                             1
                           Total                           10
                     Source: SEPS




        21 See footnote 11 for the eight approved classification categories that correspond to
classification reason codes.


                                             16
                                                                              14CV4480TW-001084
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 26 of 84



       In general, we found that all security classification guides in use
throughout DOJ met the minimum requirements established by SEPS,
including, but not limited to, identifying the types and specific topics of
information deemed classified and identifying reasons for classifying the
information, the level at which the information should be classified, and the
duration of the classification. However, we also found that DOJ had not
sufficiently coordinated the creation of security classification guides and that
some of the security classification guides used throughout DOJ could benefit
from additional clarification on specific details to optimally ensure that
derivative classifiers of DOJ information could make informed and accurate
classification decisions. These issues are discussed further below.

Creation of Security Classification Guides

       In 2008, ODNI issued a report on classification guidance stating that a
critical component of effective intelligence collaboration and information
sharing is a common understanding of information classification standards
and policies.22 The report further noted that inconsistent interpretation and
application of the classification levels defined by agencies can result in
uneven guidance, misunderstanding, and a lack of trust between Intelligence
Community agencies and mission partners concerning the proper handling
and protection of information. Moreover, the report cited variations and
conflicts among classification guidance as having the potential to slow or
prevent critical information sharing among agencies, governments, and
other national security partners.

      During our review, we found that the creation of security classification
guides was not well coordinated by SEPS, component Security Programs
Managers, and other officials responsible for overseeing component-level
programs that routinely handle mission-specific national security
information. SEPS established the DOJ National Security Information
Security Classification Guide, which was intended for Department-wide use.
In developing the guide, SEPS relied upon component Security Programs
Managers to consult others within their components to ensure the guide
appropriately accounted for the types of information that would be
encountered by derivative classifiers using the guide. However, we found
that some component Security Programs Managers did not confer with
pertinent offices during the review and acceptance of the content. Further,
some DOJ components created additional security classification guides for



      22
       ODNI, Intelligence Community Classification Guidance Findings and
Recommendations Report, January 2008.


                                         17
                                                                       14CV4480TW-001085
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 27 of 84



their programmatic use without fully coordinating with SEPS or, in at least
one instance, with other affected components.

      Specifically, the DOJ National Security Information Security
Classification Guide includes guidance related to Foreign Intelligence
Surveillance Act (FISA) processes. Yet according to some National Security
Division officials interviewed, the National Security Division, which performs
various FISA-related activities, was not involved in the development of this
guidance, and as of May 2013, National Security Division officials, including
attorneys who work with FISA-related information, were unaware that this
guidance existed. During interviews with the OIG, SEPS and National
Security Division officials acknowledged this discrepancy and agreed that the
National Security Division should work with SEPS to incorporate into the DOJ
National Security Information Security Classification Guide all relevant
requirements, policy decisions, and processes related to classified national
security information in the National Security Division or specifically related to
FISA processes. In addition, the National Security Division has taken steps
to improve its employees’ awareness of the DOJ National Security
Information Classification Guide by including a link to the guide on National
Security Division intranet site.

       We also found that the USMS established a security classification guide
in FY 2012, the USMS Operations and Capabilities Security Classification
Guide, that contains many of the same national security information already
identified in the DOJ National Security Information Security Classification
Guide. As a result, SEPS officials told us that, in their opinion, it was
unnecessary for the USMS to have its own security classification guide.
According to USMS officials in charge of producing the USMS guide, SEPS did
not inform them and they did not inquire about the possibility of
incorporating national security information specific to the USMS into the DOJ
National Security Information Security Classification Guide. Nevertheless,
USMS officials agreed that its guide could be integrated into the DOJ
National Security Information Security Classification Guide. Following our
inquiries, SEPS informed us that as of July 2013 the USMS’s security
classification guide was not being utilized nor was it approved for use within
the USMS. In August 2013, SEPS and the USMS began coordinating to
integrate the USMS’s needs into the DOJ-wide guide and ensure that the
DOJ National Security Information Security Classification Guide is utilized
effectively within the USMS.

       In addition, we found that the Criminal Division created a security
classification guide in July 2012 for classifying and handling information for a
joint program the Criminal Division administers with the DEA, but that
despite sharing original classification authority over the relevant information

                                       18
                                                                   14CV4480TW-001086
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 28 of 84



with DEA officials, the Criminal Division did not actively involve the DEA
when creating the guide. As a result, the DEA declined to use the Criminal
Division’s security classification guide because it did not adequately address
all of DEA’s needs and issues. Moreover, one DEA official told us that the
DEA would probably develop its own, parallel classification guide for the
program.

       According to SEPS officials, when the Criminal Division first created the
security classification guide, officials were instructed to ensure that all
participants in the program were included in making the classification
decisions and establishing instructions for classifying national security
information within the guide. Nevertheless, SEPS approved the security
classification guide without verifying with the DEA that all necessary
requirements and instances of national security information were
incorporated.

       At the audit close-out meeting, SEPS officials reiterated to the OIG
that they relied upon DOJ components’ Security Programs Managers to
coordinate with all OCA officials, subject matter experts, and any other
agency affected by the creation of security classification guides. Moreover,
SEPS officials stated that SEPS’s approval of DOJ component’s security
classification guides is basically an “administrative action” because SEPS
does not have the subject matter expertise with regard to specific program
classification requirements. SEPS only reviews the security classification
guides for basic form and function. Therefore, SEPS officials believe that
DOJ component’s OCA officials and Security Programs Managers should be
accountable for the content of the information in program-specific DOJ
security classification guides.

      We agree with SEPS’s assessment that DOJ components’ Security
Programs Managers should be held accountable for consulting with all
interested parties to ensure that the content of security classification guides
is accurate and useful for all purposes. However, we attribute the lack of
coordination on security classification guides to a general unfamiliarity in
DOJ with the purpose and importance of security classification guides. We
also believe that SEPS has a responsibility to ensure that the Security
Programs Managers and OCA officials understand the importance of
consistent, comprehensive, and accurate security classification guides.

      As recognized by ODNI in its 2008 report, we believe that fewer
security classification guides would help ensure consistency of classification
decisions across DOJ, as the development of separate security classification
guides regarding the same classified information can lead to different, and
potentially conflicting, marking and handling requirements for the same

                                      19
                                                                  14CV4480TW-001087
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 29 of 84



classified information, thereby increasing the risk of marking and handling
errors and complicates users’ efforts to comply with the guides. We
therefore recommend that SEPS should ensure that DOJ components are
aware of and understand how to use security classification guides.
Moreover, to increase efficiency and classification accuracy, we recommend
that SEPS review all DOJ security classification guides and work with DOJ
component Security Programs Managers and OCA officials to identify and
reduce redundancies.

Security Classification Guide Assessment

       During our review of DOJ’s ten security classification guides, we found
that some of these guides did not provide adequate instruction on when and
at what level to classify information. For instance, as shown in Exhibit 1-2
the DOJ National Security Information Security Classification Guide instructs
users to classify as confidential the following: “individually unclassified or
controlled unclassified data items that the compilation would provide insight
into DOJ’s functions, staffing, activities, capabilities, vulnerabilities, or
intelligence sources and methods.” However, the security classification
guide does not explain what types of unclassified or controlled unclassified
data items, if combined, would result in classification. We also found that
some of the security classification guides identified national security
information and then instructed the classifier that the classification of this
information could range from unclassified to Top Secret without fully
explaining the circumstances that would cause the level of classification of
the information to escalate from one level to another. Insufficient,
ambiguous, and over-broad explanations such as these provide inadequate
guidance to derivative classifiers and could result in the misclassification of
information.

       We also found that the DEA National Security Information Security
Classification Guide contained inconsistent internal elements that identify
different ways to classify the same information. For instance, the DEA
National Security Information Security Classification Guide identifies two
elements associated with foreign government information provided in
confidence and identifies in one element that the information should be
identified as unclassified law enforcement sensitive information, while the
other element instructs users that the information should be classified as
Secret. No guidance is offered about the different circumstances that would
cause a derivative classifier to apply one instruction as opposed to the other.
We believe that these ambiguous and seemingly contradictory instructions
are likely to result in a derivative classifier marking Secret information as
“Unclassified, law enforcement sensitive,” or marking unclassified
information as Secret.

                                      20
                                                                  14CV4480TW-001088
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 30 of 84




      We found that the FBI’s security classification guides often provided
the best explanations regarding the circumstances that would require the
specific classification of information. For example, the FBI National Security
Information Classification Guide contains almost two pages and three
separate line items devoted to the appropriate classification of case numbers
and other case-specific identifying information. This section of the FBI guide
contains explicit instructions and examples for FBI employees, such as:

      x     “The fact that a numeric and alpha designation, such as 134A or
            315H, is or could be an FBI case file number.” The FBI guide
            then provides two specific examples, including: “An agent calls
            his supervisor and tells him/her ‘I’m working a 415J matter’
            would be unclassified.”

      x     “Association of case file number with specific threat countries
            and/or organizations in a national security program” is to be
            classified Secret and the guide goes on to provide four additional
            instructions (similar to the bullet above) and an explanation why
            the information is sensitive and needs to protected.

       By contrast, the DOJ National Security Information Security
Classification Guide states that information providing “specific details of
relationships between DOJ and members of the Intelligence Community”
should be classified at the Secret level. However, the DOJ guide does not
provide a definition or examples of the “specific details” that warrant
classification or the potential damage if the information were released. We
believe that specific instructions for derivative classifiers, similar to those
provided in the FBI guide, are likely to reduce instances of misclassification
and mishandling of national security information.

       According to SEPS officials, DOJ personnel who use a security
classification guide should have a basic understanding of what type of
information must be classified and also have a responsibility to contact their
Security Programs Managers to request clarification and additional guidance
when needed. Nevertheless, DOJ officials who are considered classification
subject matter experts told us that DOJ should clarify and refine instructions
in its security classification guides to reduce the likelihood of confusion and
misunderstanding among derivative classifiers. We agree, and we
recommend that SEPS review all DOJ security classification guides to ensure
that instructions are clear, precise, consistent, and provide derivative
classifiers with sufficient information to make accurate classification
decisions.


                                       21
                                                                   14CV4480TW-001089
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 31 of 84



DOJ's FY 2012 Classification Decisions

       In FY 2012, DO] components with OCA officials reported a total of
4,689 original classification decisions and over 8 million derivative
classification decisions, as shown in Exhibit 1-4.23

                                       EXHIBIT 1-4
                        FY 2012 Classification Decisions24
                                                                Original        Derivative
 DO) Component                                               Classification   Classification
                                                               Decisions        Decisions
 Bureau of Alcohol, Tobacco, Firearms, and Explosives              0               105
 Criminal Division                                                603              231
 Drug Enforcement Administration                                  849             80,953
 Federal Bureau of Investigation                                   4            8,355,880
 Justice Management Division                                       0                54
 National Security Division                                      3,232             280
 Office of the Inspector General25                                 0               185
 U.S. Marshals Service                                             1                 0
 Total                                                           4,689          8,437,688
 Source: SEPS

      We reviewed a judgmental sample of 25 original classification
decisions from the National Security Division, Criminal Division, and DEA and
116 derivative classification decisions from the National Security Division,
Criminal Division, FBI, and DEA.26 Our review identified several
discrepancies, including incorrect designations of decisions as "original"

        23 Classification decisions include all actions in which an OCA official initially

determines that information should be classified and each time derivative classifiers
incorporate, paraphrase, restate, or generate in a new form, information that is already
classified.

        24 This chart only reflects DO) components with at least one OCA official that made
at least one original or derivative classification decision during FY 2012.

       2S Although the OIG reported derivative classification decisions during our audit
period, we excluded the OIG from our review to avoid a conflict of interest.

        26 The OIG judgmentally selected a sample of classified documents with the intent of
obtaining broad exposure to the classified work performed within DO) components during
FY 2012 and we focused our review on the four components with substantial numbers of
classification activity during FY 2012. The FBI only made four original classification
decisions in FY 2012 and all four of these decisions were the creation of security
classification guides. Because we assessed the adequacy of security classification guides
separately, we did not include these documents in our testing of original classification
decisions. A more detailed description of our sample selection methodology for each
component is in Appendix I.


                                              22
                                                                              14CV4480TW-001090
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 32 of 84



classification decisions, information that had been inappropriately identified
as classified (over-classification), improper use of a dissemination control,
and unmarked or incorrectly marked documents containing classified
national security information.

Original Classification Designations

       We found that the National Security Division, Criminal Division, and
the DEA incorrectly designated classified information as “original”
classification decisions. The documents we reviewed that were identified as
containing original classification decisions in fact contained information that
previously had been identified as classified in at least one source document
or in a security classification guide. Therefore, these decisions should have
been identified as derivative classification decisions, not original
classification decisions. Based on interviews with component officials, we
found that each of these DOJ components had a different process and
reason for designating the classification as original decisions instead of
derivative decisions.

       National Security Division – Among its other responsibilities, the
National Security Division processes applications for FISA warrants. During
our review, we found that the National Security Division categorized the
classification of all FISA applications and all FISA-related documents as
original classification decisions. Yet we found that the National Security
Division was creating these documents, in part, using classified national
security information submitted by other government agencies. Moreover,
according to National Security Division officials, all applications for FISA
authorities are classified at least at the Secret level.27 National Security
Division officials explained that historically DOJ has applied original
classification decisions to applications and other FISA-related pleadings
before the Foreign Intelligence Surveillance Court (FISA Court). National
Security Division officials believe that this practice emerged because even
though much of the information in the FISA documents are supplied by the
Intelligence Community, DOJ represents the United States before the FISA
Court and is responsible for the form of the information provided in FISA
applications and related documents. This policy determination, which
established a National Security Division-wide protocol for classifying
FISA-specific information, represented an original classification decision, and
the subsequent classification of any information meeting the criteria of this
decision is therefore a derivative classification decision. Consequently, the
       27
            This classification meets the requirements of Section 1.4 of EO 13526, which
includes intelligence sources or methods as a category of information that shall be
classified.


                                             23
                                                                             14CV4480TW-001091
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 33 of 84



National Security Division erred by categorizing the documents we reviewed
as original classification decisions.

       National Security Division officials, including an OCA official, agreed
that the National Security Division’s FISA-related information that had been
identified as original classification decisions could more accurately be
identified as derivative classification decisions. However, some of the
National Security Division officials were unfamiliar with the derivative
classification process, despite generally following derivative classification
procedures by carrying over classification markings from source documents.
National Security Division officials also told us they were apprehensive about
fully implementing the derivative classification process because they
believed it would slow down the National Security Division’s processes
related to its FISA work. Nevertheless, the National Security Division’s
Director for Security stated that the National Security Division would begin
to implement derivative classification procedures and agreed that they would
work with SEPS to update the Department’s classification guide to help
implement such a change. We expect that when the National Security
Division implements this change in procedure, its reported number of
original classification decisions, as illustrated in Exhibit 1-4, will decrease
significantly.

      Criminal Division – The Criminal Division develops, enforces, and
supervises the application of federal criminal laws in coordination with other
government agencies, including DOJ components. We reviewed Criminal
Division documents containing classification decisions categorized as original
decisions by an OCA official and found that all of these documents did not
meet the criteria for an original classification decision because the classified
information in each of the documents had been incorporated previously into
a security classification guide created specifically for the Criminal Division’s
limited-access classified program.

      When the OIG asked this official why he had not derivatively classified
the information using the security classification guide that he created, the
OCA official stated that he was unsure of the difference between original and
derivative classification decisions, and that he believed that by classifying
the document as an original decision he could better control who received
the information and how the information was used. However, this practice
obviates the benefits of a classification guide and creates the potential for
setting inconsistent declassification dates.

      Although this OCA official had received classification training and
worked directly with SEPS on the creation of the security classification guide,
the official continued to use improper classification processes. After our

                                       24
                                                                  14CV4480TW-001092
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 34 of 84



identification of the issue, Criminal Division and SEPS officials met and
agreed that it was appropriate to classify the information derivatively using
the security classification guide. We believe that when the Criminal Division
implements this change in practice, its reported number of original
classification decisions, as illustrated in Exhibit 1-4, will decrease
significantly.

       Drug Enforcement Administration – As part of its mission, DEA is
responsible for enforcing the controlled substances laws and regulations of
the United States, as well as recommending and supporting
non-enforcement programs aimed at reducing the availability of illicit
controlled substances domestically and internationally. We found that the
DEA was improperly classifying documents using original classification
authority when the information in these documents previously had been
classified in a security classification guide. A DEA official stated that he
believed information was better protected from widespread dissemination
when the classifier used original classification decisions rather than
derivative classification decisions. However, this OCA official also
acknowledged that the DEA’s information did not fit the criteria for an
“original” classification decision, although he expressed uncertainty when
asked whether the DEA would revise its processes for classifying the
information.

       In its 2006 review of the DEA, NARA’s Information Security Oversight
Office identified this same discrepancy. NARA’s Information Security
Oversight Office briefed the DEA on the proper process for classifying
previously identified classified information and informed the DEA that it
should include the information in a security classification guide. The DEA
responded to the NARA review on May 8, 2007. In its response, the DEA
acknowledged that it was incorrectly making original classification decisions
and informed NARA’s Information Security Oversight Office that the DEA’s
two major producers of classified documents were engaged in producing
local classification guides that would be used to supplement a DEA
classification guide that was in draft at the time. The DEA anticipated that
its actions would result in an increase of the number of derivative
classification decisions versus the number of original classification decisions
currently being made by the DEA. According to the DEA, its original
classification decisions were reduced by 85 percent in FY 2012 as compared
to the previous 3 years. However, despite the DEA’s efforts, our review
found that the DEA continues to improperly use original classification
decisions, as explained above.

      We believe the DEA should revise its classification processes and
practices to comply with DOJ security and classification procedure

                                      25
                                                                  14CV4480TW-001093
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 35 of 84



requirements. We also believe that, if the DEA corrects its process for
classifying information, its reported number of reported original classification
decisions, as reflected in Exhibit 1-4, will decrease significantly.

       Originally classifying information that was previously classified can
inadvertently alter the dissemination controls or extend the declassification
period. For instance, if an OCA official takes information from a source
document that has a declassification date set for 25 years from 2002 and
creates a new document that is categorized as an original classification
decision, the OCA official can extend the declassification date to 25 years
from the date the new document was created, resulting in inconsistent
declassification dates for the same information. Moreover, because
originally classified documents do not identify any source materials, there is
no way to trace the information in the new, originally classified document
back to the previously classified document to ensure that all markings are
identical, raising the possibility of inconsistent handling instructions for the
same information. Incorrectly applying OCA classification markings can also
increase the risk that the same information would be classified differently
across programs because different OCA officials could, in theory, reach
different conclusions about the appropriate classification of the same
information. Additionally, improper classification processes increase the
likelihood that classified information will be mishandled, and as a result can
undermine the trust and confidence that is necessary for critical sharing of
national security information among and within federal agencies.

       Based on our findings, we believe that SEPS and DOJ component
Security Programs Managers have not emphasized to OCA officials the
importance of the standardized classification process. SEPS should work
with DOJ component Security Programs Managers to ensure that OCA
officials understand the difference between original and derivative
classification decisions and properly mark classified information according to
the proper requirements of the classification decisions.

Review of Classification Levels

      Although we did not find widespread misclassification during our
limited review of classified DOJ documents, we found several documents in




                                       26
                                                                   14CV4480TW-001094
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 36 of 84



which information was inappropriately identified as being classified.28 We
discussed the specifics of these findings with the components. The following
are some examples of over-classified information found by the OIG and the
response from officials at various DOJ components.

       At the National Security Division, we identified one report (erroneously
classified as an original decision) as over-classified because the information
did not meet one of the eight reasons for classification. The report referred
to FBI classified material, but did not provide specific information about FBI
classified programs or cases that would justify its classification. National
Security Division officials stated that their practice was to follow FBI
practices regarding classification, and because the FBI classifies certain
national security programs and cases, they decided to classify the report.
Moreover, a National Security Division official explained that they are
sensitive to the aggregation of information that could be manipulated to
expose sensitive program details. However, these officials understood the
OIG’s assessment that, because the information contained in the report did
not provide classified details, the information should not have been classified
and agreed to review the classification of future reports.

       At the FBI, we identified a terrorist watchlist nomination document
that was classified by the preparer. Because the terrorist watchlist is an
unclassified subset of terrorism information, the OIG asked the FBI official
responsible for the document why the information in the document was
classified. The official explained that he was unaware of the FBI’s
classification requirement for watchlist nominations and was following
previous work experience practices from another Intelligence Community
agency. This official agreed with the OIG that the information should have
been marked unclassified.

      We also found that the National Security Division and the Criminal
Division over-classified portions in otherwise properly classified documents
that contained standard language citing unclassified laws, statutes, or
regulations. The Criminal Division official who classified the information

       28
           Key terminology, such as “over-classification” and “damage to national security”
has not been defined by law, regulation, or executive order. During the course of our
evaluation, we used a working definition of “over-classification,” which was supplied by
NARA’s Information Security Oversight Office: the designation of information as classified
when the information does not meet one or more of the standards for classification under
section 1.1 of EO 13526. For example, “over-classification” can occur when information is
marked classified but does not fall into any of the eight categories of information specified
by EO 13526. In addition, “over-classification” occurs when information is classified at too
high of a level, such as information that might be marked Top Secret but for which
unauthorized disclosure would not cause “exceptionally grave damage to national security.”


                                             27
                                                                              14CV4480TW-001095
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 37 of 84



agreed with the OIG’s assessment that the information should not have been
classified. The National Security Division official who reviewed the classified
information in the OIG sample documents opined that the information was
classified appropriately because the inclusion of certain language from laws,
statutes, or regulations could expose the nature of the classified program.
However, this official concurred with the OIG that statements of general
policy that are devoid of derivation or application to specific classified
operations should not be marked classified.

      Persistent misunderstanding and unawareness of proper classification
processes can cause misclassification, which requires additional expenditures
of funds and commitments of resources to store and secure the information
and reduces the transparency of government operations.29 Although our
limited review only found isolated instances of over-classified information,
the types of weaknesses we identified throughout our review were
associated with DOJ’s implementation of information classification policies
and procedures, leading us to believe that DOJ is susceptible to additional
instances of misclassification.

Proper Use of Dissemination Controls

       During our review of DEA classified documents, we found that the DEA
added to some of its classified information the control marking, “Originator
Controlled” (ORCON), with some also including additional warning caveats
on the use of the information. According to the CAPCO manual, ORCON is
used on classified intelligence that clearly identifies or reasonably permits
ready identification of intelligence sources and methods that are particularly
susceptible to countermeasures capable of nullifying or measurably reducing
their effectiveness. The DEA’s Office of National Security Intelligence must
adhere to the CAPCO manual requirements because it is a member of the
Intelligence Community. However, we found that DEA offices within and
outside of the Intelligence Community both used the ORCON dissemination
control and we believe that some of the information in the classified DEA
documents that we reviewed did not meet the CAPCO manual’s ORCON
definition. According to one DOJ official, it is difficult for an agency to deal
with ORCON marked documents because it inhibits sharing of information.
Moreover, this official explained that individuals may also be unaware of
what the ORCON marking actually entails and people may not be following
the instruction for getting authorization from the source to further share the
information.


       29
            According to NARA’s Information Security Oversight Office, the total security
classification cost estimate within the government for FY 2012 was $9.77 billion.


                                             28
                                                                              14CV4480TW-001096
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 38 of 84



       DEA officials told us that although the DEA’s preference was not to use
the ORCON dissemination control and additional warning caveats, the DEA
had adopted the restrictions for the protection of ongoing investigative
information or confidential source information. Officials explained that the
ORCON marking and warning caveats were necessary to help ensure that
others receiving the information do not act on or share the information
without first “deconflicting” operational activities or coordinating their
information sharing efforts with the DEA. Additionally, DEA officials told us
that even with the addition of the ORCON control markings, the DEA has had
other government agencies misuse their information and in some cases this
has resulted in the compromise of an ongoing operation or damage to
relations with a foreign nation. He also stated that including the ORCON
marking and warning caveat was the DEA’s attempt to better protect its
information by instructing recipients to consult with the DEA before any
action is taken based on DEA information.

      We believe that the use of the ORCON dissemination control is
necessary to protect certain types of classified information. We also
recognize that law enforcement components within the DOJ have a need to
protect their on-going investigations and operations. From our
conversations with DEA officials, it appears that the type of protection that
the DEA is trying to achieve through its use of ORCON is not currently being
affected by its use of the ORCON control marking. In addition, it appears
that the non-Intelligence Community DEA entities using the ORCON control
markings are doing so improperly. According to a SEPS official, overuse of
dissemination control markings like ORCON dilute the effectiveness of these
markings. Therefore, we believe that it is possible that the DEA’s expanded
use of the ORCON dissemination control marking is reducing its usefulness.

       According to SEPS officials, the onus is on DOJ components that use
the ORCON dissemination control to ensure that personnel understand the
purpose of the ORCON dissemination control and use it appropriately.
Moreover, SEPS officials stated that ODNI was developing ORCON-specific
training and SEPS will promulgate that training once it is finalized. Because
the use of the ORCON dissemination marking may also impede the
timeliness for which classified information can be shared between agencies,
we recommend that SEPS ensure that ODNI’s ORCON-specific training is
promulgated to DOJ components once it is issued. In addition, SEPS should
coordinate with the DEA Security Programs Manager and officials
representing all DEA entities using the ORCON control markings to ensure
that the DEA’s use of dissemination control markings is appropriate.




                                     29
                                                                14CV4480TW-001097
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 39 of 84



Classification Marking Deficiencies

      During our review of classified documents, we found many documents
that either did not contain required classification markings or contained
incorrect classification markings. When we brought these issues to the
attention of DO] officials within these components, they generally agreed
with the OIG's assessments. Exhibit 1-5 provides an overview of the
marking errors identified by the OIG.
                                         EXHIBIT 1-5
                      Classified Document Marking Errors
                                                          DO) Components
   Sample of FY 2012 Documents                    National                         Total
                                                            Criminal
       Reviewed by the OIG                 FBI    Security           DEA        Documents
                                                            Division
                                                  Division                       Reviewed
   Derivative Classification Decisions     56        20        16     24            116
   Original Classification Decisions3°      0        11        10     4              25
                                                                                   Total
                Marking Errors on Documents Reviewed31                            Marking
                                                                                   Errors
 Classification Block Errors
     Missing, Incomplete, or Incorrect
                                        51          20          16        0          87
     "Classified By" Information
     Missing, Incomplete, or Incorrect
                                        52          18          16        8          94
     "Derived From" Information
     Missing, Incomplete, or Incorrect
                                         5          15          17        0          37
     Declassification Instructions
 Missing Portion Markings               25           9          18        9          61
 Missing or Incorrect Dissemination
                                        23           5          10        8          46
 Control Markings
 Missing or Incorrect Classification
                                        14           7          10        1          32
 Banner
 Totals                                170          74          87       26         357
 Source: OIG Review of DOJ Documents

     Within this sample, we reviewed classified meeting notes and e-mails.
We found that officials often did not properly mark these documents because


        3° We reviewed the "original classified" documents for proper classification markings
using the requirements for original classification decisions. However, as noted previously,
these documents should have been derivative classification decisions. These documents
were not evaluated to ensure that the source information was identified because original
classification decisions are only required to identify the OCA official and the intent of DOJ
components at the time of our audit was to make original classification decisions.

      31 The identified marking errors exceed the number of documents reviewed because
in many cases, a single document contained multiple marking errors.


                                             30
                                                                              14CV4480TW-001098
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 40 of 84



they were unaware of the classified marking requirements for these
classified products. As an example, we reviewed a document containing the
synopsis of a classified meeting over a secure phone call with a National
Security Division official and officials from Intelligence Community agencies
that was marked with an overall classification of Secret, but because the
National Security Division official was unsure about other classification and
marking requirements for meeting notes, the document did not include the
required classification block or portion markings. Similarly, Criminal Division
officials stated that they often discuss classified information at meetings with
members of the Intelligence Community but were unsure about how to
classify and mark their notes from these conversations.

       We also found that although some classified DOJ component e-mails
contained an overall classification marking, the majority of the e-mails that
we reviewed did not contain any classified portion markings or a
classification block. In addition, classified e-mails did not contain the
classification banner. Officials explained that they were not aware of
classification and marking requirements for forwarding a classified e-mail,
and they did not understand their responsibilities when replying to an e-mail
that lacked appropriate classification markings. As a result, a single marking
error in an e-mail can be propagated many times over through replies and
forwards.

       Missing, Incomplete, or Incorrect Classification Block Information –
Generally we found that the identification of the classifier was not included in
the classification block. Moreover, we found that some components did not
include a classification block on documents or included an original
classification block on a derivatively classified document. Further, some
components used out-of-date classification guidance or included outdated
versions of security classification guides. When we asked why the
documents contained incomplete or incorrect classification blocks, FBI, DEA,
National Security Division, and Criminal Division officials stated either they
were unaware of the classification block requirements or were using
outdated templates, tools, or previously classified documents to provide the
format or information for their classification block.

       Lack of or Incomplete Source Reference – We found that none of the
documents that used multiple sources to derive a classified document
properly referenced the source documents in the classification block or
included a classified addendum. Although the implementing regulation and
DOJ policy clearly identify this requirement, FBI, DEA, National Security
Division, and Criminal Division officials stated that they were unaware of the
source list requirements. Criminal Division and National Security Division
officials said that they generally attach the source documents to the file copy

                                      31
                                                                  14CV4480TW-001099
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 41 of 84



of the document. These officials added, however, that there are instances in
which the drafting attorney needs additional information and will contact the
source of the information directly and could place that information in
Criminal Division and National Security Division case files. However, the
files reviewed by the OIG did not contain source information for all of the
classified information contained in the documents.

      Incorrect Declassification Instructions – FBI, National Security Division,
and Criminal Division officials were also unfamiliar with requirements for
declassification markings. We found that classifiers generally used “25 years
from the date of creation” as the “de facto” declassification date and did not
consult security classification guides for the OCA official’s declassification
instructions. Additionally, some of these officials were unaware of the
requirements for determining a declassification date on a classified
document that was created using information from multiple sources. In
these circumstances, classifiers are required to use the declassification
instruction that corresponds to the longest period of classification among all
of the source documents, yet many of the officials we interviewed stated
that they instead made an educated guess to determine the declassification
date. Because these practices can result in information remaining classified
longer than may be necessary, there is an increased risk of wasted
resources, such as security containers and security guards needed to protect
the information from disclosure. Conversely, if classifiers improperly use a
period shorter than necessary, classified information may inadvertently be
exposed before the risk to national security has passed.

       Missing Portion Markings – In our review of a sample of classified
information, we found 63 occurrences where the classifier failed to properly
apply portion markings to a document with the appropriate classification
level and dissemination instructions. FBI, National Security Division, and
Criminal Division officials attributed these portion marking errors to either
human error or formatting issues. National Security Division and Criminal
Division officials further stated that the marking errors were generally
attributable to the National Security Division and Criminal Division having
received unmarked source documents from other components. One of the
documents reviewed by the OIG contained a footnote specifying that the
document lacked portion markings because the source document was not
properly marked. DOJ officials were mindful of the requirement that
classified documents should contain portion markings, but were unaware
that if a classified source document is not marked correctly the receiving
agency must request a revised version of the document.

      Missing or Incorrect Dissemination Control Markings – We noted
instances where dissemination control markings were not always carried

                                      32
                                                                  14CV4480TW-001100
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 42 of 84



over from source documents. FBI and DEA officials attributed these
instances to human error and stated that the control markings should have
been carried over to the derivatively classified documents. However, some
of these instances occurred when information from Intelligence Community
documents was transferred to derivatively classified documents created by
DOJ components that are not members of the Intelligence Community.
National Security Division and Criminal Division officials stated that they
were unaware of the requirements for the various dissemination control
markings because they did not have access to or were unaware of
Intelligence Community control and handling marking requirements. In
addition, we found that many of the officials relied on previous training or
experience received from past employment when handling and marking
classified material, even if that experience was acquired when there was
different and now outdated classification guidance.

      Missing Classification Banner - We found various documents that did
not contain an overall classification marking banner. In most of these
instances, FBI, National Security Division, and Criminal Division officials
stated that this was human error.

Factors Contributing to Classification Deficiencies

       As recognized in EO 13526, protecting information critical to national
security and demonstrating a commitment to open government are
accomplished through accurate and accountable application of classification
standards, including uniform classification marking systems and security
classification guides, as well as the use of technology needed to share
national security information. As explained below, we found that the
classification deficiencies identified during our audit were often attributable
to the following factors: deficiencies in DOJ’s implementation of
classification and control marking guidance; inadequate and inconsistent use
of security classification guides; a lack of automated tools capable of
improving classification processes; deficiencies in the systems infrastructure
used to process and store classified information; and weaknesses in DOJ’s
security education and training programs.

Classification and Control Marking Guidance

       As previously mentioned, NARA issued the Information Security
Oversight Office’s Marking Classified National Security Information booklet to
provide a baseline overview for classification marking requirements for
original and derivative classifiers. In addition, ODNI issued the CAPCO
Manual to provide members of the Intelligence Community with a standard
set of classification marking requirements and instructions for using

                                      33
                                                                 14CV4480TW-001101
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 43 of 84



agency-specific dissemination and handling control markings. However,
some DEA and FBI officials from these Intelligence Community sections who
were responsible for classifying the documents that the OIG reviewed were
either unaware or only vaguely familiar with the CAPCO Manual. These
officials instead relied upon prior knowledge and on-the-job training when
marking classified documents.

       In addition, DOJ officials from the National Security Division and
Criminal Division work directly with the Intelligence Community to produce
legal documents based on information obtained and classified by the
Intelligence Community. However, DOJ officials from these divisions said
that they were unaware of ODNI’s policies and procedures regarding
dissemination control markings as stated in the CAPCO Manual and used on
documents provided by Intelligence Community agencies. These officials
only referenced the Information Security Oversight Office’s Marking
Classified National Security Information booklet when derivatively classifying
Intelligence Community information.

      Of particular concern was National Security Division officials’ lack of
knowledge of the requirement for FISA markings in classified documents, as
defined in the CAPCO Manual. Specifically, the CAPCO Manual contains a
requirement that documents with FISA-obtained information contain a
FISA-specific control marking. The National Security Division is responsible
for overseeing implementation of FISA and receives numerous documents
with such markings from agencies within the Intelligence Community.
However, the National Security Division does not belong to the Intelligence
Community, does not follow the CAPCO Manual guidelines, and does not use
the FISA-specific markings. Moreover, National Security Division officials
explained that when creating new classified documents they do not carry
forward the FISA-specific markings from the original source documents from
the Intelligence Community.

       In September 2012, SEPS published the DOJ Marking Classified
National Security Information guide, the first DOJ-specific marking guide
ever produced. This marking guide is more comprehensive than the
Information Security Oversight Office’s Marking Classified National Security
Information booklet. However, we found that DOJ’s guide did not
incorporate all Intelligence Community marking requirements. Therefore,
we believe that SEPS should ensure that all DOJ components that work with
Intelligence Community national security information – not just those
components that are formally part of the Intelligence Community – have the
necessary training to understand the marking and dissemination controls in
the CAPCO Manual and to ensure that appropriate dissemination control
markings are applied as required.

                                     34
                                                                 14CV4480TW-001102
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 44 of 84




       In addition, we believe that SEPS should improve the DOJ Marking
Classified National Security Information guide to address the various ways to
properly mark and classify e-mail correspondence and classified meeting
notes. For example, the overview of how to mark a classified e-mail does
not provide instruction for forwarding e-mails or how to elevate the
classification of an e-mail if the response contains information at a higher
classification than the original e-mail. Moreover, there is no overview of how
to classify notes from in-person meetings or secure phone calls where
national security information is discussed.

       According to SEPS officials, the derivative classification concept and
principles do not change because information is in an electronic format or
because information is provided during in-person meetings and phone calls.
However, as identified by the OIG during the audit, many individuals found
that it was difficult to interpret classification and marking guidance and apply
these instructions to e-mails and meeting notes. Further, although SEPS
clearly indicated to the OIG that items such as meeting notes would be
considered “working papers” and would not require classification marking
due to their status as temporary documents, this is not noted in the guide.
Therefore, we believe that SEPS and DOJ component Security Programs
Managers need to ensure that personnel understand how to mark and
classify all types of communication and documentation formats.

      Therefore, we recommend that SEPS review the DOJ Marking
Classified National Security Information guide and incorporate
comprehensive instruction for marking all types of classified products,
including e-mail correspondence and meeting notes.

Security Classification Guide Use

       As previously stated, security classification guides are instructions
from OCA officials on how to properly classify information. None of the
National Security Division or Criminal Division classified documents reviewed
by the OIG were derived from a security classification guide. Many officials
that created these documents were unaware of how to use a security
classification guide and did not know that DOJ had established the DOJ
National Security Information Security Classification Guide for use by all DOJ
components.

       In addition, during our review of FBI classified documents, we found it
difficult to determine if the classification decision was appropriate because
the classification block did not convey enough information to identify the
element within the FBI National Security Information Security Classification

                                      35
                                                                  14CV4480TW-001103
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 45 of 84



Guide used as a reason for classification. When we asked FBI officials about
their process for determining the classification of information, they informed
us that they do not actually consult the FBI National Security Information
Security Classification Guide when derivatively classifying documents. The
reason the FBI National Security Information Security Classification Guide
was identified as the source in the classification block was because selecting
the FBI National Security Information Security Classification Guide as the
source for all derivative classification decisions was a general practice.

       We found that, in general, the DEA properly sourced its derivatively
classified documents to the DEA National Security Information Security
Classification Guide and identified the specific elements in the guide used to
classify the information. The DOJ National Security Information Security
Classification Guide states that when using one item in the security
classification guide as the derivative source of classification, derivative
classifiers should identify the item number within the classification block.
However, the DOJ guide also states that when a derivative classifier uses
multiple line items within the security classification guide to classify
information, it is sufficient to only cite the security classification guide and
not the specific line items. According to SEPS officials, the general cite
should be used when there are four or more line items that apply to the
classified information.

       The use of security classification guides should facilitate the proper
and uniform derivative classification of information. SEPS should ensure
that all DOJ components understand how to properly use security
classification guides to derivatively classify documents. Moreover, we
believe that including specific line items is a good practice to ensure
accountability for classifying information and also helps facilitates the review
of classified information during the declassification process. Therefore, SEPS
should reinforce to DOJ components its requirement for DOJ components to
include the specific item number of the security classification guide used as
the source of the derivative classification decision and clarify that this is
necessary for up to four line items when multiple line items are used.

Automated Classification Marking Tools

       During our review, we identified various automated tools used by DOJ
components to mark classified information. Each automated tool provided
DOJ components with a more efficient process for marking classified
information and also provided these components with more assurance that
classified information was properly marked.



                                       36
                                                                   14CV4480TW-001104
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 46 of 84



       For example, to help standardize and expedite the classification and
marking of national security information, ODNI developed a Classification
Management Toolkit (CMT) for use by members of the Intelligence
Community. The CMT is an automated application that classifiers use to
generate and apply classification markings to documents and e-mails,
including a classification banner, classification block, and portion markings.
Currently, the CMT is only available to the FBI and DEA for use on their
classified networks because these two components are the only DOJ
components within the Intelligence Community. The CMT is not available to
any other DOJ components that work with classified information on JCON-S
or JCON-TS, DOJ’s Secret and Top Secret information sharing networks,
respectively.

      Officials from DOJ components without CMT installed on their systems
informed us that they were interested in obtaining an automated system
such as CMT. SEPS officials initially told us that DOJ was interested in
acquiring CMT for all DOJ components, but funding was not available.
However, in May 2013 SEPS began gathering information from the CMT
Program Office within ODNI regarding the cost and requirements to
determine CMT’s functionality and the feasibility of installing it for use
throughout DOJ.32

       We observed the CMT’s classification marking process and interviewed
officials who used the CMT to classify their documents and e-mails. We
believe that the CMT expedites the processing of classifying information and
improves compliance with classification guidance by requiring derivative
classifiers to include required classification markings on their classified
documents. However, we also found that the use of CMT does not replace
the need for oversight and training based on our finding, discussed above,
that some derivatively classified FBI documents we reviewed contained
marking errors, such as not including the identity of the classifier and
referencing outdated source information, despite the fact that the derivative
classifiers had used CMT to mark the document.




       32
            According to an FBI official, the entire program cost of CMT is split between the
20 Intelligence Community “customers.” When CMT was first installed, the FBI made an
initial outlay of $16,000. According to FBI officials, the FBI has not incurred any costs for
CMT since the initial outlay because ODNI has covered additional costs for maintenance and
upgrades. However, an official at the FBI stated that although ODNI has covered
subsequent costs for CMT, ODNI recommended that the FBI allocate additional resources for
CMT just in case ODNI requires an FBI contribution in any given year and to cover any
“FBI-specific” CMT modifications.


                                             37
                                                                             14CV4480TW-001105
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 47 of 84



      Another automated marking tool we encountered during the audit was
an automated program based on commercially available technology to assist
attorneys with drafting FISA applications. The program, developed by the
Office of Intelligence at the National Security Division, automatically
provides templates for regularly used documents, as well as a classification
banner and document portion markings. This program has not been
adapted for use by other sections within the National Security Division that
develop other types of classified legal documents.

      According to DOJ officials, these automated tools have helped to
expedite and standardize the classification marking process for national
security information. These tools have also assisted DOJ components in
streamlining the process for creating standardized classified documents. We
believe that all DOJ components that work with classified information could
benefit from using automated classification tools to ensure that classified
documents, in particular classified e-mail communications, are marked
appropriately. We recommend that SEPS evaluate the possibility of using
automated classification tools throughout DOJ.

Classification Protocols and Classified Infrastructure

      DOJ components do not always have adequate infrastructure for
accessing and sharing classified national security information. For many DOJ
components, this adds a layer of complexity to working with classified
information.

       For example, an FBI official told us that sometimes the FBI and Central
Intelligence Agency (CIA) will work with the same human source but may
classify the information differently. Typically, the FBI will work with a source
while he or she is in the United States and classify information from the
source as either law enforcement sensitive or Secret, depending upon the
subject matter. The CIA, in comparison, will work with the same source
while he or she is overseas and classify information pertaining to the source
as Secret//Sensitive Compartmented Information. Yet, when the agencies
share their information with each other, the CIA’s use of the additional
Sensitive Compartmented Information caveat results in the FBI not being
able to place the CIA’s information on its regular classified system. Instead,
the FBI must use an authorized Top Secret system or maintain the
information in paper files. As a result, sharing the information with field
offices or agents in remote locations can be arduous because not every FBI
field office or satellite location has ready access to Top Secret systems.
Therefore, to get this information to the proper personnel, the FBI must use
other methods, such as requiring Special Agents to travel to another facility


                                       38
                                                                  14CV4480TW-001106
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 48 of 84



to access an appropriate system, or relying on other government agencies to
serve as a conduit for the information.

       One information sharing tool is the use of “tearlines.” Tearlines allow
for the separation of pieces of information and enable the release of
classified intelligence information with less restrictive dissemination controls,
and, when possible, at a lower classification. The use of tearlines requires
individuals to prepare a classified document in a manner such that
information relating to intelligence sources and methods, or other highly
classified information, is easily severable to protect such sources and
methods from disclosure. We believe that in instances like the one
described above, the use of tearlines would benefit DOJ components that do
not have the proper infrastructure to access certain classified information.

       However, the use of tearlines and similar workarounds is not a
complete solution, as they do not solve the problem that DOJ does not
currently have a comprehensive classified systems infrastructure capable of
quickly and securely communicating highly classified or sensitive
compartmented information to all personnel who may need to receive it. We
therefore believe that SEPS should evaluate the current classified
infrastructure in place throughout DOJ to determine what improvements are
needed for DOJ components, in particular those DOJ components with field
offices that work with Intelligence Community agencies, to successfully
classify, use, and share all types of national security information. Moreover,
we believe that DOJ components, especially the FBI and DEA, should convey
to their Intelligence Community partners the need to provide classified
information in a form that is as accessible as possible, consistent with the
need to protect the information, and that they should consider the use of
tearlines or other information sharing tools designed to increase information
sharing wherever appropriate. SEPS officials stated that the Intelligence
Community is evaluating tearline reporting and SEPS will convey to all DOJ
components, through the Security Programs Managers, any guidance
provided by the Intelligence Community.

Security Education and Training

      During our interviews with DOJ personnel, many DOJ officials
expressed a general lack of understanding on how to properly identify and
mark classified information. DOJ personnel expressed significant confusion
regarding the appropriate methods for identifying sources of classified
information and marking e-mail correspondence and classified meeting
notes. Many DOJ personnel also said that when they were uncertain about
how or when to classify and mark information, they were more likely to err
on the side of caution and mark the information as classified.

                                       39
                                                                   14CV4480TW-001107
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 49 of 84




       Moreover, few DOJ officials were aware of or used DOJ classification
resources, including security classification and marking guides, when
working with classified information. Instead, DOJ officials informed the OIG
that they regularly relied on historical practices and prior knowledge to make
classification decisions. In addition, officials explained that if they were
unsure about how to classify and mark information, they would ask a
colleague, who would have experience with the subject matter but may not
have the expertise to answer a classification question accurately. We
believe that this lack of understanding and reliance on “historic” processes
resulted in many of the classification and marking errors we identified.

       To correctly classify information, DOJ personnel need to receive
comprehensive training that adequately prepares them to make informed
classification decisions when dealing with national security information. DOJ
personnel whose duties involve the creation or handling of classified
information are required to take initial and annual refresher classification
training that incorporates procedures for classifying and declassifying
information. However, SEPS and some components within DOJ did not
maintain a system that accurately tracked and verified whether individuals
received and completed the required training. According to SEPS, many of
the components reported in FY 2012 that original and derivative classifiers
did not receive initial or annual refresher training. Moreover, many of the
FBI, DEA, Criminal Division, and National Security Division officials we
interviewed could not identify the training they received and suggested that
a more robust training program would be helpful.

       After reviewing DOJ components’ training programs, as well as the
training offered by SEPS, we found varying degrees of quality and depth.
The FBI had the most comprehensive training program. The FBI offered
ongoing instructor-led classification training sessions, as well as electronic
training sessions that incorporated all aspects of the classification process
and how to manage classified information. In comparison, we found that
other DOJ components offered self-learning programs with no instructor-led
portion. Further, some of these training programs did not provide an
in-depth overview of the classification process, but rather focused on
protecting and storing classified information. One of DOJ’s OCA officials who
received classification training through a slide-show format stated that he
would have preferred a more interactive live training course because it
would have provided him the opportunity to ask questions.

     In FY 2013, SEPS officials recognized the need for training
improvements and initiated automated slide-show training programs for DOJ
components to use for their original and derivative classifiers. According to

                                     40
                                                                 14CV4480TW-001108
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 50 of 84



SEPS officials, these training programs incorporated knowledge tests that
help to ensure that at least the most basic elements of classification
procedures are understood before an original or derivative classifier receives
credit. However, we found that these training programs did not incorporate
all aspects of security and classification requirements. Of particular note
was the absence of an explanation of DOJ’s classification challenge process,
which entitles authorized holders of information to challenge the
classification status of the information when the holder, in good faith,
believes that its classification status is improper. We found that many DOJ
officials were unaware of DOJ’s formal classification challenge process.
When the OIG informed SEPS about this discrepancy, SEPS officials stated
that information relating to classification challenges is detailed in the SPOM
and individuals are responsible for reading the SPOM, educating themselves
on the classification process, and asking questions of the DOJ component
Security Programs Managers. Although we agree that individuals are
responsible for knowing and understanding DOJ’s security policies and
procedures as detailed in the SPOM, we also understand that the SPOM is
more than 100 pages long and individuals rely on training programs to
instruct them on these procedures.

      Another aspect of classification management that was missing from
DOJ’s training programs was the instruction about what personnel should do
when a source document is either not marked or marked inappropriately. As
previously mentioned, we found documents that DOJ officials knew were not
marked properly, but these officials stated that they did not know how to
handle improperly marked source documents.

       Finally, federal regulations require agencies to emphasize the
importance of sharing and classifying information so it can be used to
maximum utility. However, the SEPS training programs do not emphasize
the importance of ensuring that information is classified at the appropriate
level and not over-classified. Throughout interviews conducted during this
audit, the OIG found that DOJ personnel were more likely to “err on the side
of caution” when it came to classifying information. When there was any
doubt about whether information should be classified, various DOJ officials in
several components stated that they would most likely classify the
information to avoid the risk of accidently releasing classified national
security information. These individuals did not express significant concern
for the possibility of over-classifying information, and some of these
individuals stated – incorrectly in our view – that there are no consequences
for over-classifying information, but that the consequences for releasing
classified materials can be significant.



                                      41
                                                                 14CV4480TW-001109
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 51 of 84



       We attributed many of the classification and marking issues we
identified throughout our review to inadequate training. Specifically, we
believe that the individuals responsible for the classification decisions and
application of appropriate markings were not sufficiently aware of the
appropriate requirements because the training available throughout DOJ did
not provide its personnel with the comprehensive knowledge regarding
classification policies, procedures, and requirements needed to operate an
effective classification management system. According to SEPS officials,
resource constraints have negatively impacted their ability to operate a
robust security education and awareness training program. We recommend
that SEPS work with DOJ components, specifically the Security Programs
Managers, to enhance classification training programs to ensure that all
personnel are aware of policies, procedures, and requirements for classifying
national security information.

Classification of Otherwise Unclassified Information

       DOJ has both national security and law enforcement responsibilities.
During our review, we found that when the DEA develops intelligence reports
for dissemination to the Intelligence Community it takes unclassified law
enforcement sensitive information, sanitizes the information to exclude
operational information and conceal sources and methods, and upgrades the
classification of that information to Secret. Therefore, the same piece of
information can exist as unclassified law enforcement sensitive information
in a DEA case file and as classified information in a DEA intelligence report.
A DEA official explained that this information must be classified when it is
disseminated to the Intelligence Community because it always has a foreign
nexus and any compromise of this type of information may affect the DEA’s
operations, sources, and relations with foreign services, and would be
damaging to U.S. interests. In addition, this DEA official explained that the
DEA’s classification practice is also based on the mosaic theory of
classification, where individual unclassified facts can add up to classified
facts when looked at in the aggregate. For example, according to this DEA
official the fact that operationally derived information is routed to the
Intelligence Community can elevate the classification level, as it can reveal
information on the scope of the DEA’s operations in particular areas.

      Although we understood the DEA’s concerns regarding the sharing of
information, we also believed that this practice could cause the
over-classification of information. The OIG reviewed the DEA intelligence
reports and questioned the classification of the information in these reports,
as well as the DEA’s overall practice of classifying law enforcement sensitive
information when it is shared with the Intelligence Community. In response,
a DEA official informed us that the DEA’s policy was in-line with DOJ and

                                     42
                                                                14CV4480TW-001110
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 52 of 84



ODNI policies for classifying information. Nevertheless, the OIG also
brought this classification practice to the attention of both SEPS and DOJ’s
Department Review Committee (DRC), which functions as DOJ’s oversight
entity in resolving issues related to the implementation of EO 13526,
including those issues concerning over-classification. Both SEPS and the
DRC upheld the classification status of the DEA’s intelligence reports, as
these entities agreed that the mosaic theory of classification applied to DEA
intelligence reports when combined with the fact that the reports were being
shared with the Intelligence Community. However, SEPS and DEA officials
acknowledged that certain portions within the classified intelligence reports
were classified incorrectly.

Recommendations

We recommend that SEPS:

     1.    Explain to DOJ components the importance of reducing the
           number of OCA officials and have DOJ components re-examine
           their number of OCA officials.

     2.    Review all DOJ security classification guides and work with
           Security Programs Managers and OCA officials to identify and
           reduce redundancies and to ensure that instructions are clear,
           precise, consistent, and provide derivative classifiers with
           sufficient information to make accurate classification decisions.

     3.    Work with DOJ component Security Programs Managers to
           ensure that OCA officials understand the difference between
           original and derivative classification decisions and properly mark
           classified information according to the proper requirements of
           the classification decisions.

     4.    Ensure that ODNI’s ORCON-specific training is promulgated to
           DOJ components once it is issued and coordinate with the DEA
           Security Programs Manager and officials representing all DEA
           entities using the ORCON control markings to ensure that DEA’s
           use of dissemination control markings is appropriate.

     5.    Ensure that all DOJ components are aware of and understand
           how to apply classification resources and markings, in particular,
           security classification guides, the CAPCO manual, and required
           FISA-specific dissemination controls, as appropriate.



                                     43
                                                                14CV4480TW-001111
Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 53 of 84



6.    Review the DOJ Marking Classified National Security Information
      guide and incorporate comprehensive instruction for marking all
      types of classified products, including e-mail correspondence and
      meeting notes.

7.    Reinforce to DOJ components its requirement to include the
      specific item number of the security classification guide used as
      the source of the derivative classification decision and clarify that
      this is necessary for up to four line items when multiple line
      items are used.

8.    Evaluate the possibility of using automated classification tools
      throughout DOJ.

9.    Determine what classified infrastructure enhancements are
      needed for DOJ components, in particular those DOJ components
      with field offices that work with Intelligence Community
      agencies, to successfully use and share appropriate types of
      classified information.

10.   Work with DOJ components to enhance classification training
      programs to ensure that all personnel are aware of policies,
      procedures, and requirements for classifying national security
      information.




                                44
                                                             14CV4480TW-001112
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 54 of 84



II.   DOJ CLASSIFICATION OVERSIGHT AND MANAGEMENT

      SEPS is responsible for managing and developing DOJ policy for
      classified national security information. SEPS has developed
      oversight and review processes for classified national security
      information, as directed by EO 13526, but has not successfully
      implemented those processes because of insufficient resources,
      deficient oversight, and inadequate assistance from DOJ
      components. For example, SEPS has developed a mechanism
      for collecting information regarding classification decisions by
      DOJ components and has executed a self-inspection program
      throughout DOJ. However, we found that DOJ components
      provided incorrect information to SEPS because they were
      uncertain of all reporting requirements.

SEPS Classification Management and Oversight

       As the designated DOJ Department Security Officer, the Director of
SEPS is responsible for managing and developing the policy for DOJ’s
classified national security information and ensuring DOJ’s organizational
compliance with classification laws, regulations, and directives, as
appropriate. To accomplish this task, SEPS has promulgated the Security
Program Operating Manual (SPOM), which provides the foundation for DOJ’s
security and classification management program.

       With nearly 60,000 personnel authorized to potentially access and
derivatively classify national security information, SEPS’s responsibilities are
significant. Previous reviews conducted in 2006 by the Government
Accounting Office (GAO) and NARA’s Information Security Oversight Office
found that SEPS lacked adequate resources to implement DOJ’s security
classification program. During our audit, SEPS officials expressed concern
that while EO 13526, the Reducing Over-Classification Act, and other
mandates that are unrelated to classification have substantially increased
SEPS’s responsibilities over the past few years, SEPS has not received any
additional resources to fulfill those obligations. These officials stated that
the resource constraints necessarily limit the effectiveness of their oversight
and management of DOJ’s security and classification program.

      SEPS’s classification program activities do appear to be understaffed.
SEPS has only one classification subject matter expert who, in addition to
being responsible for overseeing the development and review of DOJ’s
security classification guides, is also responsible for the coordination and



                                       45
                                                                   14CV4480TW-001113
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 55 of 84



development of DOJ’s declassification guide and procedures.33 Additionally,
SEPS has only staffed a single 4-person team responsible for conducting
on-site compliance reviews of DOJ’s 3,500 facilities and 115,000 employees
to ensure compliance with DOJ security policies and classification practices.
Moreover, these compliance reviews do not focus exclusively on classification
and marking procedures, but also include evaluations of physical, personnel,
contractor, and document security; information technology; communications
and operations; occupant emergency; continuity of operations; and safety
and health programs.

       Due to a lack of in-house resources, SEPS relies heavily on each
component’s designated Security Programs Manager, who oversees the
component’s internal security review programs and manages the associated
security processes. According to SEPS officials, however, many Security
Programs Managers do not have the appropriate background to manage the
breadth of their component’s security programs. These SEPS officials told us
that some DOJ components assign the Security Programs Manager function
to personnel as a collateral responsibility and do not devote adequate
resources to train them on proper classification procedures. Some SEPS
officials told us that these problems result in a high turnover rate for
Security Programs Managers, which makes it difficult for SEPS to effectively
coordinate and oversee the implementation of security policies and
procedures.

       During our review we found weaknesses in SEPS’s execution of
classification management requirements, including oversight of classified
information and special access programs, classification reporting
requirements, annual self-inspection reports, oversight of compromises to
classified information, and implementation of regulatory requirements.
Moreover, we identified that SEPS did not fully implement certain
classification program requirements in accordance with EO 13526. We
believe that some, but not all of these weaknesses resulted from or were
exacerbated by resource constraints at SEPS.

Special Access Programs

       Another weakness that the OIG found involved DOJ components
participating in Special Access Programs (SAP) unbeknownst to SEPS. A SAP
is a program established for a specific class of classified information and



      33
        United States Department of Justice Automatic Declassification Guide,
November 2012.


                                           46
                                                                         14CV4480TW-001114
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 56 of 84



designed to impose safeguarding requirements that exceed those normally
required for information at the same classification level.

       During the course of our review, we found that the FBI was
participating in an Intelligence Community SAP since 1999 and the DEA was
participating in an Intelligence Community SAP with read-on procedures
since 1991.34 SEPS officials explained that both of these programs fall under
the purview of the Intelligence Community and SEPS does not have any
additional required oversight over these programs. However, SEPS officials
also stated that as the entity responsible for ensuring DOJ’s compliance with
classification management procedures, SEPS should ideally be aware of all
SAP programs that DOJ components operate, even if those programs fall
under the auspices of the Intelligence Community. Therefore, in order to
ensure that SEPS has a comprehensive understanding over DOJ’s
classification management program, we recommend that SEPS establish a
policy for DOJ components to alert SEPS to its participation in SAPs that are
overseen by the Intelligence Community.

Classification Program Reporting Requirements

       SEPS annually prepares and submits to NARA’s Information Security
Oversight Office certain metrics on the number of DOJ classification
decisions, number of challenges to DOJ classification decisions, DOJ
classification training, and the associated costs of maintaining DOJ classified
information. SEPS relies on the components to self-report the above
information. Yet we found that although SEPS has collected this information
as required, it has not verified the accuracy of the information reported even
though some of the information submitted by components was
questionable.35 SEPS officials believe that Security Programs Managers
must ensure that these reports contain accurate and reliable information
before they submit them to SEPS. However, we found that DOJ components
did not receive enough guidance on how to report the number of classified

       34
           When an OCA official(s) determines that certain classified information requires
additional safeguarding, agencies will implement “read-on” procedures to limit the number
of persons with access to the information and control dissemination of the information.
       35
            In FY 2012, the Criminal Division reported to SEPS that two personnel from one
section generated 185 classification decisions through e-mail. However, when we requested
a listing of the classification decisions, an official within the section said that she included all
classified e-mail in the total derivative classification decisions – regardless of whether she
was the originator of the initial e-mail. This official was unaware that only the initial e-mail
in a string of e-mails should be counted as a classification decision. As a result, this official
said that the majority of the derivative classification decisions that were reported to SEPS
were reported in error.


                                                47
                                                                                   14CV4480TW-001115
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 57 of 84



decisions. Some component officials acknowledged that for FY 2012 they
reported an incorrect number of classified decisions because they were
unclear about the reporting requirements.

Self-Inspections

       As required by EO 13526, in 2011 SEPS established a self-inspection
program to help oversee DOJ's classified national security information
program. To implement the DOJ self-inspection program, SEPS provided a
self-inspection checklist that required DOJ components to evaluate
adherence to classification principles and compliance with requirements
covering original classification, derivative classification, declassification,
safeguarding national security information, security violations, security
education and training, and management and oversight. The
self-inspections also require DOJ components to conduct annual reviews of
their relevant security directives and instructions, examine a representative
sample of their original and derivative classification decisions, and interview
producers and users of classified information. Since FY 2011, SEPS has
reported the results of the self-inspection program to NARA’s Information
Security Oversight Office.

       We reviewed a sample of DOJ components’ self-inspection reports and
identified significant methodological errors. Some components reported that
they had performed a review of classified documents, but the review
procedure described in the report only entailed physical security reviews of
offices and facilities and did not mention any type of document review. The
OIG verified with some Security Programs Managers that they only
conducted informal reviews that did not evaluate the classification and
marking of documents. In addition, we found that some components did not
conduct annual reviews, as directed, but conducted reviews on a tri-annual
basis. Moreover, some components did not answer all of the questions
included in the self-inspection checklist, which could indicate that the
self-inspection review was incomplete.

      SEPS officials were aware of the incompleteness and inaccuracies
found in the components’ self-inspection’s reports in FYs 2011 and 2012
when they were initially submitted, reviewed by SEPS officials, and
consolidated into DOJ’s report to NARA’s Information Security Oversight
Office. However, SEPS did not follow up with DOJ components at the time to
ensure that these reports contained the most reliable information. According
to SEPS officials, this was due to its resource constraints and that only one
specialist oversees the self-inspections reporting process and that the
responsibility is a collateral duty.


                                      48
                                                                  14CV4480TW-001116
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 58 of 84



       In March 2013, SEPS implemented monthly focus meetings for
Security Programs Managers to assist in implementing classification policies
and procedures, including the self-inspection requirement. SEPS officials
believe that these meetings will improve the management of security
matters in DOJ, including the accuracy and reliability of the self-inspection
reports. We recommend that, in addition, SEPS should evaluate its
oversight of the self-inspections process to ensure that DOJ improves the
reliability of information in its reports to NARA’s Information Security
Oversight Office.

Oversight of Compromised Classified Information

       As required by NARA’s Information Security Oversight Office’s
Classified National Security Information directive, SEPS established
procedures to conduct inquiries into any reported loss, possible compromise,
or unauthorized disclosure of classified information. The DOJ SPOM requires
that DOJ components must report all of these incidents to SEPS through the
component-level Security Programs Manager. Despite this requirement, we
identified a significant incident at the FBI that was not reported to SEPS.

       According to FBI officials, in 2010 the FBI incorrectly entered Top
Secret information from an Intelligence Community agency into a
Secret-level FBI database used to track terrorist threats. The incident was
identified when an FBI employee was informed by the Intelligence
Community agency that certain information, when combined, was classified
at the Top Secret level. As part of this review, in March 2013 the OIG
learned of the incident followed up with the FBI to determine whether the
classified information had been removed from the Secret database and
whether the classified information might also have been inappropriately
included in other FBI systems. FBI officials told us that they were not
certain whether the information was included in other FBI systems.
Ultimately, it was not until July 2013, approximately 3 years after the
incident and after multiple inquiries by the OIG, that the FBI completed the
removal of the information from other FBI systems.

      Notably, we found that the FBI did not inform SEPS of the
compromise. In August 2013, after the OIG inquired about why the FBI had
not met its responsibility to notify SEPS of the incident, the FBI officials
informed us that they would notify SEPS that month. According to the FBI,
the FBI’s inability to meet this specific requirement was the result of limited
resources responsible for reporting incidents to SEPS, as well as the lack of
an enhanced, automated, and standardized reporting system at the time of
the incident. We believe that this discrepancy was also, in part, the result of
the FBI’s Security Programs Manager not following specific requirements, as

                                      49
                                                                 14CV4480TW-001117
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 59 of 84



defined by SEPS, and this underscores the need for better oversight of
classification procedures. Therefore, we recommend that SEPS review DOJ
components’ procedures for reporting compromises of classified information
and reinforce to Security Programs Managers the importance of reporting
compromises of classified information to SEPS. SEPS officials stated that in
early 2014, SEPS will provide Security Programs Managers with more robust
training in this area.

DOJ Implementation of Regulatory Requirements

       As part of the oversight of DOJ’s classification management program,
SEPS is responsible for ensuring that policies and procedures comply with all
regulations and federal requirements. Although DOJ established
classification policies and procedures to ensure that information is classified
and disseminated appropriately, we found some instances where DOJ did not
adequately address the following requirements of EO 13526.

      x   The DOJ SPOM does not explicitly include a statement that all
          individuals are free from retribution for challenging the
          classification of information.

      x   The DOJ SPOM does not discuss the process of transferring
          ownership of classified information with a transfer of functions.
          Such a discussion would be relevant, for example, when DOJ closes
          an office that handles classified information, as it did in 2012 when
          it closed the National Drug Intelligence Center and transferred all
          classified information belonging to that office to another agency.

      x   Not all DOJ components incorporated classification management
          into performance plans and evaluations for OCA officials, derivative
          classifiers, and security programs officials.

      x   DOJ did not publish the updated Mandatory Declassification Review
          processes in the Federal Register.

      In addition, we found that the DOJ SPOM was not updated in a timely
manner to correspond with certain ongoing DOJ classification practices.
Specifically, although SEPS drafted procedures relative to controls over a
particular classified program, it had not finalized those procedures and
added them to the DOJ SPOM.

      In response to the weaknesses identified above, SEPS officials stated
that Security Programs Managers were instructed through memorandum, as
well as during the self-inspection process, to incorporate classification

                                      50
                                                                 14CV4480TW-001118
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 60 of 84



management in performance plans for OCA officials, derivative classifiers,
and security programs officials. In addition, SEPS officials stated that the
process of transferring ownership of classified information with a transfer of
functions is the responsibility of DOJ components’ Records Management
Divisions. Moreover, SEPS officials do not believe that this process is
significant to DOJ’s security programs or the overall classification
management program. Nevertheless, EO 13526 and its implementing
directive explicitly discuss the process for transferring information for
agencies that cease to exist. Therefore, we believe that the SPOM should
include this subject area and inform DOJ employees that, within DOJ, the
procedures components are required to follow when transferring ownership
of classified information are a records management function and direct the
reader to additional reference material.

        According to SEPS officials, it has limited resources dedicated to
classification management. Therefore, we believe that certain tasks, such as
timely updates and reviews of enacted policies and procedures, are not
always highly prioritized by SEPS. Although these specific discrepancies may
not directly attribute to the misclassification of information, we believe that
it is important that SEPS ensure that DOJ is in compliance with all regulatory
requirements.

Recommendations

We recommend that SEPS:

      11.   Establish a policy for DOJ components to alert SEPS to
            participation in SAPs that are overseen by the Intelligence
            Community.

      12.   Evaluate its oversight of the self-inspections process to ensure
            that DOJ improves the reliability of information in its reports to
            NARA’s Information Security Oversight Office.

      13.   Review DOJ component’s procedures for reporting compromises
            of classified information and reinforce to Security Programs
            Managers the importance of reporting compromises of classified
            information to SEPS.

      14.   Incorporate in the SPOM a reference to the procedures DOJ
            components are required to follow when transferring ownership
            of classified information.



                                      51
                                                                  14CV4480TW-001119
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 61 of 84




              STATEMENT ON INTERNAL CONTROLS

       As required by Government Auditing Standards, we tested, as
appropriate, internal controls significant within the context of our audit
objectives. A deficiency in an internal control exists when the design or
operation of a control does not allow management or employees, in the
normal course of performing their assigned functions, to timely prevent or
detect: (1) impairments to the effectiveness and efficiency of operations,
(2) misstatements in financial or performance information, or (3) violations
of laws and regulations. Our evaluation of internal controls for the Justice
Management Division, FBI, DEA, National Security Division, Criminal
Division, and USMS was not made for the purpose of providing assurance on
the agencies’ internal control structures as a whole. The management of
these DOJ components is responsible for the establishment and maintenance
of internal controls.

       Through our audit testing, we identified internal controls deficiencies
within SEPS’s oversight of DOJ’s classification management program. Based
upon the audit work performed we believe that SEPS lacks the controls
necessary to effectively oversee DOJ components’ compliance with certain
classification reporting requirements and their implementation of security
classification procedures. These matters are discussed in detail in the
Findings and Recommendations sections of our report.

       Because we are not expressing an opinion on internal control
structures as a whole for the Justice Management Division, FBI, DEA,
National Security Division, Criminal Division, and USMS, this statement is
intended solely for the information and use of DOJ components involved in
this review. This restriction is not intended to limit the distribution of this
report, which is a matter of public record.




                                       52
                                                                   14CV4480TW-001120
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 62 of 84




                   STATEMENT ON COMPLIANCE
                  WITH LAWS AND REGULATIONS

      As required by the Government Auditing Standards, we tested, as
appropriate given our audit scope and objectives, records, procedures, and
practices, to obtain reasonable assurance that management for the Justice
Management Division, FBI, DEA, Criminal Division, and National Security
Division complied with federal laws and regulations, for which
noncompliance, in our judgment, could have a material effect on the results
of our audit. The management for these entities is responsible for ensuring
compliance with applicable federal laws and regulations. In planning our
audit, we identified the following laws and regulations that were significant
within the context of the audit objectives:

      x     Public Law 111-258 (2010), The Reducing Over-Classification Act

      x     Executive Order 13526, Classified National Security Information,
            December 29, 2009

      x     32 CFR Part 2001 and 2003 Part V Classified National Security
            Information; Final Rule (2010)

       Our audit included examining, on a test basis, the auditees’
compliance with the aforementioned laws and regulations that could have a
material effect on these DOJ components’ operations. We accomplished this
task by reviewing classification policies, procedures, and practices;
identifying and analyzing documentation related to classification
management, including training programs and self-inspection reports;
interviewing personnel who oversee classification programs and who are
responsible for classifying information; and testing classified documents to
ensure they comply with all classification requirements. We did not identify
any issues that caused us to believe that the FBI, DEA, Criminal Division,
and National Security Division were not in compliance with the
aforementioned laws and regulations.

       In general, the Justice Management Division was in compliance with
these applicable laws and regulations. However, we found that the Justice
Management Division did not fully implement certain requirements. DOJ did
not comply with the EO 13526 requirement to include in its implementing
policy – the Security Program Operating Manual (SPOM) – a statement that
all individuals are free from retribution for challenging a document. In
addition, EO 13526 directed agencies to include Mandatory Declassification
Review processes in the Federal Register, which DOJ had not fulfilled at the
time of the OIG’s review because it did not publish the most up-to-date

                                     53
                                                                14CV4480TW-001121
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 63 of 84



Mandatory Declassification processes. Finally, the DOJ SPOM does not
discuss the process of transferring ownership of classified information with a
transfer of functions, as required by EO 13526. These issues are identified
in the Findings and Recommendations sections of our report.




                                      54
                                                                 14CV4480TW-001122
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 64 of 84

                                                              APPENDIX I

      AUDIT OBJECTIVES, SCOPE, AND METHODOLOGY

Audit Objectives

      As mandated by Congress, the DOJ OIG conducted an audit to
evaluate policies and procedures implemented by DOJ for its classification
management program. Specifically, P.L. 111–258 (2010), the Reducing
Over-Classification Act required that:

      The Inspector General of each department or agency of the
      United States, with an officer or employee who is authorized to
      make original classifications, shall carry out no less than two
      evaluations of that department or agency or a component of the
      department or agency to: (1) assess whether applicable
      classification policies, procedures, rules, and regulations have
      been adopted, followed, and are effectively administered within
      such department, agency, or component; and (2) identify
      policies, procedures, rules, regulations, or management practices
      that may be contributing to persistent misclassification of
      material within such department, agency, or component.

Scope and Methodology

      We conducted this congressionally mandated review in accordance
with generally accepted government auditing standards. Those standards
require that we plan and perform the audit to obtain sufficient, appropriate
evidence to provide a reasonable basis for our findings and conclusions
based on our audit objectives. We believe that the evidence obtained
provides a reasonable basis for our findings and conclusions based on our
audit objectives.

        The Reducing Over-Classification Act directed that the Inspectors
General consult with NARA’s Information Security Oversight Office and each
other throughout the evaluations and coordinate amongst themselves to
ensure that the evaluations follow a consistent methodology for report
comparison. Pursuant to this mandate, the ODNI Office of Inspector General
along with the Department of Defense Inspector General coordinated and
facilitated a working group to develop a standard evaluation guide that we
used as a basis for our evaluation.

       To accomplish our objectives, we conducted over 100 interviews with
officials from the Justice Management Division, National Security Division,
Criminal Division, FBI, DEA, and USMS located in and near


                                     55
                                                                14CV4480TW-001123
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 65 of 84



Washington, D.C., as well as at the FBI's Chicago and Washington field
offices and the DEA's Chicago Division.

      Our testing included selecting and reviewing a judgmental sample of
141 original and derivative classification decisions made by the National
Security Division, Criminal Division, FBI, and DEA. We chose these DO]
components because their classification decisions comprised a substantial
percentage of all classification decisions made by DO] components with an
OCA official in FY 2012. Our sample selection methodologies were designed
to give us a broad exposure of different classification decisions.
Furthermore, the selection methodologies were not designed with the intent
of projecting our results to the populations from which the samples were
selected.

      In addition, although the OIG has an OCA official and reported
derivative classification decisions during our audit period, we excluded the
OIG from our review to avoid a conflict of interest. The exclusion of the OIG
from our audit work did not affect the results of our audit because the OIG
did not meet the classification decision threshold we established for selecting
DO] components to review.

Classified Document Universe

     The following table identifies the different types of classified
documents that the OIG reviewed. As shown, our review provided a broad
exposure to the different types of classification decisions made by DO]
component officials.

                     Classified Documents Reviewed
                                            National
                                                        Criminal
        Document Type              FBI      Security               DEA      Total
                                                        Division
                                            Division
E-mail                               1          0           6       0         7
Court Document                       0          4          15       0        19
Memorandum                           7          21          4       0        32
Congressional Report                 3          1           0       0         4
FISA Application                     0          4           0       0         4
Other Report                         0          1           0       0         1
Intelligence Information Report      8          0           1      11         20
Investigative Leads                  0           0          0      17        17
FBI Electronic Communication        37           0          0       0        37
Total Documents                     56         31          26      28        141
Source: OIG Analysis of DOJ Components'Classified Documents




                                         56
                                                                    14CV4480TW-001124
    Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 66 of 84



      National Security Division – To identify a sample of classified
documents, we requested from the National Security Division Security
Programs Manager a breakdown of both originally and derivatively classified
decisions by all National Security Division offices in FY 2012 to determine
which National Security Division offices made the most classification
decisions. The Security Programs Manager informed the OIG that the
National Security Division’s Counterterrorism Section, Counterespionage
Section, and Office of Intelligence made the majority of the derivative and
original classification decisions during FY 2012.

       We requested that officials from the aforementioned offices provide
the OIG with a list of classified decisions made during the last quarter of
FY 2012. From these lists, we selected a judgmental sample of 11 originally
classified decisions and 20 derivatively classified decisions that included
Secret and Top Secret reports, FISA-related documents, and memoranda.
We also interviewed National Security Division officials who were the
classifiers or the managers of employees who classified the sample
documents to identify reasons for classification or marking errors.

       Criminal Division – To identify a sample of classified documents, we
requested from the Criminal Division Security Programs Manager a
breakdown of both originally and derivatively classified decisions by all
Criminal Division offices in FY 2012. From the information provided, we
identified that the Drug Intelligence Unit and the Human Rights and Special
Protections Section made the majority of Criminal Division’s original and
derivative classification decisions during FY 2012.

       We requested that officials from the Drug Intelligence Unit and the
Human Rights and Special Protections Section provide the OIG with a list of
classified decisions made during the last quarter of FY 2012. From these
lists, we selected a judgmental sample of 10 originally classified documents
and 16 derivatively classified documents that included Secret and Top Secret
reports, court documents, e-mails, and memoranda. We also interviewed
Criminal Division officials from the aforementioned offices who were the
classifiers or the managers of employees who classified the sample
documents to identify reasons for classification or marking errors.

       Federal Bureau of Investigation – The FBI reported its derivatively
classified decisions for FY 2012 were based on a statistical projection. The
FBI’s statistical projection was developed from a random sample method
implemented to determine a reasonable estimate for the total number of
derivative classifications that were made over the 1-year period. Because
the universe was an estimated projection, there was no list of actual
classified decisions from which to select a judgmental sample of documents.

                                     57
                                                               14CV4480TW-001125
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 67 of 84




      To overcome the limitation of not having a universe to choose from,
the OIG requested a list of operational areas that create the most classified
decisions. The FBI informed the OIG that the Counterterrorism Division,
Counterintelligence Division, Cyber Division, and the Weapons of Mass
Destruction Division create the most classified decisions.

       The OIG requested a list of all cases that were open in the four FBI
operational areas during the last quarter of FY 2012 in Chicago, Illinois;
Washington, D.C.; and FBI headquarters. The FBI provided a listing of cases
that were opened during the last quarter of FY 2012 in the selected
operational areas and locations. From this listing of cases opened during
FY 2012, the OIG judgmentally selected a sample of cases for review.
Although the number of cases that were opened during the period was
significantly lower than the number of cases that were open during the
period, the OIG determined that the number of cases opened during the
period was of sufficient number from each division and location to provide a
broad range of documents for review.

       From the listing of cases selected for review, the OIG then requested a
listing of the classified documents associated with each selected sample
case. From the listing of documents, the OIG judgmentally selected
classified documents to review.

       The OIG requested an additional list of all Intelligence Information
Reports prepared by the FBI’s Directorate of Intelligence in the last quarter
of FY 2012. From this list, the OIG judgmentally selected a sample of
classified Intelligence Information Reports created by FBI officials in
headquarters and field offices to review.

      The OIG also requested a listing of all reports containing
FBI-generated classified information that were issued to Congress during the
last quarter of FY 2012. From this list, the OIG judgmentally selected a
sample of Congressional reports to review.

      Finally, the OIG reviewed FBI documents that had been referenced as
source documents during reviews of other components. In total, the OIG
reviewed 56 derivatively classified documents and interviewed over
25 individuals from these operational areas and offices. The classified
documents we reviewed included reports, case file documents, Intelligence
Information Reports, e-mails, and memoranda. These documents included
Top Secret, Secret, and Confidential classified documents.



                                      58
                                                                 14CV4480TW-001126
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 68 of 84



       Drug Enforcement Administration – To identify a sample of classified
documents, we requested from the DEA Office of Security Programs a
universe of both originally and derivatively classified decisions by all DEA
offices. From the universe provided, we identified that the Office of National
Security Intelligence, the Special Operations Division, and the Office of
Special Intelligence made the majority of DEA’s original and derivative
classification decisions during FY 2012.

       We requested that officials from the aforementioned DEA offices
provide the OIG with a list of classified decisions made during the last
quarter of FY 2012. From these lists, we selected a judgmental sample of
4 originally classified documents that included Secret investigative leads and
24 derivatively classified documents that included Confidential and Secret
intelligence information reports and other standard reports. We also
interviewed DEA officials from these sections who were the classifiers or the
managers of employees who classified the sample documents to identify
reasons for classification or marking errors.

Testing Process

       To evaluate original classified decisions we reviewed each decision to
ensure it met the criteria as mandated by EO 13526, 32 CFR Part 2001 and
2003, the Information Security Oversight Office’s Marking Classified National
Security Information booklet, and for DOJ entities that were part of the
Intelligence Community, the CAPCO Manual.

Testing of Classification Decisions

       Original classification decisions are used only for previously
unclassified information and should not be based on a prior classified
decision as found in a source document or relevant security classified guide.
When making derivative classification decisions, derivative classifiers must
observe and respect the original classification decision and carry forward to
any newly created document the pertinent classification markings from the
source document(s) or the security classification guide. The derivative
classification decisions must also include a classification block, a
classification banner that reflects the highest classification level of the
information contained in the document and appropriate dissemination
controls found in the document, and each portion of the document shall be
marked with the classification level and any dissemination controls from
either source document(s) or a security classification guide.

     We reviewed a sample of DOJ original classification decisions to
determine if these decisions were the first instance of classification and if the

                                       59
                                                                   14CV4480TW-001127
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 69 of 84



classification reason provided was consistent with the EO 13526
requirements. As identified in the Findings and Recommendations sections
of this report, we found discrepancies with the original classification
decisions we reviewed.

       In addition, we conducted a review of the classified information in the
originally classified documents to assess whether it appeared to meet the
level of classification assigned to it and if the reason assigned to it was
accurate. Moreover, we reviewed the classified information in the derivative
classification decisions to assess whether the classification level
corresponded to the source documents and appeared to meet the level of
classification assigned. In instances we identified as potential
misclassification, we discussed our concerns with the classifier. In most of
these instances the classification of information appeared to be justified, but
as explained in the Findings and Recommendation sections of the report we
identified a small number of documents that contained over-classified
information.

       Exhibit I-3 provides an overview of the classification marking
requirements that the OIG evaluated for DOJ’s original and derivative
classification decisions. We reviewed DOJ classified documents to ensure
that these markings were present and included all of this information and if
the markings were appropriate for the information contained in the
documents. For our evaluation of derivatively classified decisions, we
ensured that the derivatively classified documents included the accurate and
complete markings, as identified above. In addition, we reviewed these
decisions to determine if dissemination and control markings were
appropriately carried over from the source document(s) or security
classification guide. As explained in the Findings and Recommendations
sections, we found marking errors that we brought to the attention of DOJ
officials.




                                      60
                                                                  14CV4480TW-001128
                         Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 70 of 84

                                                                                                                                               APPENDIX II

                         CLASSIFIED DOCUMENT MARKING REQUIREMENTS

                                                                               Overall
                          Source Document                                   Classification
                                                                              Markings
                                                                                                       \    Derivative Document
                                                SECRET/
                                      Department of Good Works                                              SECRET
                                      Washington,D.C.20006
                                                                                                  Department of Information
                          June 27,2010
                                                                                                  Washington.D.C.20008
                          MEMORANDUM FOR THE DIRECTOR
                                                                                       July 15,2010
                          From: John E.Doe,Chief Division 5
                                                                                       MEMORANDUM FOR AGENCY OFFICIALS
                          Subject (U)Examples
                                                                                       From. Joe Carver.Director
                                                                                                                                                  Portion
                          1.(U)Paragraph 1 contains unclassified information.                                                                    Markings
       Portion            Therefore,this portion will be marked with the
                                                                                       Subject: (U)Exam 1
      Markings            designation "U" in parentheses preceding the portion.        1.(S) aragaph 1 contains information from Paragraph 2
                                                                                       in the source document and is therefore marked(S).
                             (S)Paragraph 2 contains --Secret" information.
                          Therefore,this portion will be marked with the               2.(U)Paragraph 2 contains "Unclassified" information.
                          designation "S" in parentheses preceding the portion_        Therefore,this portion will be marked with the
                                                                                       designation "U"'in parentheses preceding the portion.         Derivative
                          3.(C)Paragraph 3 contains "Confidential" information
                                                                                                                                                   Classification
   Original               Therefore,this portion will be marked with the
                          designation "C" in parentheses preceding the portion. Classified Br Joe Carver,Director                                      Block
Classification                                                                  Denved From: Department ofGood Works Memorandum
    Block                 Classified By: John E.Doe.Chief Division 5              dated June 27.2010.Subj: (U)Examples
                 -a116    Reason: 1.4(a)                                        Declassify On: 20151231
                          Declassify Om 20151231
                                                                                                                                                      Overall
                                                                                                                                                   Classification
                                                                                                            SECRET                                   Markings

 Source: NARA's Information Security Oversight Office, Marking Classified National Security Information, December 2010
 (Revision January 1,2012)


                                                                                  61
Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 71 of 84

                                                                                 APPENDIX III

              JUSTICE MANAGEMENT DIVISION’S
               RESPONSE TO THE DRAFT REPORT

                                                     U.S.Department of Justice




                                                     lawlmaisibm tic— 20).cAl
         SEP 1 9 2013



 MEMORANDUM FOR RAYMOND J.BEAUDET
                ASSISTANT INSPECTOR GENERAL FOR AUDIT
                OFFICE OF THE INSPECTOR GENERAL

 FROM:                   Lee J.Lofthus
                         Assistant Attome
                          for Administrati

 SUBJECT:               Audit of the Department of Justice's Implementation of
                        National Security Information Classification Requirements

 This responds to your September 9,2013 memorandum requesting the agency's official response
 to the subject report. The sensitivity review and management representation letters will be
 provided under separate cover by the Department Security Officer. I appreciate this opportunity
 to provide comments on this report.

 While the report sample did not find indications of widespread misclassification.I concur with
 the need to strengthen the Department's classification management program and ensure greater
 consistency in Department of Justice(DOJ)classification actions. Below arc specific comments
 and proposed corrective actions to the recommendations.

    I. Explain to DOJ components the importance of reducing the number of Original
       Classification Authority(OCA)officials and have DOJ components re-examine
       their number of OCA officials.

        Agree. rhe Security and Emergency Planning Staff(SUPS)will continue to work with
        individual components to ensure that their OCA delegations are evaluated according to
        the DOJ Security Program Operating Manual(SPOM). Section 4-102(f) of the SPOM
        states that delegations of OCA shall be limited to the minimum required to administer
        Executive Order 13526.Classified National Security Information. In addition,
        Section 4-102 (h)states that components shall limit requests for OCA to those positions
        that have a demonstrable and continuing need to exercise this authority.

        To address this requirement,the Department Security Officer will notify all DOJ Security
        Programs Managers(SPMs)with delegated OCAs ofthe importance of reducing the
        number of OCAs,and instruct SPMs to re-examine their OCA delegations for possible
        reductions by October 4,2013.




                                                62
                                                                                         14CV4480TW-001130
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 72 of 84




Memorandum for Raymond J.Beaudet                                                           Page 2
Subject: Audit of the Department of Justice's Implementation of
         National Security Information Classification Requirements



   2. Review ail DO.) security classification guides and work with Security Programs
      Managers and OCA officials to identify and reduce redundancies to ensure that
      instructions are clear,precise,consistent,and provide derivative classifiers with
      sufficient information to make accurate classification decisions.

       Agree. DOJ completed its first Fundamental Classification Guidance Review in
       July 2012. Per Executive Order 13526.fundamental classification guidance reviews will
       be conducted on a periodic basis thereafter, but shall be conducted at least once every
       five years. SEPS is currently working with the National Security Division(NSD)and the
       United States Marshals Services(USMS)to ensure that the DOJ National Security
       Information Security Classification Guide is updated and revised to adequately meet the
       requirements and needs of those components,to include providing clear,precise. and
       consistent information.

       In addition,SEPS will establish a Security Classification Guide Working Group which
       will include members from each component with delegated OCA. This working group
       will be established prior to November 15.2013. The working group will review all DOJ
       security classification guides to ensure that security classification issues mentioned in this
       report are further identified and resolved in order to provide derivative classifiers
       throughout the Department with sufficient information to make accurate classification
       decisions. Updated and revised classification guides resulting from the efforts ofthe
       Security Classification Working Group will be disseminated to component SPMs and
       OCA officials by March 28,2014.

   3. Work with DOJ component Security Programs Managers to ensure that OCA
      officials understand the difference between original and derivative classification
      decisions and properly mark classified information according to the proper
      requirements of the classification decisions.

      Agree. SEPS will continue to work with component SPMs to ensure that OCA officials
      understand proper classification marking requirements and will further educate the OCAs
      regarding the difference between original and derivative classification decisions. In
      accordance with the SPM and Executive Order 13526,OCA officials are required to
      receive annual training on their OCA responsibilities, in addition to receiving annual
      classified National Security Information(NSI)refresher training, which includes
      classification marking requirements. The OCA and NSI refresher training are currently
      available on various DOJ learning platforms via computer based training. The difference
      between original and derivative classification is also detailed in the "DOJ Guide for
      Original Classification Authorities." The SPMs have been instructed to provide this
      guide to their OCAs.




                                                     63
                                                                                             14CV4480TW-001131
  Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 73 of 84




Memorandum for Raymond J.Beaudet                                                      Page 3
Subject: Audit of the Department of Justice's Implementation of
         National Security Information Classification Requirements

       SEPS will ensure that component OCAs have either completed the above training online
       or otherwise received training that meets the minimum standards of Executive Order
       13526. Component SPMs with outstanding training requirements as of
       September 30,2013,will be notified via email that they have until December 31,2013 to
       ensure that their OCAs have received the appropriate training and that their OCAs
       understand the difference between original and derivative classification decisions. An
       acknowledgement statement will also be required by the OCAs stating that they
       understand original and derivative classification decisions and how to properly mark
       classified information according to the requirements of the classification decisions.

   4. Ensure that ODNI's ORCON-specific training is promulgated to 1)0.1 components
      once it is issued and coordinate with the DEA Security Programs Manager and
      officials representing all DEA entities using the ORCON control marking to ensure
      that DEA's use of dissemination control markings is appropriate.

      Agree. Within DOJ,only the Federal Bureau of Investigation's(FBI)National Security
      Branch and the Drug Enforcement Agency(DEA)Office of National Security
      Intelligence are members of the Intelligence Community (IC),and are required to abide
      by ODNI guidelines and directives,in addition to those promulgated by the DOJ. These
      sections of the FBI and DEA,as members of the IC.are currently required by the ODNI
      to report on the use of ORCON as part of the annual reporting requirements outlined in
      Intelligence Community Directive(ICD)710,Classification and Control Markings
      System. It is our understanding that the ODNI is currently developing training that will
      address the proper use,application.safeguarding, processes for dissemination,and
      derivative use of the ORCON marking. As IC members,this will be an ODNI directed
      mandatory training requirement for the FBI National Security Branch and the DEA
      Office of National Security Intelligence.

      By October 4,2013,SEPS will contact ODNI for an estimated training completion date.
      Once developed,SEPS will evaluate within 30 days of its completion the ODNI training,
      and will either choose to implement the training or work with the ODNI to develop
      within 90 days a similar version of the training that is appropriate to DOJ's general
      audience,including the DEA.

   5. Ensure that all D0.1 components are aware of and understand how to apply
      classification resources and markings,in particular,security classification guides,
      the Controlled Access Program Coordination Office(CAPCO)manual,and
      required FISA-specific dissemination controls,as appropriate.

      Agree. SEPS will convene a security education working group consisting of component
      SPMs,no later than November 15,2013 to evaluate training requirements,standards,and
      delivery methods. Training requirements and standards resulting from the efforts of this
      working group will be disseminated by March 28.2014 to ensure DOJ components are
      aware of,and understand how to apply classification resources and markings.




                                             64
                                                                                  14CV4480TW-001132
    Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 74 of 84




Memorandum for Raymond J. Beaudet                                                       Pa,,!c. 4
Subject: Audit of the Department of Justice's Implementation of
         National Security Information Classification Requirements

   6. Rey iew the i)O.i Marking Classified National Security Information guide and
      incorporate comprehensive instruction for marking all types of classified products,
      including e-mail correspondence and meeting notes.

       Agree. The purpose of the DOJ Marking Classified National Security Information Guide
       is to provide employees with an overview of their personal roles and responsibilities
       regarding information security. Specifically,it addresses what type of information can be
       classified,who makes classification decisions,and the proper markings to be used when
       classified information is contained in documents and media. The Guide was not
       developed,nor is intended to be,all inclusive. Rather,in instances where users of the
       Guide find it inadequate,they are advised to refer to the 32 C.F.R.Part 2001,and other
       Information Security Oversight Office(IS00)issuances for further clarifications. SPMs
       are also to be consulted if users have questions.

       Although the Guide does currently contain guidance on email correspondence and
       meeting notes that conforms to and meets the requirements of marking guidance provided
       by the!SOO.by December 31,2013,SEPS will expand upon guidance in those areas
       where this report has indicated a need for additional clarity.

   7. Reinforce to DOJ components its requirement to include the specific item number of
      the security classification guide used as the source of the derivative classification
      decision and clarify that this is necessary for up to four line items when multiple line
      items are used.

       Agree. SEPS will revise the DOJ National Security Information Security Classification
       Guide and inform all components with classification guides currently in use of this
       identification requirement via email or in a meeting prior to December 31,2013. SEPS
       will require components with classification guides to provide copies of this change and
       identify how this change was communicated to users of the guide.

   8. Evaluate the possibility of using automated classification tools throughout DOJ.

      Agree. SEPS believes that an automated classification tool is greatly needed within the
      DOJ. As such.SEPS will continue to evaluate the possibility of using automated
      classification tools throughout DOJ. This is an ongoing and continuous process that
      involves DOJ Office of the Chief Information Officer(OCIO)and automated
      classification tool providers. SEAS will provide an evaluation on the feasibility of using
      automated classification tools throughout the DOJ by December 31,2013. This
      evaluation will include expected costs and compatibility with existing systems.




                                                 65
                                                                                       14CV4480TW-001133
  Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 75 of 84




Memorandum for Raymond .1. Beaudet                                                     Page 5
Subject: Audit of the Department of Justice's Implementation of
         National Security Information Classification Requirements

   9. Determine what classified infrastructure enhancements are needed for DOJ
      components,in particular those DOJ components with field offices that work with
      Intelligence Community(IC)agencies,to successfully use and share appropriate
      types of classified information.

      Agree. SEPS will continue to research best practices regarding classified document
      information sharing methodologies. Additionally,if and when the IC develops guidance
      designed to increase classified information sharing,SEPS will convey to all DOJ
      components.through the SPMs,the guidance provided by the IC. SEPS will also work
      with the DOJ OCIO to determine enhancements needed for an expedited and secure
      sharing of classified information via a comprehensive classified systems infrastructure.
      SEPS,in coordination with the OCIO,will provide a feasibility study by June 30,2014,
      determining what classified enhancements are needed for DOJ components.

   10.Work with DOJ components to enhance classification training programs to ensure
      that all personnel are aware of policies, procedures,and requirements for
      classifying national security information.

      Agree. This is a continuous process within the Department. As mentioned in
      Recommendation 5,SEPS will convene a security education working group no later than
      November 15.2013 to evaluate training requirements,standards,and delivery methods.

   11.Establish a policy for DOJ components in the Intelligence Communit to alert SEPS
      to the creation and operation of a SAP within DOJ.

      Agree. SEPS is in the process of reviewing and revising Chapter II of the SPOM
      entitled "Special Access Programs." Once this review and revision is complete,the
      Department Security Officer will notify Department components of the reporting
      requirements pertaining to Special Access Programs. SEPS plans to have the policy
      revision and accompanying notification completed prior to March 28.2014.

   12.Evaluate its oversight of the self-inspections process to ensure that D0.1 provides
      reliable information in its reports to NARA's Information Security Oversight
      Office.

      Agree. SEAS provided self-inspection training to the SPMs and component
      representatives in May 2013. The training included an overview of the self-inspection
      requirements and a thorough review of the self-inspection checklist. Self-inspection
      results and checklists from 2012 were provided to the SPMs in order to assist with the
      2013 data call. SEPS conveyed its expectations for the components to coordinate with
      offices world-wide to obtain accurate data and to also develop internal self-inspection
      programs to be conducted semi-annually,at a minimum.




                                              66
                                                                                   14CV4480TW-001134
 Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 76 of 84




Memorandum for Raymond J.Beaudet                                                      Page 6
Subject: Audit of the Department of Justice's Implementation of
         National Security Information Classification Requirements

      SEPS continues to work closely with component representatives throughout the 1S00
      self-inspection data call process to ensure accurate information is submitted. This is
      accomplished by detailed telephone calls,e-mails,and meetings with representatives
      addressing the checklist requirements. If the component believes the self-inspection
      program does not apply,SEPS coordinates with the appropriate officials to verify the
      validity in their response and further coordination and education is provided to the
      component if the program does apply. Each submission is also thoroughly reviewed and
      analyzed.taking into account the degree in which the component handles classified
      information.

      For the 2013 self-inspection data call.SEPS will take the necessary steps to ensure all
      submissions are complete and accurate as possible. SEPS will thoroughly analyze each
      response and any areas of discrepancy will be validated with the submitting component.
      Additionally,component SPMs will be required to state that their submissions to the
      self-inspection data call are as accurate as possible to the best of their knowledge.

   13. RCN iew DOJ component's procedures for reporting compromises of classified
      information and reinforce to Security Programs Managers the importance of
       reporting compromises of classified information to SEPS.

       Agree. The reporting of security incidents is reviewed by SEPS in coordination with the
       DOJ's Security Operations Center(JSOC). This process involves an automated e-mail
       notification from JSOC and a SEPS representative whenever a classified incident is
       reported by the components. Each incident is individually evaluated for further SEPS
       action.

      An SPM training session for security incident reporting will be scheduled during FY
      2014 and will reinforce the importance of reporting the compromise of classified
      information. Representatives of SEPS have individually met with the SPM staff for the
      FBI(most recently August 21.2013),USMS(July 9,2013),and ATF (July 18,2013)to
      reinforce the importance of reporting compromises of classified information. Lastly,
      SEPS will draft a Department-wide instruction mandating incident reporting
      requirements to further reinforce the importance of reporting compromises of classified
      information. It is SEPS intent to have this instruction drafted by June 30,2014,as this
      will involve in depth coordination with component SPMs and the DOJ OLIO.




                                             67
                                                                                 14CV4480TW-001135
  Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 77 of 84




Memorandum for Raymond J. Beaudet                                                        Page 7
Subject; Audit ofthe Department ofJustice's Implementation of
         National Security Information Classification Requirements

   14.Incorporate in the SPOM the procedures DOJ components are required to follow
      when transferring ownership of classified information and the requirements SEPS
      must use to ensure that components follow this protocol.

       Agree. SEPS will update the SPOM or send out a policy memorandum to reflect
       language contained in 32 CFR Part 2001 by December 31,2013. Transferring ownership
       of records,classified and unclassified is the responsibility of component records officers.
       44 U.S.C.2908 states that the Archivist ofthe United States shall promulgate regulations
       governing the transfer of records from the custody of one executive agency to that of
       another;and 36 CFR Part 1231 provides regulations that apply to records officers
       transferring records from the custody of one executive agency to another.

I am committed to a strong and effective classification management program,both in terms of
improving our guidance and in terms of having DOJ components ensure their own classification
actions are being correctly performed.

I appreciate the opportunity to comment on the report and convey the steps being taken to
implement your recommendations. Should you have any questions or require additional
information,please contact James L.Dunlap,Department Security Officer,at(202) 514-2094.




                                              68
                                                                                   14CV4480TW-001136
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 78 of 84

                                                            APPENDIX IV

              OFFICE OF THE INSPECTOR GENERAL
             ANALYSIS AND SUMMARY OF ACTIONS
               NECESSARY TO CLOSE THE REPORT

       The OIG provided a draft of this audit report to the Justice
Management Division (JMD). JMD’s response is incorporated in Appendix III
of this final report. The following provides the OIG analysis of the response
and summary of actions necessary to close the report.

Recommendation Number:

1.   Resolved. JMD concurred with our recommendation to explain to DOJ
     components the importance of reducing the number of Original
     Classification Authority (OCA) officials and have Department of Justice
     (DOJ) components re-examine their number of OCA officials. JMD
     stated in its response that the Security and Emergency Planning Staff
     (SEPS) will continue to work with DOJ components to ensure that OCA
     delegations are limited to the minimum necessary to administer
     Executive Order 13526, as required by the Security Program Operating
     Manual (SPOM). In addition, the Department Security Officer will
     notify all DOJ Security Programs Managers (with delegated OCA
     officials) of the importance of reducing the number of OCA officials and
     will instruct the components to re-examine their OCA delegations for
     possible reductions.

     This recommendation can be closed when we receive evidence that
     SEPS has provided instruction to DOJ components on the importance
     of limiting their number of OCA officials and that DOJ components
     have re-examined their OCA delegations.

2.   Resolved. JMD concurred with our recommendation to review all DOJ
     security classification guides and work with Security Programs
     Managers and OCA officials to identify and reduce redundancies to
     ensure that instructions are clear, precise, consistent, and provide
     derivative classifiers with sufficient information to make accurate
     classification decisions. JMD stated in its response that SEPS is
     currently working with the National Security Division and the United
     States Marshals Services (USMS) to ensure that the DOJ National
     Security Information Security Classification Guide is updated and
     revised to meet the requirements and needs of those components. In
     addition, JMD stated that SEPS will establish a Security Classification
     Guide Working Group to review and resolve issues in all DOJ security
     classification guides.


                                     69
                                                                14CV4480TW-001137
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 79 of 84




     This recommendation can be closed when we receive evidence that
     SEPS has updated the DOJ National Security Information Security
     Classification Guide to include National Security Division and USMS
     classification requirements. In addition, please provide evidence that
     SEPS, in coordination with the Security Classification Guide Working
     Group, reviewed and resolved security classification guide issues,
     including redundancies and inconsistent instructions.

3.   Resolved. JMD concurred with our recommendation to work with DOJ
     component Security Programs Managers to ensure that OCA officials
     understand the difference between original and derivative classification
     decisions and properly mark classified information according to the
     proper requirements of the classification decisions. In its response,
     JMD stated that OCA officials are required to receive annual National
     Security Information training and review the “DOJ Guide for Original
     Classification Authorities,” both of which include information on
     classification marking requirements and the difference between
     original and derivative classification decisions. In addition, JMD stated
     that SEPS will ensure that DOJ OCA officials have completed the
     annual training requirements. JMD further stated that SEPS will
     require DOJ OCA officials to formally acknowledge that they
     understand the difference between original and derivative classification
     decisions and how to properly mark classified information.

     This recommendation can be closed when we receive evidence that all
     OCA officials have received National Security Information training and
     have provided the acknowledgement that they understand the
     difference between original and derivative classification decisions and
     how to properly mark classified information.

4.   Resolved. JMD concurred with our recommendation to ensure that
     Office of the Director of National Intelligence’s (ODNI) Originator
     Controlled (ORCON) specific training is promulgated to DOJ
     components once it is issued and to coordinate with the Drug
     Enforcement Administration (DEA) Security Programs Manager and
     officials representing all DEA entities using the ORCON control
     markings to ensure that DEA’s use of dissemination control markings is
     appropriate. In its response, JMD stated that as members of the
     Intelligence Community, the Federal Bureau of Investigation’s (FBI)
     National Security Branch and DEA’s Office of National Security
     Intelligence are required to report to ODNI on their use of ORCON.
     JMD further stated that ODNI is developing training that will address
     the proper use, application, safeguarding, dissemination process, and

                                     70
                                                                14CV4480TW-001138
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 80 of 84



     derivative use of the ORCON marking. The FBI National Security
     Branch and the DEA Office of National Security Intelligence will be
     required to take this training. JMD further explained that once ODNI
     develops the ORCON marking training, SEPS will evaluate the training
     to determine if it will implement the training or coordinate with ODNI
     to develop more appropriate ORCON-specific training for DOJ’s general
     audience, including the DEA.

     This recommendation can be closed when we receive evidence that
     SEPS has either implemented ODNI’s ORCON-specific training for DOJ
     components or developed a more appropriate ORCON-specific training
     for DOJ components. In addition, please provide evidence that SEPS
     has coordinated with the DEA Security Programs Manager and officials
     representing all DEA entities using the ORCON control markings to
     ensure that DEA’s use of dissemination control markings is
     appropriate.

5.   Resolved. JMD concurred with our recommendation to ensure that all
     DOJ components are aware of and understand how to apply
     classification resources and markings, in particular, security
     classification guides, the Controlled Access Program Coordination
     Office (CAPCO) manual, and required Foreign Intelligence Surveillance
     Act (FISA) specific dissemination controls, as appropriate. In its
     response, JMD stated that SEPS will establish a Security Education
     Working Group, comprised of DOJ component Security Programs
     Managers, to evaluate training requirements, standards, and delivery
     methods. JMD further stated that SEPS will disseminate the revised
     training requirements and standards to ensure DOJ components are
     aware of and understand how to apply classification resources and
     markings.

     This recommendation can be closed when we receive evidence that
     SEPS has developed and disseminated to DOJ components training
     requirements and standards on how to apply classification resources
     and markings, in particular, security classification guides, the CAPCO
     manual, and required FISA-specific dissemination controls.

6.   Resolved. JMD concurred with our recommendation to review the
     DOJ Marking Classified National Security Information Guide and
     incorporate comprehensive instruction for marking all types of
     classified products, including e-mail correspondence and meeting
     notes. In its response, JMD stated that the DOJ Marking Classified
     National Security Information Guide was not developed to be all
     inclusive. However, JMD stated that SEPS will expand upon the

                                    71
                                                                14CV4480TW-001139
     Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 81 of 84



     guidance in the DOJ Marking Classified National Security Information
     Guide for marking classified e-mail correspondence and meeting notes.

     This recommendation can be closed when we receive evidence that
     SEPS has provided comprehensive instruction for marking all types of
     classified products, including e-mail correspondence and meeting
     notes.

7.   Resolved. JMD concurred with our recommendation to reinforce to
     DOJ components its requirement to include the specific item number of
     the security classification guide used as the source of the derivative
     classification decision and clarify that this is necessary for up to four
     line items when multiple line items are used. In its response, JMD
     stated that SEPS will revise the DOJ National Security Information
     Security Classification Guide and inform all components of this
     requirement. In addition, JMD stated that SEPS will require DOJ
     components with security classification guides to provide copies of this
     change and identify how this change was communicated to users of
     the component-specific security classification guides.

     This recommendation can be closed when we receive evidence that
     SEPS has revised the DOJ National Security Information Security
     Classification Guide to include the item number identification
     requirement. In addition, please provide evidence that this
     requirement was included in all DOJ security classification guides and
     communicated to the users of those security classification guides.

8.   Resolved. JMD concurred with our recommendation to evaluate the
     possibility of using automated classification tools throughout DOJ.
     JMD stated in its response that SEPS will coordinate with DOJ’s Office
     of the Chief Information Officer and automated classification tool
     providers to evaluate the feasibility of using automated classification
     tools throughout DOJ.

     This recommendation can be closed when we receive evidence that
     SEPS has conducted an evaluation on the feasibility of using
     automated classification tools throughout DOJ.

9.   Resolved. JMD concurred with our recommendation to determine
     what classified infrastructure enhancements are needed for DOJ
     components, in particular those DOJ components with field offices that
     work with Intelligence Community agencies, to successfully use and
     share appropriate types of classified information. In its response, JMD
     stated that SEPS will research best practices regarding classified

                                     72
                                                                14CV4480TW-001140
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 82 of 84



      document information sharing methodologies. Additionally, JMD
      stated that SEPS will work with DOJ’s Office of the Chief Information
      Officer to determine enhancements needed for a comprehensive
      classified systems infrastructure to expedite the sharing of classified
      information. SEPS will provide a feasibility study regarding these
      enhancements.

      This recommendation can be closed when we receive evidence that
      SEPS has identified and communicated to DOJ components classified
      information sharing best practices. In addition, please provide
      evidence that SEPS conducted an evaluation of DOJ’s classified
      systems infrastructure to determine what enhancements are needed
      for DOJ components to successfully use and share appropriate types of
      classified information.

10.   Resolved. JMD concurred with our recommendation to work with DOJ
      components to enhance classification training programs to ensure that
      all personnel are aware of policies, procedures, and requirements for
      classifying national security information. In its response, JMD stated
      that SEPS will establish a Security Education Working Group,
      comprised of Security Programs Managers from each DOJ component,
      to evaluate training requirements, standards, and delivery methods.

      This recommendation can be closed when we receive evidence that
      SEPS has established the Security Education Working Group and
      enhanced classification training programs to ensure that all personnel
      are aware of policies, procedures, and requirements for classifying
      national security information.

11.   Resolved. JMD concurred with our recommendation to establish a
      policy for DOJ components to alert SEPS to participation in Special
      Access Programs that are overseen by the Intelligence Community. In
      its response, JMD stated that SEPS will review and revise Chapter 11
      of the SPOM entitled “Special Access Programs.” In addition, JMD
      stated that once SEPS completes the revisions, the Department
      Security Officer will notify DOJ components of the reporting
      requirements pertaining to Special Access Programs.

      This recommendation can be closed when we receive evidence that
      SEPS has revised the SPOM to include a policy for DOJ components to
      alert SEPS to participation in Special Access Programs that are
      overseen by the Intelligence Community. In addition, please provide
      evidence that the Department Security Officer has notified DOJ
      components of the new reporting requirements.

                                      73
                                                                  14CV4480TW-001141
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 83 of 84




12.   Resolved. JMD concurred with our recommendation to evaluate its
      oversight of the self-inspections process to ensure that DOJ improves
      the reliability of information in its reports to NARA’s Information
      Security Oversight Office. In its response, JMD stated that in
      May 2013, SEPS provided self-inspection training to DOJ component
      representatives and Security Programs Managers. This training
      included an overview of the self-inspection requirements and a
      thorough review of the self-inspection checklist. In addition, JMD
      stated that SEPS will take the necessary steps to help ensure the
      validity and completeness of component-submitted self-inspection
      data. Moreover, JMD stated that SEPS will also require component
      Security Programs Managers to state that their submissions of self-
      inspection data are as accurate as possible.

      This recommendation can be closed when we receive evidence that
      SEPS has conducted self-inspection training with DOJ component
      Security Program Managers and representatives. In addition, please
      provide evidence that SEPS conducted a thorough review of the
      FY 2013 self-inspection submissions and coordinated with DOJ
      components to verify the validity and completeness of the information.

13.   Resolved. JMD concurred with our recommendation to review DOJ
      component’s procedures for reporting compromises of classified
      information and reinforce to Security Programs Managers the
      importance of reporting compromises of classified information to SEPS.
      In its response, JMD stated that during July and August 2013, SEPS
      representatives met with security personnel at FBI, USMS, and the
      Bureau of Alcohol, Tobacco, Firearms and Explosives to reinforce the
      importance of reporting compromises of classified information.
      Moreover, JMD stated that during FY 2014, SEPS will conduct a
      training session for all DOJ Security Programs Managers to reinforce
      the importance of reporting the compromise of classified information.
      In addition, JMD stated that SEPS will coordinate with Security
      Programs Managers and the DOJ Office of the Chief Information Officer
      to issue a Department-wide instruction mandating incident reporting
      requirements.

      This recommendation can be closed when we receive evidence that
      SEPS has reviewed DOJ components’ procedures for reporting
      compromises of classified information and reinforced to Security
      Programs Managers the importance of reporting compromises of
      classified information to SEPS.


                                     74
                                                                14CV4480TW-001142
      Case 4:14-cv-04480-YGR Document 312-7 Filed 10/25/19 Page 84 of 84



14.   Resolved. JMD concurred with our recommendation to incorporate in
      the SPOM a reference to the procedures DOJ components are required
      to follow when transferring ownership of classified information. In its
      response, JMD stated that SEPS will update the SPOM or send out a
      policy memorandum to reflect language discussing the transferring of
      ownership of records language contained in 32 C.F.R. Part 2001.

      This recommendation can be closed when we receive evidence that
      SEPS has either updated the SPOM or sent out a policy memorandum
      discussing the procedures for DOJ components to follow when
      transferring ownership of classified information.




                                     75
                                                                14CV4480TW-001143
Case 4:14-cv-04480-YGR Document 312-8 Filed 10/25/19 Page 1 of 4




               EXHIBIT 12
            to Rubin Declaration
                  Case 4:14-cv-04480-YGR Document 312-8
                                                  250-1 Filed 10/25/19
                                                              12/05/18 Page 2
                                                                            4 of 4
                                                                                 6


Amacher, Steffany

From:                                 Slade, Scooter (JMD) <Scooter.Slade@usdoj.gov>
Sent:                                 Monday, September 17, 2018 7:54 AM
To:                                   Rubin, Lee H.
Subject:                              RE: Registration Code


Mr. Rubin –

I confirmed your background investigation was completed and favorably adjudicated. The next step is for the
government’s attorneys to confirm you have a “need‐to‐know” the particular classified information in the case, and then
we can grant you a security clearance.

Have a great day.


W. Scooter Slade
Classified Information Security Officer to the Courts
Security Specialist
DOJ‐Litigation Security Group
145 N Street NE, Suite 2W‐115
Washington, DC 20530
(202) 514‐9016 – Office
(202) 598‐0351 – Mobile
(202) 307‐2066 ‐ Fax
Scooter.Slade@usdoj.gov




From: Rubin, Lee H. <LRubin@mayerbrown.com>
Sent: Tuesday, September 11, 2018 4:24 PM
To: Slade, Scooter (JMD) <sslade@jmd.usdoj.gov>
Cc: Davis, Ashley T (JMD) <ashdavis@jmd.usdoj.gov>; Russell, Barbara J (JMD) <brussell@jmd.usdoj.gov>
Subject: RE: Registration Code

Hi Scooter – hope all is well. I was checking to if you have a status update on my security clearance investigation. The
FBI contractor interviewed me back in late May. Thanks very much, Lee

From: Slade, Scooter (JMD) <Scooter.Slade@usdoj.gov>
Sent: Wednesday, April 11, 2018 2:02 PM
To: Rubin, Lee H. <LRubin@mayerbrown.com>
Cc: Davis, Ashley T (JMD) <Ashley.T.Davis@usdoj.gov>; Russell, Barbara J (JMD) <Barbara.J.Russell@usdoj.gov>
Subject: RE: Registration Code

Yes sir, I believe Ashley received them.




From: Rubin, Lee H. <LRubin@mayerbrown.com>
Sent: Tuesday, April 10, 2018 9:13 PM
                                                             1
                Case 4:14-cv-04480-YGR Document 312-8
                                                250-1 Filed 10/25/19
                                                            12/05/18 Page 3
                                                                          5 of 4
                                                                               6
To: Slade, Scooter (JMD) <sslade@jmd.usdoj.gov>
Subject: RE: Registration Code

Hi Scooter – I sent my fingerprint cards via overnight mail to your attention. Can you confirm that you received
them. Thanks very much for your help. Regards, Lee


Lee H. Rubin
Mayer Brown LLP
Two Palo Alto Square
Suite 300
Palo Alto, CA 94306
650‐331‐2037 (o)
650‐283‐5504 (c)




From: Slade, Scooter (JMD) [mailto:Scooter.Slade@usdoj.gov]
Sent: Thursday, February 15, 2018 11:27 AM
To: Rubin, Lee H.
Subject: RE: Registration Code

Have you heard from her?
She says she sent the letter and email. Let me know if you don’t or haven’t received.



From: Rubin, Lee H. [mailto:LRubin@mayerbrown.com]
Sent: Wednesday, February 14, 2018 7:15 PM
To: Slade, Scooter (JMD) <sslade@jmd.usdoj.gov>
Cc: Russell, Barbara J (JMD) <brussell@jmd.usdoj.gov>
Subject: RE: Registration Code

Thanks, Scooter – I did not see an email from Barbara but am happy to give her a call to get further instructions.

Barbara – let me know the best number to reach you and I will give you a call in the morning. Thanks, Lee

From: Slade, Scooter (JMD) [mailto:Scooter.Slade@usdoj.gov]
Sent: Wednesday, February 14, 2018 2:35 PM
To: Rubin, Lee H.
Cc: Russell, Barbara J (JMD)
Subject: RE: Registration Code

Adding Barbara Russell. You may have received instructions from her to give her a call to get the codes to register.



From: Rubin, Lee H. [mailto:LRubin@mayerbrown.com]
Sent: Wednesday, February 14, 2018 5:13 PM
To: Slade, Scooter (JMD) <sslade@jmd.usdoj.gov>
Subject: FW: Registration Code

HI Scooter – sorry to be a pest, I am just anxious to move forward on completing the online application. Thanks, Lee

                                                             2
                       Case 4:14-cv-04480-YGR Document 312-8
                                                       250-1 Filed 10/25/19
                                                                   12/05/18 Page 4
                                                                                 6 of 4
                                                                                      6

From: do-not-reply@e-qip.opm.gov [mailto:do-not-reply@e-qip.opm.gov] On Behalf Of do-not-
reply@registration.opm.gov
Sent: Thursday, February 08, 2018 11:08 AM
To: Rubin, Lee H.
Subject: Registration Code


Dear User,

The following unique e-QIP Registration Code has been automatically generated for your use in establishing your account in the Electronic Questionnaires for Investigations
Processing (e-QIP) system. e-QIP is the application system for background investigations and reinvestigations.

You will receive a separate communication from your sponsoring agency with instructions on the utilization of this Registration Code for establishing your e-QIP account.

Registration Code: 88A8TFVG8596Q8

Retain this code until you have registered your e-QIP user account. Once you have established your account, you will no longer need this Registration Code.

Questions regarding this email and/or the background investigations application system should be directed to your sponsoring agency.

Thank you

Note: This email communication is not related to credit monitoring and identity theft protection services that are being provided by the Office of Personnel Management to
those impacted by recent cyber-intrusion incidents. For more information regarding those services, see www.opm.gov/cybersecurity.


__________________________________________________________________________




This email and any files transmitted with it are intended solely for the use of the individual or entity to whom they are
addressed. If you have received this email in error please notify the system manager. If you are not the named
addressee you should not disseminate, distribute or copy this e‐mail.




                                                                                      3
Case 4:14-cv-04480-YGR Document 312-9 Filed 10/25/19 Page 1 of 17




                EXHIBIT 13
             to Rubin Declaration
Case 4:14-cv-04480-YGR Document 312-9
                                292-2 Filed 10/25/19
                                            04/29/19 Page 2
                                                          1 of 17
                                                               16



MAYER BROWN LLP
ANDREW JOHN PINCUS (Pro Hac Vice)
apincus@mayerbrown.com
1999 K Street,NW
Washington,DC 20006
Tel:(202) 263-3220 / Fax:(202) 263-3300

MAYER BROWN LLP
LEE H.RUBIN (SBN 141331)
lrubin@mayerbrown.com
DONALD M.FALK(SBN 150256)
dfalk@mayerbrown.com
SAMANTHA C.BOOTH(SBN 298852)
sbooth@mayerbrown.com
Two Palo Alto Square,Suite 300
3000 El Camino Real
Palo Alto,CA 94306-2112
Tel:(650) 331-2000 / Fax:(650) 331-2060

Attorneysfor Plaintiff Twitter, Inc.


                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                       OAKLAND DIVISION

TWITTER,INC.,                                    Case No.14-cv-4480-YGR

                       Plaintiff,                DECLARATION OF LINDA ISLEY IN
                                                 SUPPORT OF TWITTER,INC.'S
       v.                                        OPPOSITION TO DEFENDANTS'
                                                 INVOCATION OF STATE SECRETS
WILLIAM P.BARR,Attorney General of the           AND MOTION TO DISMISS
United States,et al.,


                       Defendants.




              DECLARATION OF LINDA ISLEY ISO TWITTER,INC.'S OPP'N TO STATE SECRETS MOT.
                                                                - CASE NO.14-CV-4480-YGR
Case 4:14-cv-04480-YGR Document 312-9
                                292-2 Filed 10/25/19
                                            04/29/19 Page 3
                                                          2 of 17
                                                               16



       I,Linda Isley,declare as follows:

       1.      I am a Global Senior Manager, Trust & Safety, for Plaintiff Twitter, Inc.

("Twitter"). I submit this declaration in support of Twitter's Opposition to Defendants'

Invocation of State Secrets and Motion to Dismiss. Except as otherwise noted,I have personal

knowledge of the facts stated in this declaration and if called as a witness, I could and would

competently testify thereto.

       2.      I have been employed by Twitter since September 2018. During that period, my

responsibilities have included managing the team which responds to legal process served on

Twitter.

       3.      Based on my capacity as a Global Senior Manager,I am aware that Twitter has

published 14 individual National Security Letters ("NSLs") dating back to 2009. These NSLs

have generally been published as a result of the 2015 revisions to the NSL provisions permitting

Twitter (and other recipients of NSLs) to challenge individual non-disclosure obligations issued

in connection with NSLs.

       4.      Attached hereto as Exhibit A is a true and correct copy of an NSL issued on

November 15,2010,that was received by Twitter and that Twitter has since made public, with

redactions.

       5.      Attached hereto as Exhibit B is a true and correct copy of an NSL issued on June

28,2010,that was received by Twitter and that Twitter has since made public, with redactions.

       6.      Attached hereto as Exhibit C is a true and correct copy of an NSL issued on

November 27,2015,that was received by Twitter and that Twitter has since made public, with

redactions.

       7.      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on April 29,2019 at San Francisco,CA.


                                                     Linda Isley




                                                 1
              DECLARATION OF LINDA ISLEY ISO TWII 1ER,INC.'S OPP'N TO STATE SECRETS MOT.
                                                                 - CASE NO.14-CV-4480-YGR
Case 4:14-cv-04480-YGR Document 312-9
                                292-2 Filed 10/25/19
                                            04/29/19 Page 4
                                                          3 of 17
                                                               16




         EXHIBIT A TO ISLEY
           DECLARATION
       Case 4:14-cv-04480-YGR Document 312-9
                                       292-2 Filed 10/25/19
                                                   04/29/19 Page 5
                                                                 4 of 17
                                                                      16
                                                           U.S.Department of Justice
              4),         •r4
                    14,
   a
              1111                                         Federal Bureau of Investigation

                          41




In reply. Please refer co

Fik No.NSI...10.320727


                                                           2111 West Roosevelt Road
                                                           Chicago, IL 60608
                                                          November 15, 2010


Mr. Alec Macgillivray
General Counsel
Twitter
795 Folsom Street
Suite 600
San Francisco, CA 94107


Dear Mr. Macgillivray:


            Under the authority of Executive Order 12333, dated July 30, 2008,
and pursuant to Title 18 United States Code (U.S.C.), § 2709 (§ 201 of
the Electronic Communications Privacy Act of 1986) (as amended), you are
hereby directed to provide to the Federal Bureau of Investigation (FBI)
the names, addresses, and length of service and electronic communications
transactional records, to include existing transaction/activity logs and
all electronic mail (e-mail) header information, for the below-listed
email/IP address holder(s):

   Accounts:                                 For Following Dates)   (YYYY-1•24-DD) :

                                             For Current Subscriber

            Please see the attachment following this letter for the types of
information that you might consider to be a electronic communications
transactional record. We are not directing that you should provide, and
you should not provide, information pursuant to this letter that would
disclose the content of any electronic communication. Title 18 United
States Code § 2510(8) defines content as "any information concerning the
substance, purport, or meaning of" a communication. Subject lines of
e-mails and message content are content information and should not be
provided pursuant to this letter.

            If the time period noted above is from "inception," that term
is intended to apply to the current account holder only. If the time
period noted above is to the "present," that term is intended to direct
production of information to the date of the processing of this letter.
  Case 4:14-cv-04480-YGR Document 312-9
                                  292-2 Filed 10/25/19
                                              04/29/19 Page 6
                                                            5 of 17
                                                                 16
Mr. Alec Macgillivray

If providing information to the date of processing is not feasible,
please provide information to the date of receipt of this letter.

    While fulfilling your obligations under this letter, please
do not disable, suspend, lock, cancel or interrupt service to the
above-described subscriber(s) or accounts. A service interruption
or degradation may alert the subscriber(s)/account user(s) that
investigative action is being taken. If you are not able to fulfill your
obligations under this letter without alerting the subscriber/account
user, please contact the FBI prior to proceeding.

    In accordance with Title 18 U.S.C., § 2709(b), I certify that the
information sought is relevant to an authorized investigation to protect
against international terrorism or clandestine intelligence activities,
and that such an investigation of a United States person is not conducted
solely on the basis of activities protected by the First Amendment to the
Constitution of the United States.

    In accordance with Title 18 U.S.C. § 3511(c), an unlawful failure
to comply with this letter, including any nondisclosure requirement, may
result in the United States bringing an enforcement action.

    You are directed to provide records responsive to this letter
personally to a representative of the San Francisco Division within
5 business days of receipt of this letter. Please provide records in
response to this letter in paper format or if possible, in electronic
format. Due to security considerations, you should neither send the
records through routine mail service nor non-secure fax, nor disclose the
substance of this letter in any telephone conversation. In responding to
this request in order to facilitate processing of the information, please
reference the NSL-10-320727.

    Any questions you have regarding this letter should be directed to
the San Francisco Division or

    Your cooperation in this matter is greatly appreciated.




                                          Sincerely,




                                          Robert Grant
                                          Special Agent In Charge
                                          Chicago




                                     2
  Case 4:14-cv-04480-YGR Document 312-9
                                  292-2 Filed 10/25/19
                                              04/29/19 Page 7
                                                            6 of 17
                                                                 16
Mr. Alec Macgillivray

                                ATTACHMENT

In preparing your response to this National Security Letter, you
should determine whether your company maintains the following types
of information which may be considered by you to be an electronic
communications transactional record in accordance with Title 18 United
States Code § 2709.

• Subscriber name and related subscriber information
• Account number(s)
• Date the account opened or closed
• Physical and or postal addresses associated with the account
• Subscriber day/evening telephone numbers
• Screen names or other on-line names associated with the account
• All billing and method of payment related to the account including
alternative billed numbers or calling cards
• All e-mail addresses associated with the account to include any and all
of the above information for any secondary or additional e-mail addresses
and or user names identified by you as belonging to the targeted account
in this letter
• Internet Protocol (IP) addresses assigned to this account and related
e-mail accounts
• Uniform Resource Locator (URL) assigned to the account
• Plain old telephone(s) (POTS), ISDN circuit(s), Voice over internet
protocol (VOIP), Cable modem service, Internet cable service, Digital
Subscriber Line (DSL) asymmetrical/symmetrical relating to this account
• The names of any and all upstream and downstream providers facilitating
this account's communications
• The above-listed information from "inception of the targeted account to
the present" if this request cannot be processed as presently written

We are not directing that you should provide, and you should not provide,
information pursuant to this letter that would disclose the content of
any electronic communication. Title 18 United States Code § 2510(8)
defines content as "any information concerning the substance, purport,
or meaning of" a communication. Subject lines of e mails are content
information and should not be provided pursuant to this letter. If the
records provided are particularly large we request that you provide this
information in electronic format, preferably on a CD-ROM.




                                      3
Case 4:14-cv-04480-YGR Document 312-9
                                292-2 Filed 10/25/19
                                            04/29/19 Page 8
                                                          7 of 17
                                                               16




         EXHIBIT B TO ISLEY
           DECLARATION
          Case 4:14-cv-04480-YGR Document 312-9
                                          292-2 Filed 10/25/19
                                                      04/29/19 Page 9
                                                                    8 of 17
                                                                         16

                                                           U.S. Department of Justice
                  On,

                     0
                                                           Federal Bureau of Investigation




In reply,Please refer to

File No.NSL-I 0-2935,48


                                                           601 Fourth Street NW
                                                           Washington, DC 20535-0002
                                                           June 28, 2010


Mr. Alec Macgillivray
General Counsel
Twitter
795 Folsom Street
Suite 600
San Francisco, CA 94107


Dear Mr. Macgillivray:


           Under the authority of Executive Order 12333, dated July 30, 2008,
and pursuant to Title 18 United States Code (U.S.C.), § 2709 (§ 201 of
the Electronic Communications Privacy Act of 1986) (as amended), you are
hereby directed to provide to the Federal Bureau of Investigation (FBI)
the names, addresses, and length of service and electronic communications
transactional records, to include existing transaction/activity logs and
all electronic mail (e-mail) header information, for the below-listed
email/IP address holder(s):




 Accounts:                                  For Following Date (s) (YYYY-MM-DD) :

                                            From Inception to Present

          Please see the attachment following this letter for the types of
information that you might consider to be a electronic communications
transactional record. We are not directing that you should provide, and
you should not provide, information pursuant to this letter that would
disclose the content of any electronic communication. Title 18 United
States Code § 2510(8) defines content as "any information concerning the
substance, purport, or meaning of" a communication. Subject lines of
e-mails and message content are content information and should not be
provided pursuant to this letter.
    Case
    Case4:14-cv-04480-YGR
         4:14-cv-04480-YGR Document
                           Document312-9
                                    292-2 Filed
                                          Filed10/25/19
                                                04/29/19 Page
                                                         Page10
                                                              9 of
                                                                of16
                                                                   17

Mr. Alec Macgillivray

    If the time period noted above is from "inception," that term
is intended to apply to the current account holder only. If the time
period noted above is to the "present," that term is intended to direct
production of information to the date of the processing of this letter.
If providing information to the date of processing is not feasible,
please provide information to the date of receipt of this letter.

    While fulfilling your obligations under this letter, please
do not disable, suspend, lock, cancel or interrupt service to the
above-described subscriber(s) or accounts. A service interruption
or degradation may alert the subscriber(s)/account user(s) that
investigative action is being taken. If you are not able to fulfill your
obligations under this letter without alerting the subscriber/account
user, please contact the FBI prior to proceeding.

    In accordance with Title 18 U.S.C. , § 2709(b), I certify that the
information sought is relevant to an authorized investigation to protect
against international terrorism or clandestine intelligence activities,
and that such an investigation of a United States person is not conducted
solely on the basis of activities protected by the First Amendment to the
Constitution of the United States.

    In accordance with Title 18 U.S.C. § 2709(c)(1), I certify that a
disclosure of the fact that the FBI has sought or obtained access to
the information sought by this letter may endanger the national security
of the United States, interfere with a criminal, counterterrorism, or
counterintelligence investigation, interfere with diplomatic relations,
or endanger the life or physical safety of a person. Accordingly, Title
18 U.S.C. § 2709(c)(1) and (2) prohibits you, or any officer, employee,
or agent of yours, from disclosing this letter, other than to those to
whom disclosure is necessary to comply with the letter or to an attorney
to obtain legal advice or legal assistance with respect to this letter.

    In accordance with Title 18 U.S.C. § 2709(c)(3), you are directed
to notify any persons to whom you have disclosed this letter that they
are also subject to the nondisclosure requirement and are therefore also
prohibited from disclosing the letter to anyone else.

    In accordance with Title 18 U.S.C. § 2709(c)(4), if the FBI asks for
the information, you should identify any person to whom such disclosure
has been made or to whom such disclosure will be made. In no instance
will you be required to identify any attorney to whom disclosure was made
or will be made in order to obtain legal advice or legal assistance with
respect to this letter.

    In accordance with 18 U.S.C. § 3511(a) and (b)(1), you have a right
to challenge this letter if compliance would be unreasonable, oppressive,
or otherwise unlawful.


                                     2
    Case 4:14-cv-04480-YGR Document 312-9
                                    292-2 Filed 10/25/19
                                                04/29/19 Page 11
                                                              10 of 17
                                                                    16

Mr. Alec Macgillivray

    You also have the right to challenge the nondisclosure requirement
set forth above. If you wish to make a disclosure that is prohibited by
the nondisclosure requirement, you must notify the FBI, in writing, of
your desire to do so within 10 calendar days of receipt of this letter.
That notice must be mailed or faxed to the Washington Field Office,
attention:                     with a copy to FBI HQ, attention: General
Counsel (fax number: 202-324-5366) and must reference the date of the
NSL and the identification number found on the upper left corner of the
NSL. If you send notice within 10 calendar days, the FBI will initiate
judicial proceedings in approximately 30 days in order to demonstrate to
a federal judge the need for nondisclosure and to obtain a judicial order
requiring continued nondisclosure. The nondisclosure requirement will
remain in effect unless and until there is a final court order holding
that disclosure is permitted.

    If you do not send notice of your desire to disclose the NSL or
the fact that you produced records in response to it within 10 calendar
days of receipt, then the nondisclosure provision will remain in
effect, subject to your opportunity to make an annual challenge to the
nondisclosure requirement as provided by subsection 3511(b).

    In accordance with Title 18 U.S.C. § 3511(c), an unlawful failure
to comply with this letter, including any nondisclosure requirement, may
result in the United States bringing an enforcement action.

    You are directed to provide records responsive to this letter
personally to a representative of the San Francisco Division within
10 business days of receipt of this letter. Please provide records in
response to this letter in paper format or if possible, in electronic
format. Due to security considerations, you should neither send the
records through routine mail service nor non-secure fax, nor disclose the
substance of this letter in any telephone conversation. In responding to
this request in order to facilitate processing of the information, please
reference the NSL-10-293548.




                                      3
   Case 4:14-cv-04480-YGR Document 312-9
                                   292-2 Filed 10/25/19
                                               04/29/19 Page 12
                                                             11 of 17
                                                                   16

Mr. Alec Macgillivray

    Any questions you have regarding this letter should be directed to
the San Francisco Division or

    Your cooperation in this matter is greatly appreciated.




                                          Sincerely,




                                          John G. Perren
                                          Special Agent In Charge
                                          Washington Field Office




                                   4
   Case 4:14-cv-04480-YGR Document 312-9
                                   292-2 Filed 10/25/19
                                               04/29/19 Page 13
                                                             12 of 17
                                                                   16

Mr. Alec Macgillivray

                                ATTACHMENT

In preparing your response to this National Security Letter, you
should determine whether your company maintains the following types
of information which may be considered by you to be an electronic
communications transactional record in accordance with Title 18 United
States Code § 2709.

• Subscriber name and related subscriber information
• Account number(s)
• Date the account opened or closed
• Physical and or postal addresses associated with the account
• Subscriber day/evening telephone numbers
• Screen names or other on-line names associated with the account
• All billing and method of payment related to the account including
alternative billed numbers or calling cards
• All e-mail addresses associated with the account to include any and all
of the above information for any secondary or additional e-mail addresses
and or user names identified by you as belonging to the targeted account
in this letter
• Internet Protocol (IP) addresses assigned to this account and related
e-mail accounts
• Uniform Resource Locator (URL) assigned to the account
• Plain old telephone(s) (POTS), ISDN circuit(s), Voice over internet
protocol (VOIP), Cable modem service, Internet cable service, Digital
Subscriber Line (DSL) asymmetrical/symmetrical relating to this account
• The names of any and all upstream and downstream providers facilitating
this account's communications
• The above-listed information from "inception of the targeted account to
the present" if this request cannot be processed as presently written

We are not directing that you should provide, and you should not provide,
information pursuant to this letter that would disclose the content of
any electronic communication. Title 18 United States Code § 2510(8)
defines content as "any information concerning the substance, purport,
or meaning of" a communication. Subject lines of e-mails are content
information and should not be provided pursuant to this letter. If the
records provided are particularly large we request that you provide this
information in electronic format, preferably on a CD-ROM.




                                      5
Case 4:14-cv-04480-YGR Document 312-9
                                292-2 Filed 10/25/19
                                            04/29/19 Page 14
                                                          13 of 17
                                                                16




         EXHIBIT C TO ISLEY
           DECLARATION
                     Case 4:14-cv-04480-YGR Document 312-9
                                                     292-2 Filed 10/25/19
                                                                 04/29/19 Page 15
                                                                               14 of 17
                                                                                     16
                                                                              ••••,••• .•
                  Ot
       r
       Yj

              11 I
                                                                  Federal Bureau of Investigation
       1).
                  r,
            gnu      t




In reply, Mem feu to

File No.NSL-15.419074


                                                                  Los Angeles Division
                                                                  FOB, Suite 1700
                                                                  11000 Wilshire Boulevard
                                                                  Los Angeles, CA 90024
                                                                  November 27, 2015


Ms. Vijaya Gadde
General Counsel
Twitter
1355 Market Street, Suite 900
San Francisco, CA 94102



Dear Ms. Gadde:


            Pursuant to Title 18, United States Code (U.S.C.), Section 2709
(Section 201 of the Electronic Communications Privacy Act of 1986), to
the extent you provide an electronic communication service as defined in
18 U.S.C. § 2510(15), you are hereby directed to produce to the Federal
Bureau of Investigation (FBI) the name, address, and length of service
for all services, as well as all accounts, provided to the individual(s)
or identifier(s) listed below:

  Account:                                          For Following Date(8) (YYYY-MM-DD):

                                                    From Inception to Present

            If the period noted above is from "inception," that term applies
to the current account holder only. If the period noted above is to the
"present," that term directs production of information to the date you
process this letter.

            While fulfilling your obligations under this letter, please
do not disable, suspend, lock, cancel, or interrupt service to the
above-described subscriber(s) or accounts. A service interruption or
degradation may alert the subscriber(s) and account users(s) to the
investigative action. If you are not able to fulfill your obligations
under this letter without alerting the subscriber(s) and account user(s),
please contact the FBI prior to proceeding.
      Case 4:14-cv-04480-YGR Document 312-9
                                      292-2 Filed 10/25/19
                                                  04/29/19 Page 16
                                                                15 of 17
                                                                      16

    In accordance with 18 U.S.C. § 2709(b), I certify the information
sought is relevant to an authorized investigation to protect against
international terrorism or clandestine intelligence activities, and such
an investigation of a United States person is not conducted solely on the
basis of activities protected by the First Amendment to the Constitution
of the United States.

                          NONDISCLOSURE PROVISIONS

    In accordance with 18 U.S.C. § 2709(c)(1), I certify disclosure
of the fact the FBI has sought or obtained access to the information
or records sought by this letter may result in a danger to the
national security of the United States; interference with a criminal,
counterterrorism, or counterintelligence investigation; interference with
diplomatic relations; or danger to the life or physical safety of any
person, that is related to an authorized investigation to protect against
international terrorism or clandestine intelligence activities.

    In accordance with 18 U.S.C. §§ 2709(c)(1)-(2), you, any officer,
employee, or agent of yours are prohibited from disclosing this letter
or disclosing that the FBI has sought or obtained access to information,
other than to those to whom disclosure is necessary to comply with the
letter or to an attorney to obtain legal advice or legal assistance with
respect to this letter.

    In accordance with 18 U.S.C. § 2709(c)(3), you are directed to
notify any persons to whom you have disclosed this letter that they are
also subject to the nondisclosure requirement and are therefore also
prohibited from disclosing the letter to anyone else.

    In accordance with 18 U.S.C. § 2709(c)(4), if the FBI asks for the
information, you should identify any person to whom such disclosure has
been made or to whom such disclosure will be made. In no instance will
you be required to identify any attorney to whom disclosure was made or
will be made in order to obtain legal advice or legal assistance with
respect to this letter.

    In accordance with 18 U.S.C. §§ 3511(a)-(b)(1), you have a right to
challenge this letter if compliance would be unreasonable, oppressive,
or otherwise unlawful. You also have the right to challenge the
nondisclosure requirement set forth above. If you wish to make a
disclosure prohibited by the nondisclosure requirement, you must notify
the FBI, in writing, of your desire to do so within 10 calendar days of
receipt of this letter. The notice must be mailed or faxed to the Los
Angeles Division, attention:
and a copy faxed to FBI HQ, attention: General Counsel (fax number
202-324-5366). Your notice must reference the date of this letter and
the File Number listed on the upper left corner of this letter. If you

                                                             FOR INTF.RNAL USE ONLY


                                     2                            Ref: X i9M06
       Case 4:14-cv-04480-YGR Document 312-9
                                       292-2 Filed 10/25/19
                                                   04/29/19 Page 17
                                                                 16 of 17
                                                                       16

send notice within 10 calendar days of receipt of this letter, the FBI
will initiate judicial proceedings in approximately 30 days in order to
demonstrate to a federal judge the need for nondisclosure and to obtain
a judicial order requiring continued nondisclosure. The nondisclosure
requirement will remain in effect unless and until there is a final court
order holding that disclosure is permitted.

    If you do not send notice of your desire to disclose the NSL or the
fact you produced records in response to it within 10 calendar days of
receipt, then the nondisclosure provision will remain in effect, subject
to your opportunity to make an annual challenge to the nondisclosure
requirement as provided by 18 U.S.C. § 3511(b).

                     GUIDANCE ON RESPONDING TO THE FBI

    In accordance with 18 U.S.C. § 3511(c), an unlawful failure to
comply with this letter, including any nondisclosure requirement, may
result in the United States bringing an enforcement action.

    You are directed to provide electronically the records responsive
to this letter within 21 business days of receipt of this letter to the
FBI's Operational Technology Division (OTD). If you have questions about
this request, you may contact
             or an OTD representative.

    Due to security considerations, you should NOT disclose the
substance of this letter in any telephone conversation. When responding
to this letter, please refer to File No. NSL-15-419074.
    Your cooperation in this matter is greatly appreciated.



                                            Sincerely,




                                            Stephen Woo     r/
                                            Special Age t   in Charge
                                              Los Angeles




                                                                 1 FOR INTERNAL USE ONLY


                                     3                                  Ref: X/ 9SOS
